Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 1 of 97   PageID #: 130




                                                                           EXHIBIT
                                                                             1
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 2 of 97   PageID #: 131
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 3 of 97   PageID #: 132
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 4 of 97   PageID #: 133
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 5 of 97   PageID #: 134
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 6 of 97   PageID #: 135
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 7 of 97   PageID #: 136
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 8 of 97   PageID #: 137
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 9 of 97   PageID #: 138
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 10 of 97   PageID #: 139
          Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 11 of 97          PageID #: 140
                                      EXHIBIT A
REDACTED




  ---------- Forwarded message ----------
  From: Dee Blackwell <8c2c8f83a3ff3089864c2103f52d1375@reply.craigslist.org>
  Date: Fri, Jun 22, 2018 at 2:56 PM
  Subject: Chemical Dispatcher
  To: dfg42-6620889738@job.craigslist.org


                                                                                             Dee Blackwell

                                                                                           6435 Hwy 45B

                                                                                       Eight Mile, AL 36613

                                                                                             251-423-8036

                                                                                dee.blackwell46@gmail.com



  Hello


                                                   1
       Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 12 of 97                               PageID #: 141
I appreciate the opportunity to tell you a little bit about the experiences and skills. I am able to offer to your company. I
specialize in the movement of freight that is time-sensitive, over-dimensional, or that requires special attention. I have
dispatched freight pickup and deliveries to and from all points in the United States, Alaska, Canada, and to Mexico
Border crossing points in Texas. I have utilized a variety of transportation equipment such as: pickup trucks, cargo vans,
sprinter vans, 1 ton flats, straight trucks, hot shot mini floats, inter modal equipment such as flat racks, containers, and
ISO tanks, dry vans, flatbeds, step decks, drop decks, double drop decks, lowboys, RGNs, stretch trailers, and liquid bulk
tankers. I am able to provide load planning services for your customers. I am TSA and HAZMAT certified. I am also
capable of brokering freight to approved contract outside carriers.

My mission is to contribute to your competitive edge by providing transportation services worthy of the services you
offer your customers. I believe each customer deserves the best freight transportation services at the best price
possible.

I have managed up to 50 company drivers, lease purchase drivers, and owner operators cooperatively in the effect to
provide the dependable services that allow meeting crane appointments, air freight cut offs, port or rail in gate cut offs,
meeting hot shot delivery requirements, and moving over dimensional freight.

Problem solving is my specialty. I will make sure moving freight is the least of your worries. I would love to have the
opportunity to service your freight needs. I firmly believe. I will bring a level of service. You will greatly appreciate and
enjoy.

Respectfully

Dee A. Blackwell




Original craigslist post:
https://mobile.craigslist.org/trp/6620889738.html
About craigslist mail:
https://craigslist.org/about/help/email-relay
Please flag unwanted messages (spam, scam, other):
https://craigslist.org/mf/5b38062fe518c0fdb3794ec0b56d8e828e0a7eda.1




                                                               2
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 13 of 97                          PageID #: 142



                                              Dee Blackwell

                                           Eight Mile, AL 36613

                                              251-423-8036

                                       Dee.Blackwell46@gmail.com

                           Cost Effective Trucking Dispatcher / Terminal Manager

        Hot Shot / Intermodal / Flatbed / Heavy Haul / Dry Van / Air Freight / Tanker Hazmat Bulk
                                    Transportation / Freight Brokerage

Focused, detailed driven team player with strong problem solving skills, multi-tasker who learns quickly
   and shares knowledge with co-workers. Keeps cost low by developing measures saving time and
                                         transportation cost

        Dispatching / Customer Service/ Sales / Driver Settlement / Rate Quotes / Dot Compliance

                                         Professional Experience

  Focused, detail driven team player with strong problem solving skills, multi tasker who learns quickly
    and shares knowledge with co-workers. Keep cost low by developing measures saving time and
                                           transportation cost

   Dispatching / Customer Service/ Sales / Driver Settlement / Rate Quotes / Dot Compliance & Safety

                                         Professional Experience

Gulf Coast Express Carriers, Inc

Affiliate of Quality Carriers, Inc

Creola, AL                                                         November 2017 – May 2018

Dispatcher / Safety Advocate

Customer Service, except electronic load tenders via EDI, enter non electronic load tenders into the
TMW dispatch system, schedule drivers and equipment to cover the freight shipment, sent electronic
dispatches to trucks via People Net. Monitor driver progress via People Net. Schedule and booked
export / import ISO tank deliveries and pickups from APM terminals’ appointment website. Scheduled
tank washes. Completed shipments in TMW prepared for billing and driver settlements. Supplied
shipment updates and PODs to customers. Performed Safety person duties such as collecting and
submitting paper logs for new drivers, preparing Corrective Action documentation when drivers had
violated safety regulation. Maintained DOT and Safety files, monitored drivers hours of service,
monitored both truck and trailer required inspections, services and scheduled such services as VIKS, 90
day / PMs, scheduled driver physicals and randoms, performed gas mask FIT test, Keep track and
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 14 of 97                          PageID #: 143



reminded drivers to renew their CDLs, HAZMAT, and TWIC cards. Processed both good and bad Road
Side Inspection along with any required corrective actions, assigned Infinity online training for both
drivers, and terminal operations staff.

Baldwin Transfer Company, Inc.

Chickasaw, AL                                                    November 2016 – February 2017

Dispatch Coordinator

Accept freight shipments from customers via phone email or customer websites. Input freight
shipments into the TMW Suite dispatch system along with the company dispatch planning spread sheet.

Monitor driver pickups, in route timing, deliveries, and hours of service, driver required breaks and
speed. Update customers as to pickups, freight in route, and delivery arrival, completion and provide
customer with POD information via phone calls, emails and / or customer websites. Match driver
paperwork to individual freight documents; scan all documents into the TMW Suites system for invoicing

Coastal Services Express, Inc

dba / Quick Delivery Service, Mobile, AL                         February 2012 – November 2016

Hot Shot / Intermodal Department Customer Service for hot shot and intermodal customers, provide
rates for hot shot and intermodal shipments, plan and coordinate freight , dispatch shipments to
appropriate drivers and equipment, prepare dispatches (via Crown System) provide customers with
shipment updates from pickup through delivery completion, providing customers with PODs, billing,
driver settlements, payroll audit, monitor drivers’ hours of service, speed, required break times, manage
driver assets, broker freight to contract carriers, set up and manage contract carriers, customer credit
checks, book driver and intermodal container in / out appointment with APM Terminal the Port of
Mobile, AL, issued ComChecks for approved advances for drivers also to vendors for on the road services
calls

S/M Transportation, Inc

Saraland, AL                                             October 2009 – May 2011

Flatbed Terminal Manager

Customer Service, providing flatbed rate quotes, plan and dispatch freight shipments (utilizing TMW
Innovative System) prepared dispatched, dispatch shipments to drivers and trucks via QualComm,
acquired inbound backhaul freight, collect shipment related Bills of Lading and POD information, provide
customers with shipment updates from pickup to delivery completions along with both verbal and Faxed
hard copy PODs, submit all shipment related documentation to the billing department, monitor drivers
hours of service, speed, and required breaks, communicated with drivers via QualComm , provided
ComChecks to drivers for approved advances and to vendors for on the road services calls
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 15 of 97                         PageID #: 144



Landstar Agent (MAB) Driven Forces, Inc

Mobile, AL                                                  March 2008 – October 2009

Freight Dispatcher

Customer Service, locate, solicited, and acquire new nationwide customer base, provide customers with
rates, including rates for heavy haul freight, dispatch freight to both Landstar owner operators and to
contract carriers. Submit freight information to Landstar via AS400 and LEADS systems. Provide
shipment updates to customers also to Landstar Corporate Accounts via EDI.

Education

Cedar Valley College                              Real Estate Law of Agency

Lancaster, TX

Del Mar College                                   Freshman English, Introduction to Computers

Corpus Christi, TX                                Algebra and American History



Technical Skills

Microsoft Word, Excel, and Outlook, Hot Shot Air Freight Crown Dispatch System, APM Terminal –
Website, TMW Suite, TMW Innovative, LEADS, AS400, EDI, People Net, Google Mail & Sharing. I have
been both HAZMAT certified and TSA certified

Business Related Organizations

Transportation and Logistics Club of Mobile, AL

Business Related References

Denson White                     APM Terminal the Port of Mobile, AL

Tim Oxenburg                     Linzing Fibers, Axis, AL
     Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 16 of 97                    PageID #: 145


Company Name: GULF COAST EXPRESS CARRIERSWorking Hours:
User name: CHRIS RHODESStart Time:8:00 AM
Structure name: DefaultFinish Time:5:00 PM
Posi on: GULF COAST EXPRESS CARRIERS (NPP TRANS)

Report Name: Call detail - wireless number detail




Date from: Oct-17 Date to: Jun-18


Call detail - local calls
Date                    Time                    Phone #
         10/2/2017              8:31   AM                 2513004764   Creola      AL       Mobile
         10/2/2017              8:32   AM                 2513004764   Saraland    AL       Incoming
         10/2/2017              8:35   AM                 2108405231   Creola      AL       Sanantonio
         10/2/2017              8:47   AM                 2516106389   Creola      AL       Mobile
         10/2/2017              8:57   AM                 2516106389   Creola      AL       Incoming
         10/2/2017              9:36   AM                 2513634274   Creola      AL       Brewton
         10/2/2017             10:03   AM                 2516106389   Creola      AL       Incoming
         10/2/2017             10:20   AM                 2292160731   Saraland    AL       Incoming
         10/2/2017             10:56   AM                 3372903454   Creola      AL       Incoming
         10/2/2017             11:02   AM                 2513012956   Saraland    AL       Incoming
         10/2/2017             11:08   AM                 2516751310   Saraland    AL       Incoming
         10/2/2017             11:14   AM                 3185338112   Creola      AL       Incoming
         10/2/2017             11:25   AM                 2282810836   Creola      AL       Pascagoula
         10/2/2017             11:29   AM                 2513012956   Axis        AL       Mobile
         10/2/2017             11:49   AM                 8505034158   Creola      AL       Incoming
         10/2/2017             11:52   AM                 2565522116   Creola      AL       Decatur
         10/2/2017             11:53   AM                 2564763695   Creola      AL       Decatur
         10/2/2017             12:01   PM                 2516106389   Creola      AL       Incoming
         10/2/2017             12:27   PM                 2516234429   Creola      AL       Incoming
         10/2/2017             12:30   PM                 8505034158   Creola      AL       Pensacola
         10/2/2017              1:31   PM                 6187191430   Creola      AL       Columbia
         10/2/2017              1:36   PM                 2053568221   Creola      AL       Birmingham
         10/2/2017              2:13   PM                 8326219162   Creola      AL       Incoming
         10/2/2017              2:25   PM                 8505034158   Creola      AL       Pensacola
         10/2/2017              2:37   PM                 8505034158   Creola      AL       Incoming
         10/2/2017              2:46   PM                 2512952805   Creola      AL       Mobile
         10/2/2017              2:50   PM                 2053568221   Creola      AL       Incoming
         10/2/2017              2:59   PM                 8505034158   Creola      AL       Pensacola
         10/2/2017              3:16   PM                 2515252192   Saraland    AL       Incoming
         10/2/2017              3:39   PM                 2513004764   Creola      AL       Mobile
         10/2/2017              3:47   PM                 2053568221   Saraland    AL       Incoming
         10/2/2017              3:49   PM                 3526820549   Creola      AL       Gainesvl
         10/2/2017              3:55   PM                 2515641297   Creola      AL       Peterman
         10/2/2017              4:17   PM                 2513826949   Creola      AL       Mobile
         10/2/2017              4:31   PM                 2513826949   Saraland    AL       Incoming
         10/2/2017              4:35   PM                 4235952040   Creola      AL       Incoming
         10/2/2017              4:56   PM                 2515252192   Creola      AL       Mobile
         10/2/2017              5:02   PM                 2513826949   Creola      AL       Mobile
         10/2/2017              5:07   PM                 2515641297   Creola      AL       Peterman
         10/2/2017              5:15   PM                 2053568221   Creola      AL       Birmingham
         10/2/2017              5:16   PM                 2513012956   Creola      AL       Mobile
         10/2/2017              5:17   PM                 2513012956   Creola      AL       Incoming
         10/2/2017              5:22   PM                 2053568221   Chunchula   AL       Birmingham
         10/2/2017              5:32   PM                 2516106389   Creola      AL       Incoming
         10/2/2017              5:39   PM                 2513004764   Creola      AL       Mobile
         10/2/2017              5:43   PM                 2513004764   Creola      AL       Incoming
         10/2/2017              5:47   PM                 2108405231   Creola      AL       Sanantonio
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 17 of 97     PageID #: 146


  10/2/2017     6:04   PM          2053568221   Creola       AL         Incoming
  10/2/2017     6:09   PM          2516234429   Creola       AL         Incoming
  10/2/2017     6:23   PM          2292160731   Creola       AL         Cairo
  10/2/2017     7:45   PM          2514900568   Eight        Mile
  10/3/2017     2:50   AM          2513004764   Mobile       AL         Incoming
  10/3/2017     2:59   AM          2513004764   Mobile       AL         Mobile
  10/3/2017     9:46   AM          2513826949   Mobile       AL         Mobile
  10/3/2017     9:48   AM          4235952040   Mobile       AL         Chattnooga
  10/3/2017     9:56   AM          4235952040   Mobile       AL         Incoming
  10/3/2017    10:00   AM          2053568221   Semmes       AL         Birmingham
  10/3/2017    10:01   AM          2513004764   Mobile       AL         Mobile
  10/3/2017    10:05   AM          3526820549   Mobile       AL         Gainesvl
  10/3/2017    10:08   AM          2513012956   Mobile       AL         Mobile
  10/3/2017    10:19   AM          8326219162   Mobile       AL         Incoming
  10/3/2017    10:20   AM          2053568221   Semmes       AL         Birmingham
  10/3/2017    11:18   AM          2514900568   Mobile       AL         Mobile
  10/3/2017    11:24   AM          4235952040   Mobile       AL         Chattnooga
  10/3/2017    11:32   AM          2514900568   Mobile       AL         Mobile
  10/3/2017    11:34   AM          2513826949   Mobile       AL         Mobile
  10/3/2017    11:36   AM          2513004764   Mobile       AL         Mobile
  10/3/2017    12:01   PM          2513826949   Mobile       AL         Mobile
  10/3/2017    12:05   PM          2513004764   Mobile       AL         Mobile
  10/3/2017    12:08   PM          2514900568   Mobile       AL         Mobile
  10/3/2017    12:13   PM          8326219162   Mobile       AL         Alvin
  10/3/2017     1:07   PM          2292160731   Mobile       AL         Incoming
  10/3/2017     1:54   PM          8007826575   Mobile       AL         Toll-Free
  10/3/2017     2:09   PM          2512952805   Mobile       AL         Mobile
  10/3/2017     2:12   PM          2053568221   Mobile       AL         Birmingham
  10/3/2017     2:21   PM          2513012956   Mobile       AL         Mobile
  10/3/2017     2:32   PM          2513004764   Mobile       AL         Mobile
  10/3/2017     3:18   PM          4235952040   Mobile       AL         Chattnooga
  10/3/2017     3:24   PM          2514900568   Mobile       AL         Mobile
  10/3/2017     4:12   PM          2513826949   Mobile       AL         Incoming
  10/3/2017     4:41   PM          2513826949   Mobile       AL         Mobile
  10/3/2017     4:49   PM          2514900568   Mobile       AL         Mobile
  10/3/2017     4:51   PM          3526820549   Mobile       AL         Gainesvl
  10/3/2017     4:55   PM          2513012956   Mobile       AL         Mobile
  10/3/2017     4:59   PM          2513004764   Mobile       AL         Mobile
  10/3/2017     5:26   PM          2514900568   Mobile       AL         Incoming
  10/3/2017     5:42   PM          2514900568   Mobile       AL         Incoming
  10/3/2017     5:46   PM          2513004764   Mobile       AL         Incoming
  10/3/2017     5:47   PM          2514900568   Mobile       AL         Incoming
  10/3/2017     6:13   PM          2513004764   Mobile       AL         Mobile
  10/3/2017     6:14   PM          2513004764   Mobile       AL         Incoming
  10/3/2017     6:53   PM          2515252192   Semmes       AL         Incoming
  10/4/2017     5:05   AM          2513004764   Mobile       AL         Incoming
  10/4/2017     5:08   AM          4235952040   Mobile       AL         Chattnooga
  10/4/2017     5:13   AM          2513004764   Mobile       AL         Mobile
  10/4/2017     5:32   AM          4235952040   Mobile       AL         Incoming
  10/4/2017     5:40   AM          2513004764   Mobile       AL         Mobile
  10/4/2017     5:40   AM          4235952040   Eight        Mile
  10/4/2017     8:23   AM          3526820549   Creola       AL         Incoming
  10/4/2017     8:50   AM          2512817333   Creola       AL         Incoming
  10/4/2017     9:01   AM          2515641297   Creola       AL         Incoming
  10/4/2017     9:10   AM          8326219162   Creola       AL         Alvin
  10/4/2017     9:21   AM          8505034158   Creola       AL         Pensacola
  10/4/2017     9:25   AM          8505034158   Creola       AL         Pensacola
  10/4/2017     9:26   AM          2513004764   Creola       AL         Mobile
  10/4/2017     9:31   AM          4235952040   Creola       AL         Incoming
  10/4/2017     9:36   AM          3526820549   Creola       AL         Gainesvl
  10/4/2017     9:46   AM          2513826949   Creola       AL         Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 18 of 97     PageID #: 147


  10/4/2017     9:50   AM          2513012956   Creola       AL         Mobile
  10/4/2017     9:52   AM          2053568221   Creola       AL         Incoming
  10/4/2017    10:15   AM          4235952040   Creola       AL         Incoming
  10/4/2017    10:17   AM          2513826949   Saraland     AL         Mobile
  10/4/2017    10:25   AM          2515107994   Creola       AL         Mobile
  10/4/2017    10:36   AM          2516106389   Saraland     AL         Incoming
  10/4/2017    10:48   AM          2515641297   Saraland     AL         Incoming
  10/4/2017    10:55   AM          2108405231   Creola       AL         Sanantonio
  10/4/2017    10:59   AM          2513061074   Creola       AL         Irngtnstel
  10/4/2017    11:13   AM          2513004764   Saraland     AL         Incoming
  10/4/2017    11:16   AM          2108405231   Saraland     AL         Incoming
  10/4/2017    12:17   PM          2516106389   Saraland     AL         Incoming
  10/4/2017    12:37   PM          2513012956   Saraland     AL         Incoming
  10/4/2017    12:55   PM          2516628913   Creola       AL         Mobile
  10/4/2017     1:07   PM          2513004764   Creola       AL         Incoming
  10/4/2017     1:30   PM          3378029470   Creola       AL         Lk
  10/4/2017     1:33   PM          3372903454   Creola       AL         Incoming
  10/4/2017     1:35   PM          8326929803   Creola       AL         Hstnsuburb
  10/4/2017     1:37   PM          3372903454   Creola       AL         Incoming
  10/4/2017     1:42   PM          2514576601   Creola       AL         Mobile
  10/4/2017     1:43   PM          3372903454   Creola       AL         Incoming
  10/4/2017     1:49   PM          3378029470   Creola       AL         Incoming
  10/4/2017     1:53   PM          3378029470   Creola       AL         Lk
  10/4/2017     2:01   PM          3378029470   Creola       AL         Incoming
  10/4/2017     2:03   PM          3374851418   Creola       AL         Lk
  10/4/2017     2:17   PM          3374851418   Creola       AL         Lk
  10/4/2017     2:35   PM          2516234429   Axis         AL         Incoming
  10/4/2017     2:40   PM          2515641297   Creola       AL         Peterman
  10/4/2017     2:44   PM          7132991835   Creola       AL         Incoming
  10/4/2017     2:47   PM          2286234481   Creola       AL         Pascagoula
  10/4/2017     3:19   PM          2513004764   Axis         AL         Mobile
  10/4/2017     3:31   PM          2513004764   Creola       AL         Mobile
  10/4/2017     3:39   PM          2053568221   Saraland     AL         Incoming
  10/4/2017     3:56   PM          2513061074   Creola       AL         Irngtnstel
  10/4/2017     4:06   PM          7062999195   Creola       AL         Jasper
  10/4/2017     4:23   PM          2515641297   Creola       AL         Peterman
  10/4/2017     4:32   PM          2108405231   Creola       AL         Sanantonio
  10/4/2017     4:34   PM          2516106389   Creola       AL         Incoming
  10/4/2017     4:49   PM          2108405231   Creola       AL         Sanantonio
  10/4/2017     4:53   PM          2513826949   Creola       AL         Mobile
  10/4/2017     4:54   PM          2053568221   Creola       AL         Birmingham
  10/4/2017     5:05   PM          2516106389   Creola       AL         Mobile
  10/4/2017     5:20   PM          2516234429   Creola       AL         Mobile
  10/4/2017     5:28   PM          2513004764   Creola       AL         Mobile
  10/4/2017     5:35   PM          2516234429   Creola       AL         Mobile
  10/4/2017     5:39   PM          2565522011   Creola       AL         Decatur
  10/4/2017     6:24   PM          8326219162   Saraland     AL         Alvin
  10/4/2017     6:34   PM          8326219162   Creola       AL         Incoming
  10/4/2017     8:56   PM          2515252192   Mobile       AL         Mobile
  10/4/2017     8:57   PM          2053568221   Mobile       AL         Birmingham
  10/4/2017     8:58   PM          2053568221   Mobile       AL         Incoming
  10/4/2017     9:25   PM          8505034158   Mobile       AL         Pensacola
  10/4/2017     9:26   PM          2108405231   Mobile       AL         Sanantonio
  10/5/2017     2:15   AM          2053568221   Mobile       AL         Incoming
  10/5/2017     2:26   AM          2053568221   Mobile       AL         Incoming
  10/5/2017     2:28   AM          2053568221   Mobile       AL         Incoming
  10/5/2017     2:29   AM          2053568221   Mobile       AL         Incoming
  10/5/2017     7:50   AM          2108405231   Eight        Mile
  10/5/2017     7:51   AM          2513004764   Eight        Mile
  10/5/2017     7:52   AM          8505034158   Saraland     AL         Pensacola
  10/5/2017     7:56   AM          2513004764   Saraland     AL         Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 19 of 97   PageID #: 148


  10/5/2017     7:59   AM          2108405231   Saraland     AL       Sanantonio
  10/5/2017     8:01   AM          2053568221   Saraland     AL       Birmingham
  10/5/2017     8:05   AM          2515641297   Creola       AL       Incoming
  10/5/2017     8:16   AM          2053568221   Saraland     AL       Incoming
  10/5/2017     8:19   AM          2513012956   Creola       AL       Mobile
  10/5/2017     8:21   AM          3526820549   Creola       AL       Gainesvl
  10/5/2017     8:24   AM          2053568221   Creola       AL       Birmingham
  10/5/2017     8:29   AM          2053568221   Creola       AL       Incoming
  10/5/2017     9:08   AM          8505034158   Creola       AL       Pensacola
  10/5/2017     9:22   AM          8505034158   Creola       AL       Incoming
  10/5/2017     9:41   AM          2516106389   Creola       AL       Incoming
  10/5/2017     9:56   AM          2513796126   Creola       AL       Mobile
  10/5/2017     9:58   AM          2513796126   Chunchula    AL       Incoming
  10/5/2017     9:59   AM          2513796126   Creola       AL       Mobile
  10/5/2017    10:25   AM          2515252192   Creola       AL       Incoming
  10/5/2017    10:58   AM          4235952040   Creola       AL       Chattnooga
  10/5/2017    10:59   AM          4235952040   Creola       AL       Chattnooga
  10/5/2017    11:07   AM          4235952040   Creola       AL       Incoming
  10/5/2017    11:17   AM          3526820549   Saraland     AL       Gainesvl
  10/5/2017    11:20   AM          2513012956   Creola       AL       Mobile
  10/5/2017    11:25   AM          2513004764   Creola       AL       Mobile
  10/5/2017    11:33   AM          2513004764   Creola       AL       Incoming
  10/5/2017    11:38   AM          7133155786   Creola       AL       Houston
  10/5/2017    11:39   AM          2565522116   Creola       AL       Decatur
  10/5/2017    11:40   AM          2514763695   Creola       AL       Mobile
  10/5/2017    11:41   AM          2564763695   Creola       AL       Decatur
  10/5/2017    12:19   PM          2513012956   Creola       AL       Incoming
  10/5/2017    12:28   PM          2513826949   Creola       AL       Mobile
  10/5/2017    12:31   PM          2108405231   Creola       AL       Sanantonio
  10/5/2017    12:34   PM          3526820549   Creola       AL       Gainesvl
  10/5/2017    12:50   PM          3374851418   Creola       AL       Lk
  10/5/2017    12:55   PM          3374851418   Creola       AL       Incoming
  10/5/2017     1:06   PM          2053568221   Saraland     AL       Birmingham
  10/5/2017     1:26   PM          2564763695   Creola       AL       Decatur
  10/5/2017     1:48   PM          2286234481   Creola       AL       Pascagoula
  10/5/2017     1:51   PM          2513826949   Creola       AL       Mobile
  10/5/2017     1:55   PM          4235952040   Creola       AL       Incoming
  10/5/2017     2:10   PM          3374851418   Creola       AL       Lk
  10/5/2017     2:12   PM          2108405231   Creola       AL       Sanantonio
  10/5/2017     2:38   PM          2108405231   Creola       AL       Incoming
  10/5/2017     2:45   PM          2053568221   Creola       AL       Birmingham
  10/5/2017     3:06   PM          2515641297   Creola       AL       Peterman
  10/5/2017     3:57   PM          2108405231   Creola       AL       Incoming
  10/5/2017     4:18   PM          3372903454   Creola       AL       Incoming
  10/5/2017     4:36   PM          2515252192   Creola       AL       Incoming
  10/5/2017     4:38   PM          2515252192   Creola       AL       Incoming
  10/5/2017     4:40   PM          2515252192   Creola       AL       Incoming
  10/5/2017     4:55   PM          2514900568   Creola       AL       Mobile
  10/5/2017     5:00   PM          2514900568   Creola       AL       Incoming
  10/5/2017     5:09   PM          8505034158   Creola       AL       Pensacola
  10/5/2017     5:13   PM          2516234429   Creola       AL       Mobile
  10/5/2017     5:14   PM          2515641297   Creola       AL       Peterman
  10/5/2017     5:21   PM          2514900568   Creola       AL       Mobile
  10/5/2017     5:24   PM          2516234429   Creola       AL       Incoming
  10/5/2017     5:26   PM          2513012956   Creola       AL       Mobile
  10/5/2017     5:35   PM          3372903454   Creola       AL       Incoming
  10/5/2017     5:38   PM          2818511693   Creola       AL       Houston
  10/5/2017     6:05   PM          3372903454   Creola       AL       Opelousas
  10/5/2017     6:08   PM          2513012956   Creola       AL       Mobile
  10/5/2017     6:46   PM          2108405231   Axis         AL       Incoming
  10/5/2017     7:06   PM          2053568221   Axis         AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 20 of 97   PageID #: 149


  10/5/2017     9:34   PM          2514576601   Creola       AL       Mobile
  10/5/2017    10:31   PM          2053568221   Creola       AL       Incoming
  10/6/2017     8:02   AM          2516234429   Saraland     AL       Mobile
  10/6/2017     8:03   AM          2516106389   Saraland     AL       Mobile
  10/6/2017     8:19   AM          2515641297   Creola       AL       Incoming
  10/6/2017     8:41   AM          2516234429   Creola       AL       Mobile
  10/6/2017     8:45   AM          2512323342   Saraland     AL       Incoming
  10/6/2017     8:50   AM          2512323342   Creola       AL       Mobile
  10/6/2017     9:06   AM          2514900568   Creola       AL       Incoming
  10/6/2017     9:30   AM          2513826949   Creola       AL       Mobile
  10/6/2017     9:34   AM          2512816753   Creola       AL       Incoming
  10/6/2017     9:36   AM          2818511693   Creola       AL       Houston
  10/6/2017     9:37   AM          2818511693   Creola       AL       Incoming
  10/6/2017     9:40   AM          2512952805   Creola       AL       Incoming
  10/6/2017     9:57   AM          2108405231   Creola       AL       Incoming
  10/6/2017    10:00   AM          2516794229   Creola       AL       Mobile
  10/6/2017    11:02   AM          2516790037   Creola       AL       Incoming
  10/6/2017    11:31   AM          2515641297   Creola       AL       Peterman
  10/6/2017    11:46   AM          2513004764   Creola       AL       Mobile
  10/6/2017    11:47   AM          2513004764   Creola       AL       Incoming
  10/6/2017    11:53   AM          2292160731   Creola       AL       Incoming
  10/6/2017    12:15   PM          2286234481   Creola       AL       Pascagoula
  10/6/2017    12:20   PM          2108405231   Creola       AL       Incoming
  10/6/2017    12:41   PM          2286234481   Creola       AL       Pascagoula
  10/6/2017    12:48   PM          4235952040   Creola       AL       Chattnooga
  10/6/2017    12:52   PM          2286234481   Creola       AL       Incoming
  10/6/2017    12:59   PM          4235952040   Creola       AL       Incoming
  10/6/2017     1:31   PM          2515641297   Creola       AL       Peterman
  10/6/2017     1:33   PM          2515641297   Creola       AL       Incoming
  10/6/2017     1:42   PM          2564763695   Creola       AL       Decatur
  10/6/2017     1:43   PM          2565522116   Creola       AL       Decatur
  10/6/2017     1:55   PM          8505034158   Creola       AL       Pensacola
  10/6/2017     1:59   PM          2565522116   Creola       AL       Decatur
  10/6/2017     2:10   PM          2515107994   Creola       AL       Mobile
  10/6/2017     2:12   PM          2513012956   Creola       AL       Incoming
  10/6/2017     2:16   PM          2515641297   Creola       AL       Peterman
  10/6/2017     2:26   PM          2516106389   Creola       AL       Mobile
  10/6/2017     2:29   PM          2512814375   Saraland     AL       Incoming
  10/6/2017     2:44   PM          2053568221   Creola       AL       Incoming
  10/6/2017     2:53   PM          2515107994   Creola       AL       Mobile
  10/6/2017     3:00   PM          7738002261   Creola       AL       Chicgozn02
  10/6/2017     3:09   PM          2516106389   Creola       AL       Mobile
  10/6/2017     3:37   PM          8505034158   Creola       AL       Pensacola
  10/6/2017     3:39   PM          4232089505   Creola       AL       Chattnooga
  10/6/2017     3:44   PM          4235981940   Creola       AL       Chattnooga
  10/6/2017     3:45   PM          9792482192   Creola       AL       Brazoria
  10/6/2017     3:58   PM          2513004764   Creola       AL       Mobile
  10/6/2017     4:02   PM          2513012956   Creola       AL       Mobile
  10/6/2017     4:05   PM          8505034158   Creola       AL       Pensacola
  10/6/2017     4:09   PM          4235952040   Creola       AL       Chattnooga
  10/6/2017     4:18   PM          4235952040   Creola       AL       Incoming
  10/6/2017     4:20   PM          2513004764   Creola       AL       Mobile
  10/6/2017     4:23   PM          2516234429   Creola       AL       Mobile
  10/6/2017     4:26   PM          2516234429   Creola       AL       Mobile
  10/6/2017     4:28   PM          2108405231   Creola       AL       Sanantonio
  10/6/2017     4:34   PM          2516234429   Creola       AL       Incoming
  10/6/2017     4:36   PM          2513012956   Creola       AL       Incoming
  10/6/2017     4:41   PM          8505034158   Creola       AL       Incoming
  10/6/2017     4:44   PM          2108405231   Creola       AL       Sanantonio
  10/6/2017     4:49   PM          2515641297   Creola       AL       Incoming
  10/6/2017     5:02   PM          2513826949   Creola       AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 21 of 97     PageID #: 150


  10/6/2017     5:10   PM          2516234429   Creola       AL         Mobile
  10/6/2017     5:18   PM          9792482192   Creola       AL         Brazoria
  10/6/2017     5:26   PM          2516106389   Saraland     AL         Incoming
  10/7/2017     8:27   AM          9792482192   Mobile       AL         Incoming
  10/7/2017     8:32   AM          8505034158   Mobile       AL         Pensacola
  10/7/2017     8:52   AM          4232678898   Mobile       AL         Chattnooga
  10/7/2017     9:17   AM          4232678898   Mobile       AL         Chattnooga
  10/7/2017     9:30   AM          4232678898   Mobile       AL         Chattnooga
  10/7/2017     9:36   AM          4238928522   Mobile       AL         Chattnooga
  10/7/2017     9:39   AM          7069355107   Mobile       AL         Ringgold
  10/7/2017     9:49   AM          8505034158   Mobile       AL         Incoming
  10/7/2017     9:56   AM          9792482192   Mobile       AL         Incoming
  10/7/2017    10:00   AM          8505034158   Mobile       AL         Pensacola
  10/7/2017    10:46   AM          8505034158   Mobile       AL         Pensacola
  10/7/2017    11:17   AM          8505034158   Mobile       AL         Pensacola
  10/7/2017    11:46   AM          8505034158   Eight        Mile
  10/7/2017    11:48   AM          2516234429   Mobile       AL         Incoming
  10/7/2017    11:50   AM          2054267819   Mobile       AL         Bessemer
  10/7/2017    12:22   PM          8505034158   Eight        Mile
  10/7/2017    12:36   PM          8505034158   Mobile       AL         Pensacola
  10/7/2017    12:38   PM          8505034158   Mobile       AL         Incoming
  10/7/2017    12:40   PM          8505034158   Mobile       AL         Incoming
  10/7/2017    12:41   PM          9792482192   Mobile       AL         Brazoria
  10/7/2017    12:45   PM          2516234429   Mobile       AL         Mobile
  10/7/2017     1:35   PM          2565522116   Mobile       AL         Decatur
  10/7/2017     1:36   PM          2564763695   Mobile       AL         Decatur
  10/7/2017     1:40   PM          8505034158   Mobile       AL         Pensacola
  10/7/2017     3:11   PM          2516234429   Mobile       AL         Mobile
  10/8/2017     9:45   AM          2513826949   Mobile       AL         Mobile
  10/8/2017    10:15   AM          2513826949   Semmes       AL         Mobile
  10/8/2017    10:17   AM          2513004764   Eight        Mile
  10/8/2017    10:24   AM          3526820549   Saraland     AL         Gainesvl
  10/8/2017    10:45   AM          2282810836   Creola       AL         Pascagoula
  10/8/2017     6:54   PM          2516234429   Mobile       AL         Incoming
  10/8/2017     7:01   PM          2513012956   Mobile       AL         Mobile
  10/9/2017     8:23   AM          2515641297   Creola       AL         Peterman
  10/9/2017     8:29   AM          2286234481   Creola       AL         Incoming
  10/9/2017     8:32   AM          2516234429   Creola       AL         Incoming
  10/9/2017     8:41   AM          2053568221   Creola       AL         Birmingham
  10/9/2017     8:52   AM          2515641297   Creola       AL         Peterman
  10/9/2017     9:01   AM          2292160731   Creola       AL         Incoming
  10/9/2017     9:08   AM          2515107994   Creola       AL         Mobile
  10/9/2017     9:19   AM          2516234429   Creola       AL         Mobile
  10/9/2017     9:21   AM          2108405231   Creola       AL         Sanantonio
  10/9/2017     9:31   AM          2513826949   Creola       AL         Incoming
  10/9/2017     9:49   AM          2515641297   Creola       AL         Incoming
  10/9/2017     9:55   AM          2053568221   Creola       AL         Incoming
  10/9/2017    10:00   AM          2053568221   Creola       AL         Birmingham
  10/9/2017    10:09   AM          2515641297   Saraland     AL         Incoming
  10/9/2017    10:12   AM          2515107994   Creola       AL         Incoming
  10/9/2017    11:01   AM          9792482192   Saraland     AL         Incoming
  10/9/2017    11:21   AM          2053568221   Creola       AL         Birmingham
  10/9/2017    11:39   AM          8505034158   Axis         AL         Incoming
  10/9/2017    11:40   AM          2053568221   Creola       AL         Incoming
  10/9/2017    11:44   AM          8505034158   Creola       AL         Incoming
  10/9/2017    12:12   PM          3526820549   Creola       AL         Incoming
  10/9/2017    12:24   PM          2292160731   Creola       AL         Incoming
  10/9/2017    12:45   PM          2514576601   Saraland     AL         Mobile
  10/9/2017     1:03   PM          3526820549   Creola       AL         Incoming
  10/9/2017     1:06   PM          8504337621   Creola       AL         Pensacola
  10/9/2017     1:21   PM          2514900568   Creola       AL         Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 22 of 97   PageID #: 151


  10/9/2017     1:31   PM          2515641297   Creola       AL       Incoming
  10/9/2017     1:46   PM          2515641297   Creola       AL       Peterman
  10/9/2017     2:00   PM          2513826949   Creola       AL       Mobile
  10/9/2017     2:01   PM          2515641297   Creola       AL       Peterman
  10/9/2017     2:13   PM          2286234481   Creola       AL       Incoming
  10/9/2017     2:53   PM          2286234481   Creola       AL       Pascagoula
  10/9/2017     2:59   PM          2286234481   Creola       AL       Incoming
  10/9/2017     3:26   PM          2286234481   Creola       AL       Incoming
  10/9/2017     3:54   PM          2517679566   Creola       AL       Incoming
  10/9/2017     4:03   PM          2516234429   Saraland     AL       Incoming
  10/9/2017     4:16   PM          3526820549   Creola       AL       Incoming
  10/9/2017     4:26   PM          2292160731   Creola       AL       Cairo
  10/9/2017     4:29   PM          2516106389   Creola       AL       Incoming
  10/9/2017     4:39   PM          2564763695   Creola       AL       Decatur
  10/9/2017     4:44   PM          2563986836   Creola       AL       Incoming
  10/9/2017     4:48   PM          2108405231   Creola       AL       Incoming
  10/9/2017     4:55   PM          2563986836   Creola       AL       Incoming
  10/9/2017     4:57   PM          2513012956   Creola       AL       Mobile
  10/9/2017     5:02   PM          2513004764   Saraland     AL       Incoming
  10/9/2017     5:05   PM          2565522116   Creola       AL       Decatur
  10/9/2017     5:06   PM          2563986836   Saraland     AL       Russellvl
  10/9/2017     5:07   PM          2564763695   Creola       AL       Decatur
  10/9/2017     5:17   PM          2513012956   Creola       AL       Mobile
  10/9/2017     5:20   PM          2292160731   Creola       AL       Incoming
  10/9/2017     6:03   PM          2108405231   Creola       AL       Incoming
  10/9/2017     6:11   PM          2514900568   Saraland     AL       Mobile
  10/9/2017     6:12   PM          2292160731   Creola       AL       Cairo
 10/10/2017     8:25   AM          2564763695   Creola       AL       Decatur
 10/10/2017     8:44   AM          2292160731   Creola       AL       Incoming
 10/10/2017     9:13   AM          2513826949   Creola       AL       Incoming
 10/10/2017     9:21   AM          2286234481   Saraland     AL       Incoming
 10/10/2017     9:30   AM          2564763695   Creola       AL       Decatur
 10/10/2017     9:52   AM          2515107994   Saraland     AL       Incoming
 10/10/2017    10:33   AM          2286234481   Saraland     AL       Pascagoula
 10/10/2017    11:18   AM          2565522116   Creola       AL       Decatur
 10/10/2017    11:27   AM          2053568221   Saraland     AL       Birmingham
 10/10/2017    11:31   AM          2564763695   Creola       AL       Decatur
 10/10/2017    11:41   AM          3526820549   Saraland     AL       Incoming
 10/10/2017    11:57   AM          2516106389   Creola       AL       Incoming
 10/10/2017    12:02   PM          2286234481   Saraland     AL       Incoming
 10/10/2017    12:06   PM          2286234481   Axis         AL       Incoming
 10/10/2017    12:07   PM          9362248419   Creola       AL       Incoming
 10/10/2017    12:13   PM          7133059963   Saraland     AL       Incoming
 10/10/2017    12:49   PM          7133059963   Creola       AL       Incoming
 10/10/2017    12:53   PM          2515107994   Creola       AL       Mobile
 10/10/2017     1:16   PM          3185338112   Creola       AL       Incoming
 10/10/2017     1:34   PM          2516794229   Creola       AL       Mobile
 10/10/2017     1:50   PM          3377643666   Creola       AL       Incoming
 10/10/2017     2:01   PM          2512323342   Creola       AL       Mobile
 10/10/2017     2:59   PM          3526820549   Creola       AL       Gainesvl
 10/10/2017     3:02   PM          7133059963   Creola       AL       Houston
 10/10/2017     3:06   PM          2286234481   Saraland     AL       Incoming
 10/10/2017     3:38   PM          2286230290   Axis         AL       Pascagoula
 10/10/2017     4:09   PM          2515641297   Saraland     AL       Incoming
 10/10/2017     4:15   PM          2517679566   Creola       AL       Mobile
 10/10/2017     4:20   PM          2517679566   Creola       AL       Mobile
 10/10/2017     4:34   PM          2512323342   Creola       AL       Mobile
 10/10/2017     4:35   PM          7133059963   Creola       AL       Houston
 10/10/2017     4:35   PM          7133059963   Creola       AL       Houston
 10/10/2017     4:36   PM          2565522116   Creola       AL       Decatur
 10/10/2017     4:37   PM          2564763695   Creola       AL       Decatur
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 23 of 97   PageID #: 152


 10/10/2017     4:40   PM          2513012956   Creola       AL       Mobile
 10/10/2017     5:06   PM          2292160731   Creola       AL       Incoming
 10/10/2017     5:07   PM          2292160731   Saraland     AL       Cairo
 10/10/2017     6:16   PM          2292160731   Creola       AL       Cairo
 10/10/2017     6:21   PM          2513826949   Creola       AL       Mobile
 10/10/2017     7:15   PM          2053568221   Saraland     AL       Incoming
 10/11/2017     8:52   AM          2053568221   Creola       AL       Birmingham
 10/11/2017     8:58   AM          2515641297   Creola       AL       Peterman
 10/11/2017     9:01   AM          2286234481   Creola       AL       Pascagoula
 10/11/2017     9:11   AM          2286234481   Creola       AL       Pascagoula
 10/11/2017     9:53   AM          2517679566   Creola       AL       Mobile
 10/11/2017    10:04   AM          2517679566   Creola       AL       Incoming
 10/11/2017    10:17   AM          2513826949   Creola       AL       Incoming
 10/11/2017    10:52   AM          2513826949   Creola       AL       Mobile
 10/11/2017    11:05   AM          3526820549   Creola       AL       Gainesvl
 10/11/2017    11:42   AM          3526820549   Saraland     AL       Incoming
 10/11/2017    12:29   PM          2108405231   Creola       AL       Sanantonio
 10/11/2017    12:48   PM          3526820549   Creola       AL       Gainesvl
 10/11/2017    12:54   PM          3526820549   Creola       AL       Incoming
 10/11/2017     1:09   PM          2292160731   Creola       AL       Incoming
 10/11/2017     2:26   PM          2292160731   Creola       AL       Cairo
 10/11/2017     2:42   PM          8002976546   Creola       AL       Toll-Free
 10/11/2017     3:28   PM          2292160731   Creola       AL       Incoming
 10/11/2017     3:45   PM          2513796126   Creola       AL       Mobile
 10/11/2017     3:49   PM          2513826949   Creola       AL       Mobile
 10/11/2017     3:53   PM          2513826949   Creola       AL       Incoming
 10/11/2017     4:00   PM          3526820549   Creola       AL       Gainesvl
 10/11/2017     4:07   PM          2286234481   Axis         AL       Incoming
 10/11/2017     4:24   PM          2286234481   Creola       AL       Incoming
 10/11/2017     4:42   PM          2516234429   Creola       AL       Incoming
 10/11/2017     5:03   PM          2292160731   Creola       AL       Incoming
 10/11/2017     5:05   PM          8505034158   Creola       AL       Pensacola
 10/11/2017     5:09   PM          2514900568   Creola       AL       Mobile
 10/11/2017     5:16   PM          2513012956   Creola       AL       Incoming
 10/11/2017     5:24   PM          2512814375   Creola       AL       Incoming
 10/11/2017     5:48   PM          3526820549   Creola       AL       Incoming
 10/11/2017     5:52   PM          2515641297   Creola       AL       Peterman
 10/11/2017     6:12   PM          2513826949   Saraland     AL       Mobile
 10/11/2017     6:34   PM          3185338112   Mobile       AL       Incoming
 10/11/2017     7:43   PM          8505034158   Mobile       AL       Incoming
 10/11/2017     7:49   PM          8505034158   Mobile       AL       Incoming
 10/12/2017     7:39   AM          9857220210   Mobile       AL       Paradis
 10/12/2017     8:02   AM          9857220210   Axis         AL       Paradis
 10/12/2017     8:10   AM          2513012956   Creola       AL       Incoming
 10/12/2017     8:28   AM          2292160731   Saraland     AL       Cairo
 10/12/2017     8:33   AM          2515641297   Creola       AL       Peterman
 10/12/2017     8:42   AM          2513012956   Creola       AL       Incoming
 10/12/2017     8:58   AM          2519443259   Creola       AL       Incoming
 10/12/2017     9:09   AM          2519443268   Saraland     AL       Incoming
 10/12/2017     9:12   AM          3526820549   Creola       AL       Gainesvl
 10/12/2017     9:14   AM          4233364000   Creola       AL       Incoming
 10/12/2017     9:17   AM          3526820549   Creola       AL       Gainesvl
 10/12/2017     9:22   AM          4233364000   Saraland     AL       Incoming
 10/12/2017     9:26   AM          4235952040   Saraland     AL       Incoming
 10/12/2017     9:45   AM          2515641297   Creola       AL       Peterman
 10/12/2017    10:22   AM          2512228447   Saraland     AL       Incoming
 10/12/2017    11:04   AM          2515107994   Creola       AL       Mobile
 10/12/2017    11:05   AM          2515107994   Creola       AL       Incoming
 10/12/2017    11:09   AM          3526820549   Creola       AL       Gainesvl
 10/12/2017    11:31   AM          2292160731   Saraland     AL       Incoming
 10/12/2017    11:42   AM          2513826949   Creola       AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 24 of 97     PageID #: 153


 10/12/2017    11:50   AM          2292160731   Saraland     AL         Incoming
 10/12/2017    11:54   AM          2292160731   Creola       AL         Cairo
 10/12/2017    11:57   AM          2512228447   Saraland     AL         Incoming
 10/12/2017    12:02   PM          2513826949   Creola       AL         Mobile
 10/12/2017    12:26   PM          2513012956   Saraland     AL         Mobile
 10/12/2017    12:43   PM          2513012956   Saraland     AL         Mobile
 10/12/2017    12:44   PM          2512814375   Saraland     AL         Incoming
 10/12/2017    12:45   PM          2515641297   Creola       AL         Incoming
 10/12/2017    12:51   PM          2519443250   Creola       AL         Incoming
 10/12/2017     2:04   PM          2515641297   Creola       AL         Peterman
 10/12/2017     2:21   PM          2286234481   Creola       AL         Incoming
 10/12/2017     2:56   PM          2512228447   Axis         AL         Incoming
 10/12/2017     3:04   PM          2514900568   Creola       AL         Mobile
 10/12/2017     3:08   PM          2514900568   Creola       AL         Mobile
 10/12/2017     3:11   PM          2515107994   Creola       AL         Incoming
 10/12/2017     3:13   PM          2515107994   Creola       AL         Mobile
 10/12/2017     3:16   PM          2515107994   Creola       AL         Incoming
 10/12/2017     3:28   PM          2292160731   Creola       AL         Incoming
 10/12/2017     3:33   PM          2515107994   Creola       AL         Mobile
 10/12/2017     3:53   PM          2513004764   Creola       AL         Mobile
 10/12/2017     4:22   PM          2108405231   Creola       AL         Incoming
 10/12/2017     5:08   PM          4235952040   Creola       AL         Chattnooga
 10/12/2017     5:12   PM          2514900568   Creola       AL         Mobile
 10/12/2017     5:16   PM          2514900568   Saraland     AL         Incoming
 10/13/2017     7:18   AM          2516751310   Eight        Mile
 10/13/2017     7:22   AM          2513826949   Eight        Mile
 10/13/2017     8:25   AM          2519443259   Creola       AL         Incoming
 10/13/2017     8:47   AM          2282810836   Creola       AL         Incoming
 10/13/2017     8:48   AM          3526820549   Creola       AL         Gainesvl
 10/13/2017     8:50   AM          3526820549   Creola       AL         Incoming
 10/13/2017     8:54   AM          4078732754   Saraland     AL         Incoming
 10/13/2017     9:09   AM          4078732754   Creola       AL         Incoming
 10/13/2017     9:20   AM          8504337621   Creola       AL         Incoming
 10/13/2017     9:41   AM          2565522116   Creola       AL         Decatur
 10/13/2017    10:22   AM          2517679566   Creola       AL         Mobile
 10/13/2017    10:27   AM          2286234481   Creola       AL         Incoming
 10/13/2017    10:35   AM          3462172441   Creola       AL         Houston
 10/13/2017    10:47   AM          2252490094   Creola       AL         Batonrouge
 10/13/2017    10:49   AM          2254505551   Creola       AL         Gonzales
 10/13/2017    10:52   AM          2252490094   Saraland     AL         Incoming
 10/13/2017    10:56   AM          2254505551   Creola       AL         Gonzales
 10/13/2017    11:01   AM          2519443259   Creola       AL         Incoming
 10/13/2017    11:03   AM          3373492445   Creola       AL         Lafayette
 10/13/2017    11:07   AM          2252490094   Saraland     AL         Incoming
 10/13/2017    11:10   AM          2515107994   Creola       AL         Incoming
 10/13/2017    11:14   AM          2286234481   Creola       AL         Pascagoula
 10/13/2017    11:29   AM          2519443259   Creola       AL         Incoming
 10/13/2017    11:45   AM          3462172441   Creola       AL         Incoming
 10/13/2017    12:12   PM          3462172441   Saraland     AL         Houston
 10/13/2017    12:13   PM          3462172441   Saraland     AL         Incoming
 10/13/2017    12:15   PM          2512228447   Creola       AL         Mobile
 10/13/2017    12:19   PM          2292160731   Creola       AL         Cairo
 10/13/2017    12:32   PM          4233364000   Creola       AL         Charleston
 10/13/2017    12:34   PM          2512228447   Creola       AL         Mobile
 10/13/2017    12:42   PM          2512228447   Creola       AL         Mobile
 10/13/2017    12:43   PM          2108405231   Creola       AL         Incoming
 10/13/2017    12:49   PM          2292160731   Creola       AL         Incoming
 10/13/2017     1:06   PM          2515641297   Creola       AL         Peterman
 10/13/2017     1:13   PM          2053568221   Axis         AL         Incoming
 10/13/2017     1:30   PM          2108405231   Creola       AL         Incoming
 10/13/2017     2:03   PM          2254505551   Creola       AL         Gonzales
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 25 of 97     PageID #: 154


 10/13/2017     2:05   PM          2252490094   Creola       AL         Batonrouge
 10/13/2017     2:07   PM          3373492445   Saraland     AL         Lafayette
 10/13/2017     2:11   PM          2512817333   Creola       AL         Incoming
 10/13/2017     2:25   PM          2108405231   Creola       AL         Sanantonio
 10/13/2017     2:37   PM          2513826949   Creola       AL         Incoming
 10/13/2017     3:09   PM          2515107994   Creola       AL         Incoming
 10/13/2017     3:12   PM          8504337621   Creola       AL         Incoming
 10/13/2017     3:13   PM          9122361331   Creola       AL         Incoming
 10/13/2017     3:18   PM          4235952040   Creola       AL         Chattnooga
 10/13/2017     3:21   PM          2512817333   Creola       AL         Incoming
 10/13/2017     3:24   PM          4235952040   Creola       AL         Incoming
 10/13/2017     3:34   PM          2513004764   Creola       AL         Mobile
 10/13/2017     3:36   PM          4235952040   Creola       AL         Chattnooga
 10/13/2017     3:38   PM          4235952040   Creola       AL         Incoming
 10/13/2017     3:43   PM          3462172441   Saraland     AL         Houston
 10/13/2017     3:44   PM          2516751310   Creola       AL         Incoming
 10/13/2017     3:46   PM          3462172441   Saraland     AL         Incoming
 10/13/2017     3:48   PM          8505034158   Saraland     AL         Incoming
 10/13/2017     3:52   PM          2515107994   Creola       AL         Mobile
 10/13/2017     3:55   PM          2512323342   Creola       AL         Mobile
 10/13/2017     4:06   PM          2286234481   Creola       AL         Incoming
 10/13/2017     4:15   PM          2515107994   Saraland     AL         Incoming
 10/13/2017     4:17   PM          2512323342   Creola       AL         Mobile
 10/13/2017     4:19   PM          7708204568   Saraland     AL         Incoming
 10/13/2017     4:21   PM          2516751310   Saraland     AL         Mobile
 10/13/2017     4:22   PM          2512323342   Saraland     AL         Mobile
 10/13/2017     4:27   PM          2516751310   Saraland     AL         Incoming
 10/13/2017     4:28   PM          2515252192   Axis         AL         Mobile
 10/13/2017     4:29   PM          3185338112   Creola       AL         Jonesboro
 10/13/2017     4:37   PM          2512228447   Creola       AL         Mobile
 10/13/2017     4:45   PM          2513826949   Creola       AL         Mobile
 10/13/2017     4:48   PM          2565522116   Creola       AL         Decatur
 10/13/2017     4:49   PM          2564763695   Creola       AL         Decatur
 10/13/2017     4:58   PM          8505034158   Creola       AL         Pensacola
 10/13/2017     5:01   PM          2108405231   Creola       AL         Incoming
 10/13/2017     5:30   PM          8505034158   Axis         AL         Incoming
 10/13/2017     5:37   PM          7047792110   Saraland     AL         Charlotte
 10/13/2017     6:07   PM          2512228447   Creola       AL         Mobile
 10/13/2017     6:16   PM          7047792110   Creola       AL         Incoming
 10/13/2017     6:18   PM          2292160731   Saraland     AL         Cairo
 10/13/2017     7:23   PM          2286234481   Mobile       AL         Incoming
 10/14/2017     9:03   AM          3462172441   Mobile       AL         Houston
 10/14/2017     9:05   AM          3462172441   Mobile       AL         Incoming
 10/14/2017     9:17   AM          7047792110   Mobile       AL         Charlotte
 10/14/2017     9:33   AM          7047792110   Mobile       AL         Incoming
 10/14/2017     9:53   AM          7047792110   Mobile       AL         Incoming
 10/14/2017     9:56   AM          8009258265   Mobile       AL         Toll-Free
 10/14/2017    10:11   AM          2514719760   Mobile       AL         Mobile
 10/14/2017    10:52   AM          3462172441   Mobile       AL         Incoming
 10/14/2017    11:17   AM          3462172441   Eight        Mile
 10/14/2017    11:46   AM          7047792110   Saraland     AL         Charlotte
 10/14/2017    12:43   PM          2286234481   Saraland     AL         Pascagoula
 10/14/2017    12:49   PM          3462172441   Saraland     AL         Incoming
 10/14/2017    12:53   PM          7047792110   Saraland     AL         Charlotte
 10/14/2017    12:58   PM          2514576601   Saraland     AL         Mobile
 10/14/2017     1:04   PM          2514900568   Saraland     AL         Mobile
 10/14/2017     1:08   PM          2513012956   Saraland     AL         Mobile
 10/14/2017     1:09   PM          2514900568   Saraland     AL         Mobile
 10/14/2017     1:10   PM          2513012956   Saraland     AL         Incoming
 10/14/2017     1:12   PM          2514576601   Saraland     AL         Mobile
 10/14/2017     1:17   PM          3462172441   Saraland     AL         Houston
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 26 of 97     PageID #: 155


 10/14/2017     1:18   PM          7047792110   Saraland     AL         Charlotte
 10/14/2017     3:31   PM          3462172441   Mobile       AL         Houston
 10/14/2017     3:40   PM          3462172441   Mobile       AL         Incoming
 10/15/2017     5:40   PM          2515252192   Saraland     AL         Incoming
 10/15/2017     9:32   PM          2286234481   Mobile       AL         Pascagoula
 10/16/2017     7:51   AM          3462172441   Eight        Mile
 10/16/2017     7:52   AM          3462172441   Eight        Mile
 10/16/2017     8:22   AM          2286234481   Creola       AL         Pascagoula
 10/16/2017     8:26   AM          2286234481   Creola       AL         Incoming
 10/16/2017     8:29   AM          2513004764   Creola       AL         Mobile
 10/16/2017     8:57   AM          9122361331   Creola       AL         Incoming
 10/16/2017     9:18   AM          2515641297   Creola       AL         Incoming
 10/16/2017     9:32   AM          8505034158   Creola       AL         Pensacola
 10/16/2017     9:35   AM          2512228447   Saraland     AL         Mobile
 10/16/2017     9:35   AM          2512228447   Creola       AL         Incoming
 10/16/2017     9:37   AM          2512228447   Saraland     AL         Mobile
 10/16/2017     9:48   AM          4235952040   Creola       AL         Chattnooga
 10/16/2017    10:16   AM          8504337621   Saraland     AL         Incoming
 10/16/2017    10:49   AM          7132991835   Creola       AL         Houston
 10/16/2017    11:09   AM          2512323342   Creola       AL         Incoming
 10/16/2017    11:13   AM          7132991835   Creola       AL         Incoming
 10/16/2017    11:13   AM          7132991835   Creola       AL         Houston
 10/16/2017    11:25   AM          2819302300   Creola       AL         Deer
 10/16/2017    11:26   AM          2819302423   Creola       AL         Deer
 10/16/2017    11:28   AM          2819302423   Creola       AL         Deer
 10/16/2017    11:29   AM          7132991835   Creola       AL         Houston
 10/16/2017    11:30   AM          8504337621   Creola       AL         Incoming
 10/16/2017    11:48   AM          8504337621   Creola       AL         Incoming
 10/16/2017    11:53   AM          9137880441   Creola       AL         Kansascity
 10/16/2017    11:55   AM          9137880441   Creola       AL         Incoming
 10/16/2017    12:18   PM          3373425993   Creola       AL         Stmartinvl
 10/16/2017    12:24   PM          8504337621   Saraland     AL         Pensacola
 10/16/2017    12:26   PM          2512952805   Creola       AL         Incoming
 10/16/2017    12:30   PM          2512952805   Saraland     AL         Incoming
 10/16/2017    12:34   PM          2514576601   Saraland     AL         Mobile
 10/16/2017     1:11   PM          8505034158   Saraland     AL         Pensacola
 10/16/2017     1:31   PM          2513004764   Creola       AL         Mobile
 10/16/2017     2:25   PM          2286234481   Creola       AL         Incoming
 10/16/2017     2:30   PM          8509687719   Saraland     AL         Cantonment
 10/16/2017     2:37   PM          2108405231   Saraland     AL         Sanantonio
 10/16/2017     2:39   PM          2108405231   Creola       AL         Incoming
 10/16/2017     3:06   PM          9122361331   Axis         AL         Incoming
 10/16/2017     3:15   PM          2286234481   Creola       AL         Incoming
 10/16/2017     4:11   PM          2516751310   Creola       AL         Mobile
 10/16/2017     4:22   PM          2513004764   Creola       AL         Mobile
 10/16/2017     4:46   PM          2513826949   Creola       AL         Mobile
 10/16/2017     4:57   PM          3526820549   Creola       AL         Gainesvl
 10/16/2017     4:59   PM          3526820549   Creola       AL         Incoming
 10/16/2017     5:01   PM          2516234429   Creola       AL         Mobile
 10/16/2017     5:02   PM          2108405231   Saraland     AL         Sanantonio
 10/16/2017     5:27   PM          2108405231   Creola       AL         Sanantonio
 10/16/2017     7:02   PM          7132991835   Eight        Mile
 10/17/2017     7:50   AM          2513826949   Mobile       AL         Incoming
 10/17/2017     9:22   AM          2512814456   Mobile       AL         Incoming
 10/17/2017     9:30   AM          3462172441   Saraland     AL         Houston
 10/17/2017     9:32   AM          3462172441   Saraland     AL         Incoming
 10/17/2017    10:07   AM          2512323342   Creola       AL         Mobile
 10/17/2017    11:03   AM          2514576601   Creola       AL         Mobile
 10/17/2017    11:07   AM          7132991835   Creola       AL         Houston
 10/17/2017    11:08   AM          2286234481   Creola       AL         Pascagoula
 10/17/2017    11:13   AM          2512323342   Creola       AL         Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 27 of 97   PageID #: 156


 10/17/2017    11:25   AM          2053568221   Axis         AL       Birmingham
 10/17/2017    11:54   AM          2108405231   Creola       AL       Sanantonio
 10/17/2017    12:59   PM          2512228447   Creola       AL       Mobile
 10/17/2017     2:12   PM          2108405231   Saraland     AL       Sanantonio
 10/17/2017     3:03   PM          2516790037   Creola       AL       Incoming
 10/17/2017     3:06   PM          2513004764   Creola       AL       Incoming
 10/17/2017     3:10   PM          2516751310   Creola       AL       Incoming
 10/17/2017     4:18   PM          2513012956   Saraland     AL       Mobile
 10/18/2017     7:46   AM          2292160731   Mobile       AL       Incoming
 10/18/2017     8:28   AM          2292160731   Creola       AL       Cairo
 10/18/2017     9:11   AM          2516751310   Creola       AL       Incoming
 10/18/2017     9:57   AM          3186134555   Creola       AL       Incoming
 10/18/2017    10:01   AM          2108405231   Creola       AL       Incoming
 10/18/2017    10:20   AM          3526820549   Creola       AL       Gainesvl
 10/18/2017    11:04   AM          2292160731   Creola       AL       Incoming
 10/18/2017    11:43   AM          2515641297   Creola       AL       Incoming
 10/18/2017    11:46   AM          2513004764   Creola       AL       Incoming
 10/18/2017    12:23   PM          2516751310   Creola       AL       Incoming
 10/18/2017     1:00   PM          3185338112   Creola       AL       Incoming
 10/18/2017     1:02   PM          2515252192   Creola       AL       Incoming
 10/18/2017     1:16   PM          2512323342   Creola       AL       Mobile
 10/18/2017     2:15   PM          2292160731   Creola       AL       Incoming
 10/18/2017     3:01   PM          2516751310   Creola       AL       Incoming
 10/18/2017     3:10   PM          8505034158   Creola       AL       Incoming
 10/18/2017     3:24   PM          2516751310   Saraland     AL       Incoming
 10/18/2017     3:27   PM          2513012956   Creola       AL       Mobile
 10/18/2017     3:29   PM          2512228447   Creola       AL       Mobile
 10/18/2017     3:37   PM          2512228447   Saraland     AL       Mobile
 10/18/2017     3:42   PM          2516234429   Creola       AL       Mobile
 10/18/2017     3:45   PM          2512228447   Creola       AL       Mobile
 10/18/2017     3:50   PM          2513012956   Creola       AL       Incoming
 10/18/2017     4:06   PM          2516751310   Creola       AL       Incoming
 10/18/2017     4:33   PM          2515641297   Creola       AL       Incoming
 10/18/2017     4:48   PM          3526820549   Axis         AL       Gainesvl
 10/18/2017     4:52   PM          2512228447   Creola       AL       Mobile
 10/18/2017     5:03   PM          2515641297   Creola       AL       Peterman
 10/18/2017     5:22   PM          8326219162   Creola       AL       Alvin
 10/18/2017     5:31   PM          2514900568   Creola       AL       Mobile
 10/18/2017     5:48   PM          2514900568   Creola       AL       Incoming
 10/18/2017     5:54   PM          2513012956   Creola       AL       Mobile
 10/18/2017     6:24   PM          2513012956   Creola       AL       Mobile
 10/19/2017     8:03   AM          2513012956   Saraland     AL       Mobile
 10/19/2017     8:05   AM          2516751310   Saraland     AL       Mobile
 10/19/2017     8:22   AM          2516234429   Creola       AL       Mobile
 10/19/2017     8:23   AM          2516234429   Creola       AL       Incoming
 10/19/2017     8:27   AM          2515252192   Creola       AL       Incoming
 10/19/2017     8:36   AM          2516751310   Saraland     AL       Incoming
 10/19/2017     8:37   AM          2513012956   Creola       AL       Mobile
 10/19/2017     8:48   AM          2292160731   Creola       AL       Cairo
 10/19/2017     8:53   AM          8326219162   Creola       AL       Alvin
 10/19/2017     8:57   AM          2513826949   Saraland     AL       Mobile
 10/19/2017     9:10   AM          2513012956   Creola       AL       Mobile
 10/19/2017     9:37   AM          2515641297   Creola       AL       Incoming
 10/19/2017    10:20   AM          2286234481   Creola       AL       Incoming
 10/19/2017    11:12   AM          2516751310   Creola       AL       Mobile
 10/19/2017    11:28   AM          4235952040   Creola       AL       Incoming
 10/19/2017    11:34   AM          2516751310   Creola       AL       Mobile
 10/19/2017    11:39   AM          2286234481   Creola       AL       Incoming
 10/19/2017    11:47   AM          2516751310   Creola       AL       Incoming
 10/19/2017    12:34   PM          9855071881   Creola       AL       Hammond
 10/19/2017    12:36   PM          2515641297   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 28 of 97     PageID #: 157


 10/19/2017    12:41   PM          9855071881   Creola       AL         Incoming
 10/19/2017     1:19   PM          2513004764   Creola       AL         Mobile
 10/19/2017     1:20   PM          3375777813   Saraland     AL         Incoming
 10/19/2017     1:23   PM          2513004764   Saraland     AL         Mobile
 10/19/2017     2:05   PM          2513004764   Saraland     AL         Mobile
 10/19/2017     2:07   PM          2108405231   Creola       AL         Incoming
 10/19/2017     2:12   PM          2516106389   Creola       AL         Incoming
 10/19/2017     2:15   PM          2286234481   Creola       AL         Incoming
 10/19/2017     2:30   PM          2515107994   Creola       AL         Mobile
 10/19/2017     2:37   PM          2516751310   Creola       AL         Mobile
 10/19/2017     3:15   PM          2514528770   Axis         AL         Mobile
 10/19/2017     3:17   PM          8504337621   Creola       AL         Pensacola
 10/19/2017     3:23   PM          2292160731   Creola       AL         Incoming
 10/19/2017     3:31   PM          2286234481   Creola       AL         Incoming
 10/19/2017     3:37   PM          2565522000   Saraland     AL         Incoming
 10/19/2017     3:43   PM          9855071881   Saraland     AL         Hammond
 10/19/2017     3:53   PM          2286234481   Creola       AL         Pascagoula
 10/19/2017     4:33   PM          2286234481   Creola       AL         Incoming
 10/19/2017     4:58   PM          8505034158   Saraland     AL         Incoming
 10/19/2017     6:18   PM          2515641297   Mobile       AL         Incoming
 10/19/2017     6:27   PM          2108405231   Mobile       AL         Sanantonio
 10/19/2017     6:40   PM          2515252192   Mobile       AL         Incoming
 10/19/2017     7:00   PM          8883668868   Mobile       AL         Incoming
 10/19/2017     7:20   PM          2516234429   Mobile       AL         Mobile
 10/19/2017     7:21   PM          2512228447   Mobile       AL         Mobile
 10/19/2017     8:24   PM          2516234429   Mobile       AL         Incoming
 10/20/2017     7:52   AM          2513004764   Eight        Mile
 10/20/2017     7:55   AM          2513004764   Eight        Mile
 10/20/2017     8:43   AM          3378029470   Creola       AL         Incoming
 10/20/2017     8:58   AM          2286234481   Creola       AL         Incoming
 10/20/2017    10:31   AM          3375777813   Creola       AL         New
 10/20/2017    10:59   AM          5049064343   Saraland     AL         Incoming
 10/20/2017    11:01   AM          2817813880   Creola       AL         Bammel
 10/20/2017    11:28   AM          2516106389   Creola       AL         Mobile
 10/20/2017    11:32   AM          2286234481   Creola       AL         Pascagoula
 10/20/2017    12:04   PM          2286234481   Creola       AL         Incoming
 10/20/2017    12:21   PM          8326219162   Creola       AL         Alvin
 10/20/2017    12:44   PM          2817813880   Creola       AL         Bammel
 10/20/2017    12:48   PM          2252746463   Creola       AL         Batonrouge
 10/20/2017    12:51   PM          2252746463   Creola       AL         Incoming
 10/20/2017    12:56   PM          2512228447   Creola       AL         Mobile
 10/20/2017    12:58   PM          2516234429   Saraland     AL         Mobile
 10/20/2017     1:00   PM          2512468302   Creola       AL         Jackson
 10/20/2017     1:01   PM          2512468494   Creola       AL         Jackson
 10/20/2017     1:13   PM          2516234429   Creola       AL         Incoming
 10/20/2017     1:17   PM          2514576601   Creola       AL         Mobile
 10/20/2017     1:29   PM          2515641297   Saraland     AL         Peterman
 10/20/2017     1:35   PM          2516106389   Creola       AL         Mobile
 10/20/2017     1:38   PM          2516234429   Creola       AL         Mobile
 10/20/2017     1:39   PM          8327418614   Creola       AL         Houston
 10/20/2017     1:51   PM          2108405231   Creola       AL         Incoming
 10/20/2017     1:56   PM          8503464228   Creola       AL         Pensacola
 10/20/2017     2:01   PM          2517093226   Creola       AL         Incoming
 10/20/2017     2:02   PM          2108405231   Creola       AL         Sanantonio
 10/20/2017     2:07   PM          2292160731   Creola       AL         Incoming
 10/20/2017     2:17   PM          2512228447   Creola       AL         Incoming
 10/20/2017     2:26   PM          2515107994   Saraland     AL         Mobile
 10/20/2017     2:32   PM          8327418614   Creola       AL         Incoming
 10/20/2017     2:38   PM          2108405231   Creola       AL         Sanantonio
 10/20/2017     2:42   PM          2108405231   Creola       AL         Sanantonio
 10/20/2017     2:56   PM          8505034158   Saraland     AL         Pensacola
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 29 of 97   PageID #: 158


 10/20/2017     3:08   PM          2565522116   Creola       AL       Decatur
 10/20/2017     3:14   PM          7042458688   Creola       AL       Salisbury
 10/20/2017     3:15   PM          4235952040   Creola       AL       Incoming
 10/20/2017     3:21   PM          7042458688   Creola       AL       Incoming
 10/20/2017     3:21   PM          2108405231   Creola       AL       Incoming
 10/20/2017     3:24   PM          7042458688   Saraland     AL       Incoming
 10/20/2017     3:34   PM          8505034158   Creola       AL       Pensacola
 10/20/2017     3:38   PM          2292160731   Creola       AL       Cairo
 10/20/2017     3:40   PM          2817813880   Creola       AL       Bammel
 10/20/2017     3:43   PM          8327418614   Creola       AL       Houston
 10/20/2017     3:44   PM          2513826949   Creola       AL       Mobile
 10/20/2017     3:49   PM          7042458688   Creola       AL       Incoming
 10/20/2017     4:06   PM          3375777813   Creola       AL       Incoming
 10/20/2017     4:11   PM          2517679566   Creola       AL       Mobile
 10/20/2017     4:15   PM          2292160731   Creola       AL       Incoming
 10/20/2017     4:17   PM          7042458688   Creola       AL       Salisbury
 10/20/2017     4:26   PM          3045173456   Creola       AL       Weston
 10/20/2017     4:36   PM          7132991835   Creola       AL       Houston
 10/20/2017     4:38   PM          2512228447   Creola       AL       Incoming
 10/20/2017     4:40   PM          2517679566   Saraland     AL       Incoming
 10/20/2017     4:47   PM          8505034158   Creola       AL       Incoming
 10/20/2017     4:52   PM          8505034158   Creola       AL       Incoming
 10/20/2017     4:58   PM          3375777813   Creola       AL       New
 10/20/2017     5:05   PM          3375777813   Creola       AL       Incoming
 10/20/2017     5:25   PM          2564763695   Creola       AL       Decatur
 10/20/2017     5:45   PM          3375777813   Creola       AL       New
 10/20/2017     5:47   PM          7042458688   Creola       AL       Salisbury
 10/20/2017     6:10   PM          7042458688   Creola       AL       Salisbury
 10/20/2017     6:38   PM          2108405231   Creola       AL       Incoming
 10/20/2017     6:41   PM          2516106389   Creola       AL       Incoming
 10/20/2017     8:06   PM          2515641297   Mobile       AL       Incoming
 10/20/2017     8:29   PM          2515641297   Mobile       AL       Incoming
 10/21/2017     9:25   AM          2516106389   Mobile       AL       Mobile
 10/21/2017     1:35   PM          2108405231   Mobile       AL       Sanantonio
 10/21/2017     1:42   PM          8326178622   Mobile       AL       Hstnsuburb
 10/21/2017     4:05   PM          2108405231   Mobile       AL       Sanantonio
 10/21/2017     4:20   PM          7042458688   Mobile       AL       Incoming
 10/21/2017     4:21   PM          2564763695   Mobile       AL       Decatur
 10/21/2017     4:45   PM          8502938373   Mobile       AL       Pensacola
 10/21/2017     4:49   PM          7042458688   Mobile       AL       Salisbury
 10/21/2017     4:53   PM          8502938373   Mobile       AL       Incoming
 10/21/2017     4:55   PM          7042458688   Mobile       AL       Incoming
 10/22/2017    10:18   AM          7042458688   Hattiesbur   MS       Salisbury
 10/22/2017    11:40   AM          2108405231   Hattiesbur   MS       Sanantonio
 10/22/2017    11:43   AM          2108405231   Hattiesbur   MS       Incoming
 10/23/2017     8:16   AM          2053568221   Creola       AL       Incoming
 10/23/2017     9:13   AM          8504973937   Saraland     AL       Incoming
 10/23/2017     9:28   AM          2286234481   Creola       AL       Incoming
 10/23/2017     9:34   AM          2252746463   Creola       AL       Batonrouge
 10/23/2017     9:57   AM          2513796126   Creola       AL       Mobile
 10/23/2017    10:04   AM          2512067918   Creola       AL       Incoming
 10/23/2017    10:20   AM          2516106389   Creola       AL       Incoming
 10/23/2017    10:56   AM          2516106389   Creola       AL       Mobile
 10/23/2017    11:22   AM          2286234481   Creola       AL       Pascagoula
 10/23/2017    11:48   AM          2512228447   Creola       AL       Incoming
 10/23/2017    12:16   PM          2108405231   Saraland     AL       Incoming
 10/23/2017     1:08   PM          2516751310   Creola       AL       Incoming
 10/23/2017     1:15   PM          8503464228   Creola       AL       Pensacola
 10/23/2017     1:26   PM          2516751310   Creola       AL       Mobile
 10/23/2017     1:41   PM          4043540632   Creola       AL       Atlanta
 10/23/2017     2:11   PM          3526820549   Creola       AL       Gainesvl
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 30 of 97   PageID #: 159


 10/23/2017     2:26   PM          8504973937   Creola       AL       Incoming
 10/23/2017     2:38   PM          3373425993   Creola       AL       Stmartinvl
 10/23/2017     2:56   PM          3373425993   Creola       AL       Stmartinvl
 10/23/2017     2:56   PM          3373425993   Creola       AL       Incoming
 10/23/2017     2:56   PM          3373425993   Creola       AL       Stmartinvl
 10/23/2017     3:03   PM          3373425993   Creola       AL       Stmartinvl
 10/23/2017     3:26   PM          2292160731   Creola       AL       Cairo
 10/23/2017     4:30   PM          3526820549   Saraland     AL       Incoming
 10/23/2017     4:42   PM          2516234429   Saraland     AL       Mobile
 10/23/2017     5:37   PM          2514900568   Saraland     AL       Mobile
 10/23/2017     5:40   PM          2513004764   Saraland     AL       Mobile
 10/23/2017     5:42   PM          2513826949   Chunchula    AL       Mobile
 10/24/2017     7:45   AM          7704716577   Mobile       AL       Atlanta
 10/24/2017     8:13   AM          2516106389   Creola       AL       Incoming
 10/24/2017     8:57   AM          2513826949   Creola       AL       Incoming
 10/24/2017     9:06   AM          2512468302   Creola       AL       Jackson
 10/24/2017     9:07   AM          2513826949   Saraland     AL       Mobile
 10/24/2017     9:12   AM          2512228447   Creola       AL       Mobile
 10/24/2017    10:01   AM          8326219162   Creola       AL       Incoming
 10/24/2017    10:17   AM          2512952805   Creola       AL       Mobile
 10/24/2017    10:18   AM          2512952805   Creola       AL       Incoming
 10/24/2017    11:08   AM          2286234481   Creola       AL       Pascagoula
 10/24/2017    11:18   AM          2515331222   Creola       AL       Mobile
 10/24/2017    11:25   AM          2516794332   Creola       AL       Mobile
 10/24/2017    11:26   AM          2516751310   Creola       AL       Incoming
 10/24/2017    11:45   AM          2512228447   Creola       AL       Incoming
 10/24/2017    11:58   AM          4235952040   Creola       AL       Incoming
 10/24/2017    12:32   PM          2516106389   Creola       AL       Mobile
 10/24/2017     1:06   PM          4043540632   Creola       AL       Incoming
 10/24/2017     1:20   PM          2513012956   Creola       AL       Mobile
 10/24/2017     1:22   PM          2515331222   Creola       AL       Mobile
 10/24/2017     1:24   PM          2516751310   Creola       AL       Mobile
 10/24/2017     1:33   PM          2515252192   Creola       AL       Mobile
 10/24/2017     1:34   PM          2515252192   Creola       AL       Incoming
 10/24/2017     1:48   PM          2513012956   Creola       AL       Mobile
 10/24/2017     2:05   PM          2516751310   Creola       AL       Incoming
 10/24/2017     2:12   PM          8503464228   Creola       AL       Incoming
 10/24/2017     2:23   PM          2512952805   Creola       AL       Mobile
 10/24/2017     2:26   PM          2516751310   Saraland     AL       Mobile
 10/24/2017     2:43   PM          2516751310   Creola       AL       Incoming
 10/24/2017     2:55   PM          2512952805   Creola       AL       Incoming
 10/24/2017     3:00   PM          2516751310   Creola       AL       Mobile
 10/24/2017     3:24   PM          5044168240   Creola       AL       Neworleans
 10/24/2017     3:27   PM          5044316381   Creola       AL       Kenner
 10/24/2017     3:29   PM          2513012956   Creola       AL       Mobile
 10/24/2017     3:31   PM          5044316381   Creola       AL       Kenner
 10/24/2017     3:36   PM          5048107420   Creola       AL       Neworleans
 10/24/2017     3:36   PM          5044316381   Creola       AL       Kenner
 10/24/2017     3:43   PM          5048107420   Creola       AL       Neworleans
 10/24/2017     3:44   PM          2513012956   Creola       AL       Mobile
 10/24/2017     4:04   PM          2516751310   Creola       AL       Incoming
 10/24/2017     4:06   PM          2515331222   Creola       AL       Mobile
 10/24/2017     4:48   PM          2516751310   Creola       AL       Mobile
 10/24/2017     4:57   PM          2292160731   Saraland     AL       Cairo
 10/24/2017     5:01   PM          5048107420   Creola       AL       Neworleans
 10/24/2017     5:30   PM          2513826949   Creola       AL       Mobile
 10/24/2017     5:36   PM          2053568221   Creola       AL       Birmingham
 10/24/2017     5:40   PM          2515331222   Creola       AL       Mobile
 10/24/2017     5:44   PM          2515331222   Creola       AL       Incoming
 10/24/2017     6:23   PM          2514900568   Saraland     AL       Mobile
 10/24/2017     7:16   PM          8503464228   Mobile       AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 31 of 97   PageID #: 160


 10/25/2017     8:51   AM          2513302411   Creola       AL       Mobile
 10/25/2017     8:55   AM          2513302078   Creola       AL       Mobile
 10/25/2017     9:06   AM          3463007295   Saraland     AL       Bammel
 10/25/2017     9:48   AM          3375777813   Creola       AL       Incoming
 10/25/2017    10:13   AM          3526820549   Creola       AL       Incoming
 10/25/2017    11:28   AM          2108405231   Creola       AL       Incoming
 10/25/2017    11:33   AM          2512952805   Axis         AL       Incoming
 10/25/2017    12:03   PM          2513004764   Saraland     AL       Mobile
 10/25/2017    12:22   PM          2512228447   Creola       AL       Mobile
 10/25/2017    12:30   PM          5048107420   Creola       AL       Neworleans
 10/25/2017    12:33   PM          5048107420   Creola       AL       Incoming
 10/25/2017    12:39   PM          3047444770   Creola       AL       Charleston
 10/25/2017    12:41   PM          2515252192   Creola       AL       Incoming
 10/25/2017    12:42   PM          3046521095   Creola       AL       Sistersvl
 10/25/2017    12:44   PM          3047557534   Creola       AL       Nitro
 10/25/2017    12:47   PM          3047553800   Creola       AL       Nitro
 10/25/2017    12:48   PM          3047557534   Creola       AL       Nitro
 10/25/2017    12:50   PM          3047512112   Creola       AL       Huntington
 10/25/2017    12:56   PM          4122622300   Creola       AL       Coraopolis
 10/25/2017     1:14   PM          2514576601   Saraland     AL       Mobile
 10/25/2017     1:27   PM          2108405231   Creola       AL       Incoming
 10/25/2017     1:31   PM          5048107420   Creola       AL       Incoming
 10/25/2017     1:47   PM          2513004764   Creola       AL       Incoming
 10/25/2017     1:52   PM          2513012956   Creola       AL       Mobile
 10/25/2017     1:55   PM          2286234481   Creola       AL       Pascagoula
 10/25/2017     2:53   PM          2514576601   Creola       AL       Mobile
 10/25/2017     2:56   PM          7042458688   Creola       AL       Salisbury
 10/25/2017     3:48   PM          7042458688   Creola       AL       Salisbury
 10/25/2017     3:52   PM          2516751310   Creola       AL       Mobile
 10/25/2017     3:56   PM          7042458688   Creola       AL       Incoming
 10/25/2017     4:07   PM          3375777813   Creola       AL       Incoming
 10/25/2017     4:08   PM          3375777813   Creola       AL       Incoming
 10/25/2017     4:16   PM          2516751310   Creola       AL       Incoming
 10/25/2017     4:43   PM          3526820549   Creola       AL       Gainesvl
 10/25/2017     5:51   PM          2108405231   Creola       AL       Sanantonio
 10/25/2017     5:52   PM          2108405231   Creola       AL       Incoming
 10/25/2017     6:09   PM          2512228447   Creola       AL       Mobile
 10/25/2017     7:49   PM          2513004764   Mobile       AL       Mobile
 10/26/2017     3:51   AM          2513012956   Mobile       AL       Mobile
 10/26/2017     7:25   AM          2252235779   Creola       AL       Batonrouge
 10/26/2017     7:45   AM          3526820549   Creola       AL       Gainesvl
 10/26/2017     9:53   AM          5048107420   Creola       AL       Incoming
 10/26/2017    10:01   AM          2519443259   Saraland     AL       Incoming
 10/26/2017    10:08   AM          3377643666   Saraland     AL       Incoming
 10/26/2017    11:26   AM          2513004764   Creola       AL       Mobile
 10/26/2017    11:42   AM          2516106389   Creola       AL       Incoming
 10/26/2017    11:48   AM          2516106389   Creola       AL       Incoming
 10/26/2017    12:40   PM          2516751310   Creola       AL       Incoming
 10/26/2017     1:23   PM          2512952805   Creola       AL       Mobile
 10/26/2017     1:40   PM          2516106389   Creola       AL       Mobile
 10/26/2017     1:46   PM          2108405231   Creola       AL       Incoming
 10/26/2017     1:48   PM          2516751310   Creola       AL       Mobile
 10/26/2017     2:01   PM          2515107994   Creola       AL       Mobile
 10/26/2017     2:25   PM          2516751310   Creola       AL       Mobile
 10/26/2017     2:36   PM          2286234481   Creola       AL       Pascagoula
 10/26/2017     2:53   PM          3375777813   Creola       AL       New
 10/26/2017     2:59   PM          2515107994   Creola       AL       Mobile
 10/26/2017     3:10   PM          3375777813   Creola       AL       Incoming
 10/26/2017     3:15   PM          2514900568   Saraland     AL       Mobile
 10/26/2017     3:57   PM          8503464228   Creola       AL       Pensacola
 10/26/2017     4:14   PM          2516106389   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 32 of 97   PageID #: 161


 10/26/2017     4:30   PM          2516106389   Creola       AL       Incoming
 10/26/2017     5:06   PM          2252235779   Saraland     AL       Batonrouge
 10/26/2017     5:59   PM          8505034158   Creola       AL       Pensacola
 10/26/2017     6:17   PM          2512323342   Creola       AL       Mobile
 10/27/2017     8:06   AM          2516751310   Creola       AL       Mobile
 10/27/2017    10:35   AM          2252235779   Creola       AL       Batonrouge
 10/27/2017    11:48   AM          2515107994   Creola       AL       Incoming
 10/27/2017    12:07   PM          2517679566   Creola       AL       Mobile
 10/27/2017    12:18   PM          2513004764   Creola       AL       Mobile
 10/27/2017    12:32   PM          3463007295   Creola       AL       Incoming
 10/27/2017    12:57   PM          2515107994   Saraland     AL       Mobile
 10/27/2017     1:22   PM          2252235779   Creola       AL       Incoming
 10/27/2017     1:45   PM          2512228447   Saraland     AL       Mobile
 10/27/2017     1:50   PM          2513012956   Creola       AL       Mobile
 10/27/2017     1:59   PM          2513004764   Creola       AL       Mobile
 10/27/2017     2:02   PM          2513004764   Creola       AL       Incoming
 10/27/2017     2:10   PM          2515252192   Saraland     AL       Incoming
 10/27/2017     2:17   PM          2292160731   Saraland     AL       Incoming
 10/27/2017     2:25   PM          3375777813   Creola       AL       Incoming
 10/27/2017     2:59   PM          2252235779   Creola       AL       Batonrouge
 10/27/2017     3:14   PM          2515107994   Creola       AL       Mobile
 10/27/2017     3:23   PM          2516106389   Creola       AL       Mobile
 10/27/2017     3:49   PM          2108405231   Creola       AL       Sanantonio
 10/27/2017     3:54   PM          2252235779   Creola       AL       Incoming
 10/27/2017     4:07   PM          2292160731   Creola       AL       Cairo
 10/27/2017     4:11   PM          2516106389   Saraland     AL       Incoming
 10/27/2017     4:17   PM          2286234481   Creola       AL       Pascagoula
 10/27/2017     4:23   PM          2513012956   Creola       AL       Mobile
 10/27/2017     4:29   PM          2517679566   Creola       AL       Incoming
 10/27/2017     4:35   PM          3526820549   Creola       AL       Gainesvl
 10/27/2017     4:50   PM          2512228447   Creola       AL       Mobile
 10/27/2017     4:53   PM          2515107994   Creola       AL       Incoming
 10/27/2017     4:55   PM          2513012956   Creola       AL       Incoming
 10/27/2017     4:56   PM          2512228447   Creola       AL       Mobile
 10/27/2017     4:59   PM          2516106389   Creola       AL       Mobile
 10/27/2017     5:00   PM          2257162457   Creola       AL       Wh
 10/27/2017     5:02   PM          3377643666   Creola       AL       Lk
 10/27/2017     5:03   PM          2053568221   Saraland     AL       Birmingham
 10/27/2017     5:10   PM          2516106389   Creola       AL       Mobile
 10/27/2017     5:15   PM          2516751310   Creola       AL       Mobile
 10/27/2017     5:30   PM          2514900568   Creola       AL       Mobile
 10/27/2017     5:35   PM          3377643666   Axis         AL       Lk
 10/27/2017     5:36   PM          2515107994   Creola       AL       Mobile
 10/27/2017     5:37   PM          2515107994   Creola       AL       Incoming
 10/27/2017     5:42   PM          2515107994   Creola       AL       Incoming
 10/27/2017     5:42   PM          2053568221   Creola       AL       Birmingham
 10/27/2017     5:43   PM          2053568221   Saraland     AL       Birmingham
 10/27/2017     5:44   PM          2053568221   Creola       AL       Birmingham
 10/27/2017     6:02   PM          3463007295   Creola       AL       Bammel
 10/27/2017     7:14   PM          2512228447   Saraland     AL       Mobile
 10/27/2017     7:15   PM          2515252192   Saraland     AL       Incoming
 10/28/2017     7:41   PM          2292160731   Theodore     AL       Cairo
 10/28/2017     8:17   PM          2252235779   Theodore     AL       Batonrouge
 10/28/2017    10:21   PM          2252235779   Mobile       AL       Batonrouge
 10/28/2017    11:17   PM          3463007295   Mobile       AL       Incoming
 10/29/2017    12:12   PM          2292160731   Mobile       AL       Incoming
 10/29/2017     2:50   PM          8883668868   Mobile       AL       Incoming
 10/29/2017     6:05   PM          2517679566   Hattiesbur   MS       Incoming
 10/29/2017     6:22   PM          2516106389   Hattiesbur   MS       Mobile
 10/29/2017     6:28   PM          2512323342   Hattiesbur   MS       Mobile
 10/29/2017     8:03   PM          2516106389   Mobile       AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 33 of 97   PageID #: 162


 10/29/2017     8:06   PM          3463007295   Mobile       AL       Bammel
 10/30/2017     6:31   AM          2286234481   Mobile       AL       Pascagoula
 10/30/2017     8:19   AM          6014663623   Saraland     AL       Hattiesbg
 10/30/2017     8:30   AM          2516106389   Creola       AL       Incoming
 10/30/2017     8:48   AM          6014663623   Saraland     AL       Incoming
 10/30/2017     8:58   AM          6014663623   Creola       AL       Hattiesbg
 10/30/2017     9:00   AM          2515252192   Creola       AL       Incoming
 10/30/2017     9:17   AM          2516794229   Creola       AL       Mobile
 10/30/2017     9:27   AM          2516794332   Creola       AL       Mobile
 10/30/2017     9:39   AM          2516751310   Creola       AL       Incoming
 10/30/2017     9:48   AM          2516751310   Creola       AL       Incoming
 10/30/2017    10:58   AM          2516106389   Creola       AL       Incoming
 10/30/2017    11:13   AM          2517679566   Creola       AL       Mobile
 10/30/2017    11:55   AM          2286234481   Saraland     AL       Pascagoula
 10/30/2017    12:14   PM          2513004764   Creola       AL       Mobile
 10/30/2017    12:32   PM          2513004764   Creola       AL       Incoming
 10/30/2017    12:37   PM          2053568221   Creola       AL       Incoming
 10/30/2017    12:40   PM          4235952040   Creola       AL       Incoming
 10/30/2017    12:53   PM          8555162568   Creola       AL       Incoming
 10/30/2017     1:08   PM          7133155833   Creola       AL       Incoming
 10/30/2017     1:13   PM          3463007295   Creola       AL       Bammel
 10/30/2017     1:16   PM          7133155833   Creola       AL       Houston
 10/30/2017     1:31   PM          2252235779   Creola       AL       Incoming
 10/30/2017     2:33   PM          4235952040   Creola       AL       Chattnooga
 10/30/2017     2:40   PM          2516106389   Creola       AL       Incoming
 10/30/2017     2:43   PM          3463007295   Creola       AL       Incoming
 10/30/2017     2:50   PM          3373518761   Creola       AL       Incoming
 10/30/2017     3:01   PM          3463007295   Creola       AL       Incoming
 10/30/2017     3:02   PM          7133155833   Creola       AL       Houston
 10/30/2017     3:13   PM          2565522116   Creola       AL       Decatur
 10/30/2017     3:29   PM          9792482192   Creola       AL       Brazoria
 10/30/2017     3:30   PM          9792482192   Saraland     AL       Incoming
 10/30/2017     3:33   PM          2565522000   Saraland     AL       Incoming
 10/30/2017     3:34   PM          3463007295   Creola       AL       Bammel
 10/30/2017     3:35   PM          9792482192   Creola       AL       Incoming
 10/30/2017     3:36   PM          3463007295   Creola       AL       Bammel
 10/30/2017     3:38   PM          2565522116   Saraland     AL       Decatur
 10/30/2017     3:43   PM          2565522000   Saraland     AL       Incoming
 10/30/2017     3:59   PM          2516106389   Creola       AL       Mobile
 10/30/2017     4:27   PM          2252235779   Creola       AL       Batonrouge
 10/30/2017     4:39   PM          2516106389   Saraland     AL       Incoming
 10/30/2017     4:55   PM          2286234481   Creola       AL       Incoming
 10/30/2017     5:12   PM          2252235779   Creola       AL       Incoming
 10/30/2017     5:16   PM          2254487958   Creola       AL       Incoming
 10/30/2017     5:41   PM          6014663623   Creola       AL       Incoming
 10/30/2017     5:49   PM          2516794229   Creola       AL       Mobile
 10/30/2017     5:56   PM          2286234481   Creola       AL       Incoming
 10/30/2017     6:00   PM          2513004764   Creola       AL       Mobile
 10/30/2017     6:04   PM          2286234481   Creola       AL       Pascagoula
 10/30/2017     6:10   PM          6014663623   Saraland     AL       Hattiesbg
 10/30/2017     8:41   PM          6014663623   Mobile       AL       Hattiesbg
 10/31/2017     7:57   AM          3372517827   Mobile       AL       Incoming
 10/31/2017     8:13   AM          2516106389   Saraland     AL       Incoming
 10/31/2017     8:46   AM          3372517827   Creola       AL       Incoming
 10/31/2017     9:00   AM          2516106389   Creola       AL       Mobile
 10/31/2017     9:03   AM          2292160731   Saraland     AL       Incoming
 10/31/2017     9:20   AM          2252235779   Creola       AL       Batonrouge
 10/31/2017     9:25   AM          2252235779   Axis         AL       Incoming
 10/31/2017    10:18   AM          2516794332   Creola       AL       Mobile
 10/31/2017    11:36   AM          2512817282   Creola       AL       Incoming
 10/31/2017    12:18   PM          2513004764   Creola       AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 34 of 97   PageID #: 163


 10/31/2017     1:08   PM          6014663623   Creola       AL       Hattiesbg
 10/31/2017     1:18   PM          2516234429   Creola       AL       Mobile
 10/31/2017     1:20   PM          6014663623   Creola       AL       Incoming
 10/31/2017     2:10   PM          2516751310   Creola       AL       Mobile
 10/31/2017     2:12   PM          2516751310   Saraland     AL       Incoming
 10/31/2017     2:53   PM          2515107994   Creola       AL       Mobile
 10/31/2017     3:48   PM          2513004764   Creola       AL       Incoming
 10/31/2017     3:57   PM          6014663623   Creola       AL       Incoming
 10/31/2017     4:02   PM          2513826949   Creola       AL       Mobile
 10/31/2017     4:31   PM          2516106389   Saraland     AL       Incoming
 10/31/2017     4:38   PM          2516751310   Creola       AL       Incoming
 10/31/2017     4:52   PM          2516106389   Creola       AL       Mobile
 10/31/2017     5:02   PM          6014663623   Saraland     AL       Hattiesbg
 10/31/2017     6:08   PM          6014663623   Saraland     AL       Hattiesbg
 10/31/2017     6:23   PM          6014663623   Saraland     AL       Incoming
 10/31/2017     7:22   PM          2513004764   Mobile       AL       Mobile
 10/31/2017     7:36   PM          2513004764   Mobile       AL       Mobile
 10/31/2017     8:33   PM          3463007295   Mobile       AL       Bammel
  11/1/2017     7:31   AM          2516106389   Creola       AL       Mobile
  11/1/2017     7:41   AM          2516234429   Axis         AL       Mobile
  11/1/2017     8:01   AM          2292160731   Creola       AL       Cairo
  11/1/2017     8:04   AM          2053568221   Creola       AL       Incoming
  11/1/2017     8:15   AM          2515641297   Creola       AL       Incoming
  11/1/2017     8:22   AM          2516106389   Creola       AL       Incoming
  11/1/2017     8:25   AM          8504337621   Creola       AL       Pensacola
  11/1/2017     8:25   AM          8504337621   Creola       AL       Pensacola
  11/1/2017     8:29   AM          2516106389   Creola       AL       Mobile
  11/1/2017     8:30   AM          2292160731   Axis         AL       Incoming
  11/1/2017     8:48   AM          2516234429   Saraland     AL       Mobile
  11/1/2017     9:08   AM          3373518761   Creola       AL       Incoming
  11/1/2017     9:45   AM          2515641297   Creola       AL       Peterman
  11/1/2017     9:46   AM          2515641297   Creola       AL       Incoming
  11/1/2017     9:53   AM          2515107994   Creola       AL       Incoming
  11/1/2017    10:12   AM          2515107994   Creola       AL       Mobile
  11/1/2017    10:14   AM          2108405231   Creola       AL       Sanantonio
  11/1/2017    11:00   AM          2515107994   Creola       AL       Mobile
  11/1/2017    11:05   AM          3375777813   Creola       AL       Incoming
  11/1/2017    11:15   AM          8504337621   Creola       AL       Pensacola
  11/1/2017    11:15   AM          8504337621   Creola       AL       Pensacola
  11/1/2017    11:17   AM          2515252192   Creola       AL       Mobile
  11/1/2017    11:19   AM          2513826949   Creola       AL       Mobile
  11/1/2017    11:24   AM          2513826949   Creola       AL       Mobile
  11/1/2017    11:33   AM          6014663623   Creola       AL       Incoming
  11/1/2017    11:57   AM          2292160731   Saraland     AL       Incoming
  11/1/2017    11:58   AM          2515331222   Saraland     AL       Incoming
  11/1/2017    12:28   PM          2516751310   Saraland     AL       Incoming
  11/1/2017     1:34   PM          2512323342   Saraland     AL       Incoming
  11/1/2017     2:07   PM          2565522116   Creola       AL       Decatur
  11/1/2017     2:08   PM          2564763695   Creola       AL       Decatur
  11/1/2017     2:12   PM          8509607719   Creola       AL       Panamacity
  11/1/2017     2:13   PM          8509687719   Creola       AL       Cantonment
  11/1/2017     2:14   PM          8502938373   Creola       AL       Pensacola
  11/1/2017     2:27   PM          8326219162   Axis         AL       Incoming
  11/1/2017     2:40   PM          2405869576   Creola       AL       Incoming
  11/1/2017     2:43   PM          8326219162   Creola       AL       Alvin
  11/1/2017     2:45   PM          6014663623   Saraland     AL       Incoming
  11/1/2017     2:47   PM          3373518761   Creola       AL       Opelousas
  11/1/2017     2:48   PM          3373518761   Saraland     AL       Opelousas
  11/1/2017     2:50   PM          2515252192   Creola       AL       Incoming
  11/1/2017     3:06   PM          8505034158   Creola       AL       Pensacola
  11/1/2017     3:26   PM          2515107994   Creola       AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 35 of 97     PageID #: 164


  11/1/2017     3:30   PM          2515107994   Creola       AL         Incoming
  11/1/2017     3:47   PM          2516106389   Creola       AL         Incoming
  11/1/2017     4:28   PM          2108405231   Creola       AL         Sanantonio
  11/1/2017     4:43   PM          2516234429   Saraland     AL         Mobile
  11/1/2017     4:51   PM          2515641297   Creola       AL         Peterman
  11/1/2017     4:53   PM          2516794229   Creola       AL         Mobile
  11/1/2017     4:59   PM          2053568221   Saraland     AL         Birmingham
  11/1/2017     5:04   PM          2513004764   Creola       AL         Mobile
  11/1/2017     5:21   PM          8505034158   Creola       AL         Incoming
  11/1/2017     5:23   PM          3373518761   Creola       AL         Incoming
  11/1/2017     5:30   PM          8503464228   Creola       AL         Pensacola
  11/1/2017     5:38   PM          2512228447   Creola       AL         Mobile
  11/1/2017     6:02   PM          2516106389   Creola       AL         Incoming
  11/1/2017     6:14   PM          3183029008   Eight        Mile
  11/1/2017    11:38   PM          2292160731   Mobile       AL         Cairo
  11/2/2017     7:51   AM          6014663623   Eight        Mile
  11/2/2017     8:30   AM          2512323342   Creola       AL         Incoming
  11/2/2017     8:33   AM          2516794332   Creola       AL         Mobile
  11/2/2017     8:35   AM          2513004764   Creola       AL         Incoming
  11/2/2017     8:36   AM          6014663623   Creola       AL         Hattiesbg
  11/2/2017     8:51   AM          2516234429   Creola       AL         Incoming
  11/2/2017     8:59   AM          6014663623   Creola       AL         Incoming
  11/2/2017     9:20   AM          3373518761   Creola       AL         Incoming
  11/2/2017    10:02   AM          8503464228   Creola       AL         Pensacola
  11/2/2017    10:08   AM          6014663623   Creola       AL         Hattiesbg
  11/2/2017    10:18   AM          2292160731   Saraland     AL         Incoming
  11/2/2017    10:21   AM          6014663623   Creola       AL         Incoming
  11/2/2017    10:34   AM          6014663623   Creola       AL         Hattiesbg
  11/2/2017    10:44   AM          6014663623   Creola       AL         Incoming
  11/2/2017    10:50   AM          2516794332   Saraland     AL         Mobile
  11/2/2017    10:56   AM          2053568221   Creola       AL         Birmingham
  11/2/2017    11:03   AM          6014663623   Saraland     AL         Incoming
  11/2/2017    11:30   AM          3463007295   Creola       AL         Incoming
  11/2/2017    11:33   AM          8503464228   Creola       AL         Pensacola
  11/2/2017    12:08   PM          2515752296   Creola       AL         Incoming
  11/2/2017    12:14   PM          8326219162   Creola       AL         Incoming
  11/2/2017    12:56   PM          2516751310   Saraland     AL         Incoming
  11/2/2017    12:57   PM          8503464228   Creola       AL         Pensacola
  11/2/2017     1:04   PM          8503464228   Creola       AL         Incoming
  11/2/2017     1:15   PM          2512323342   Creola       AL         Mobile
  11/2/2017     1:27   PM          2286234481   Creola       AL         Pascagoula
  11/2/2017     1:36   PM          2286234481   Creola       AL         Pascagoula
  11/2/2017     2:49   PM          8135697256   Creola       AL         Incoming
  11/2/2017     3:18   PM          2286234481   Creola       AL         Incoming
  11/2/2017     3:30   PM          2513826949   Creola       AL         Mobile
  11/2/2017     3:33   PM          3526820549   Axis         AL         Incoming
  11/2/2017     3:43   PM          2516234429   Creola       AL         Mobile
  11/2/2017     3:47   PM          8503464228   Creola       AL         Incoming
  11/2/2017     3:49   PM          2514900568   Creola       AL         Mobile
  11/2/2017     3:51   PM          8503464228   Creola       AL         Pensacola
  11/2/2017     3:59   PM          8326219162   Creola       AL         Incoming
  11/2/2017     4:00   PM          2516751310   Creola       AL         Mobile
  11/2/2017     4:03   PM          2515252192   Creola       AL         Mobile
  11/2/2017     4:21   PM          2516106389   Creola       AL         Incoming
  11/2/2017     4:26   PM          2516751310   Creola       AL         Mobile
  11/2/2017     4:28   PM          2516794332   Creola       AL         Mobile
  11/2/2017     4:33   PM          2516106389   Creola       AL         Mobile
  11/2/2017     4:54   PM          8503464228   Saraland     AL         Incoming
  11/2/2017     5:07   PM          8326219162   Saraland     AL         Incoming
  11/2/2017     5:10   PM          2516751310   Creola       AL         Mobile
  11/2/2017     5:25   PM          8505034158   Creola       AL         Pensacola
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 36 of 97   PageID #: 165


  11/2/2017     5:27   PM          2512323342   Creola       AL       Mobile
  11/2/2017     5:29   PM          2512228447   Creola       AL       Mobile
  11/2/2017     5:30   PM          2512228447   Creola       AL       Incoming
  11/2/2017     5:46   PM          6014663623   Creola       AL       Hattiesbg
  11/2/2017     5:48   PM          8505034158   Creola       AL       Pensacola
  11/2/2017     5:52   PM          3373518761   Creola       AL       Opelousas
  11/2/2017     5:57   PM          3373518761   Creola       AL       Incoming
  11/3/2017     7:49   AM          2512228447   Creola       AL       Mobile
  11/3/2017     8:03   AM          2405869576   Creola       AL       Incoming
  11/3/2017     8:18   AM          6014663623   Saraland     AL       Incoming
  11/3/2017     8:27   AM          8326219162   Creola       AL       Alvin
  11/3/2017     8:54   AM          2516751310   Creola       AL       Incoming
  11/3/2017     8:56   AM          8503464228   Creola       AL       Pensacola
  11/3/2017     9:18   AM          3375777813   Saraland     AL       Incoming
  11/3/2017     9:47   AM          3377643666   Creola       AL       Incoming
  11/3/2017     9:59   AM          2515107994   Creola       AL       Mobile
  11/3/2017    10:43   AM          2516751310   Saraland     AL       Incoming
  11/3/2017    10:56   AM          6014663623   Creola       AL       Incoming
  11/3/2017    11:01   AM          2516106389   Saraland     AL       Incoming
  11/3/2017    11:39   AM          2292160731   Creola       AL       Incoming
  11/3/2017    11:41   AM          2405869576   Saraland     AL       Incoming
  11/3/2017    11:59   AM          2515641297   Creola       AL       Peterman
  11/3/2017    12:03   PM          6014663623   Creola       AL       Hattiesbg
  11/3/2017    12:15   PM          2512468302   Creola       AL       Incoming
  11/3/2017    12:27   PM          2516751310   Creola       AL       Incoming
  11/3/2017    12:29   PM          2516106389   Axis         AL       Incoming
  11/3/2017    12:29   PM          6014663623   Creola       AL       Incoming
  11/3/2017    12:34   PM          2516106389   Creola       AL       Mobile
  11/3/2017    12:49   PM          2108405231   Creola       AL       Incoming
  11/3/2017     1:21   PM          2513826949   Creola       AL       Mobile
  11/3/2017     1:23   PM          2515252192   Creola       AL       Mobile
  11/3/2017     1:25   PM          2515252192   Creola       AL       Incoming
  11/3/2017     1:26   PM          8503464228   Creola       AL       Pensacola
  11/3/2017     1:42   PM          2516106389   Saraland     AL       Incoming
  11/3/2017     1:48   PM          2053568221   Saraland     AL       Incoming
  11/3/2017     1:52   PM          2516234429   Creola       AL       Mobile
  11/3/2017     1:56   PM          8326219162   Creola       AL       Incoming
  11/3/2017     2:03   PM          2565522000   Creola       AL       Incoming
  11/3/2017     2:20   PM          2516106389   Creola       AL       Mobile
  11/3/2017     2:26   PM          2513004764   Creola       AL       Mobile
  11/3/2017     2:38   PM          2512468302   Creola       AL       Jackson
  11/3/2017     2:40   PM          2286234481   Creola       AL       Pascagoula
  11/3/2017     2:44   PM          2513004764   Saraland     AL       Incoming
  11/3/2017     2:45   PM          6014663623   Creola       AL       Incoming
  11/3/2017     2:45   PM          6014663623   Creola       AL       Hattiesbg
  11/3/2017     3:08   PM          2513012956   Creola       AL       Mobile
  11/3/2017     3:15   PM          2252235779   Creola       AL       Batonrouge
  11/3/2017     3:20   PM          2513004764   Creola       AL       Mobile
  11/3/2017     3:23   PM          2515107994   Axis         AL       Incoming
  11/3/2017     3:32   PM          2565522000   Saraland     AL       Incoming
  11/3/2017     3:40   PM          6014663623   Saraland     AL       Incoming
  11/3/2017     3:59   PM          2513004764   Creola       AL       Mobile
  11/3/2017     4:02   PM          2405869576   Saraland     AL       Frederick
  11/3/2017     4:06   PM          2292160731   Creola       AL       Cairo
  11/3/2017     4:16   PM          2292160731   Saraland     AL       Incoming
  11/3/2017     4:24   PM          2513004764   Creola       AL       Mobile
  11/3/2017     4:29   PM          2514900568   Creola       AL       Incoming
  11/3/2017     4:46   PM          2514900568   Creola       AL       Mobile
  11/3/2017     4:49   PM          2512468302   Creola       AL       Jackson
  11/3/2017     4:50   PM          2516751310   Creola       AL       Incoming
  11/3/2017     5:07   PM          2517679566   Creola       AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 37 of 97     PageID #: 166


  11/3/2017     5:20   PM          8326219162   Creola       AL         Incoming
  11/3/2017     5:21   PM          2512228447   Creola       AL         Mobile
  11/3/2017     5:22   PM          2565522116   Creola       AL         Decatur
  11/3/2017     5:23   PM          2564763695   Creola       AL         Decatur
  11/3/2017     6:11   PM          2053568221   Creola       AL         Birmingham
  11/3/2017     6:14   PM          6014663623   Saraland     AL         Hattiesbg
  11/3/2017     6:23   PM          8503464228   Creola       AL         Pensacola
  11/3/2017     6:25   PM          2513012956   Creola       AL         Mobile
  11/3/2017     6:27   PM          8326219162   Creola       AL         Alvin
  11/4/2017     9:04   AM          2512228447   Eight        Mile
  11/4/2017     9:27   AM          2516234429   Mobile       AL         Incoming
  11/4/2017    11:17   AM          2515107994   Hattiesbur   MS         Mobile
  11/4/2017    11:24   AM          2515107994   Hattiesbur   MS         Mobile
  11/4/2017     5:21   PM          3375777813   Semmes       AL         Incoming
  11/5/2017     7:46   AM          8326219162   Mobile       AL         Alvin
  11/5/2017     8:04   AM          3526820549   Mobile       AL         Gainesvl
  11/5/2017     8:14   AM          3463007295   Mobile       AL         Bammel
  11/5/2017     8:19   AM          3463007295   Mobile       AL         Incoming
  11/5/2017    11:13   AM          3463007295   Eight        Mile
  11/5/2017    12:22   PM          3463007295   Saraland     AL         Incoming
  11/5/2017    12:36   PM          3463007295   Saraland     AL         Incoming
  11/5/2017     4:15   PM          2108405231   Mobile       AL         Incoming
  11/5/2017     6:06   PM          8503464228   Mobile       AL         Incoming
  11/5/2017     6:41   PM          2515641297   Mobile       AL         Peterman
  11/6/2017     6:38   AM          8326219162   Mobile       AL         Alvin
  11/6/2017     7:31   AM          2512323342   Mobile       AL         Mobile
  11/6/2017     8:04   AM          2516106389   Creola       AL         Incoming
  11/6/2017     8:06   AM          2565522000   Creola       AL         Decatur
  11/6/2017     8:31   AM          3375777813   Creola       AL         Incoming
  11/6/2017     8:54   AM          2512323342   Creola       AL         Mobile
  11/6/2017     9:02   AM          3463007295   Creola       AL         Bammel
  11/6/2017     9:05   AM          2286234481   Creola       AL         Pascagoula
  11/6/2017     9:07   AM          6014663623   Saraland     AL         Incoming
  11/6/2017     9:08   AM          2515107994   Creola       AL         Mobile
  11/6/2017     9:18   AM          2516794332   Creola       AL         Mobile
  11/6/2017     9:20   AM          2516794332   Creola       AL         Mobile
  11/6/2017     9:21   AM          2513004764   Creola       AL         Incoming
  11/6/2017     9:23   AM          2515107994   Creola       AL         Mobile
  11/6/2017     9:30   AM          2565522116   Creola       AL         Decatur
  11/6/2017     9:42   AM          2564763695   Creola       AL         Decatur
  11/6/2017     9:46   AM          2513826949   Creola       AL         Mobile
  11/6/2017    10:07   AM          2565522000   Creola       AL         Incoming
  11/6/2017    10:23   AM          2515252192   Saraland     AL         Mobile
  11/6/2017    10:28   AM          2516106389   Saraland     AL         Mobile
  11/6/2017    10:32   AM          2516234429   Creola       AL         Mobile
  11/6/2017    10:45   AM          2564763695   Creola       AL         Decatur
  11/6/2017    11:05   AM          2564763695   Saraland     AL         Incoming
  11/6/2017    11:20   AM          2512323342   Saraland     AL         Incoming
  11/6/2017    12:09   PM          2515107994   Saraland     AL         Incoming
  11/6/2017    12:44   PM          2563986836   Creola       AL         Incoming
  11/6/2017    12:46   PM          3526820549   Creola       AL         Gainesvl
  11/6/2017     1:37   PM          2513012956   Creola       AL         Mobile
  11/6/2017     1:39   PM          2512228447   Creola       AL         Mobile
  11/6/2017     1:42   PM          6014663623   Creola       AL         Hattiesbg
  11/6/2017     1:49   PM          2108405231   Creola       AL         Sanantonio
  11/6/2017     1:58   PM          2053568221   Creola       AL         Birmingham
  11/6/2017     2:03   PM          2253162943   Creola       AL         Batonrouge
  11/6/2017     2:05   PM          2253162943   Creola       AL         Incoming
  11/6/2017     2:06   PM          2053568221   Creola       AL         Incoming
  11/6/2017     2:13   PM          2108405231   Creola       AL         Sanantonio
  11/6/2017     2:15   PM          2053568221   Creola       AL         Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 38 of 97     PageID #: 167


  11/6/2017     2:19   PM          2253162943   Creola       AL         Batonrouge
  11/6/2017     2:27   PM          2253162943   Creola       AL         Incoming
  11/6/2017     2:31   PM          3377643666   Creola       AL         Incoming
  11/6/2017     2:45   PM          2053568221   Creola       AL         Incoming
  11/6/2017     2:50   PM          3526820549   Saraland     AL         Gainesvl
  11/6/2017     2:52   PM          2053568221   Creola       AL         Birmingham
  11/6/2017     2:54   PM          2253162943   Creola       AL         Batonrouge
  11/6/2017     3:00   PM          2253162943   Creola       AL         Incoming
  11/6/2017     3:14   PM          2514576601   Creola       AL         Mobile
  11/6/2017     3:16   PM          2703560415   Creola       AL         Mayfield
  11/6/2017     4:15   PM          2108405231   Saraland     AL         Incoming
  11/6/2017     4:42   PM          2513012956   Creola       AL         Mobile
  11/6/2017     4:53   PM          4235952040   Creola       AL         Incoming
  11/6/2017     5:14   PM          2292160731   Saraland     AL         Cairo
  11/6/2017     5:37   PM          2515641297   Creola       AL         Incoming
  11/6/2017     5:46   PM          3526820549   Creola       AL         Incoming
  11/7/2017     7:32   AM          6014663623   Mobile       AL         Hattiesbg
  11/7/2017     8:28   AM          2516106389   Creola       AL         Incoming
  11/7/2017     8:53   AM          4092238642   Creola       AL         Beaumont
  11/7/2017     9:20   AM          2515252192   Creola       AL         Incoming
  11/7/2017     9:20   AM          2515252192   Creola       AL         Incoming
  11/7/2017     9:51   AM          6014663623   Creola       AL         Incoming
  11/7/2017    10:17   AM          2513004764   Saraland     AL         Incoming
  11/7/2017    10:20   AM          6014663623   Creola       AL         Incoming
  11/7/2017    10:38   AM          2516234429   Creola       AL         Mobile
  11/7/2017    11:46   AM          2053568221   Creola       AL         Incoming
  11/7/2017    12:00   PM          2053568221   Creola       AL         Incoming
  11/7/2017    12:04   PM          2515107994   Creola       AL         Incoming
  11/7/2017    12:11   PM          2053568221   Creola       AL         Birmingham
  11/7/2017    12:12   PM          2515641297   Creola       AL         Peterman
  11/7/2017    12:23   PM          2565522116   Creola       AL         Decatur
  11/7/2017    12:30   PM          2253162943   Creola       AL         Incoming
  11/7/2017    12:38   PM          2565522000   Creola       AL         Incoming
  11/7/2017    12:51   PM          2513012956   Creola       AL         Incoming
  11/7/2017     1:04   PM          2515252192   Creola       AL         Mobile
  11/7/2017     1:09   PM          2516234429   Saraland     AL         Mobile
  11/7/2017     1:12   PM          2516751310   Creola       AL         Incoming
  11/7/2017     1:29   PM          2515252192   Creola       AL         Incoming
  11/7/2017     1:46   PM          2516790037   Creola       AL         Incoming
  11/7/2017     1:52   PM          2292160731   Creola       AL         Cairo
  11/7/2017     2:04   PM          8326219162   Creola       AL         Alvin
  11/7/2017     2:18   PM          4092238642   Saraland     AL         Beaumont
  11/7/2017     2:23   PM          8326219162   Creola       AL         Incoming
  11/7/2017     2:32   PM          2253162943   Creola       AL         Batonrouge
  11/7/2017     2:55   PM          2516106389   Creola       AL         Incoming
  11/7/2017     4:02   PM          2253162943   Creola       AL         Batonrouge
  11/7/2017     4:52   PM          2512228447   Creola       AL         Mobile
  11/7/2017     4:56   PM          6014663623   Creola       AL         Hattiesbg
  11/7/2017     4:59   PM          2513012956   Creola       AL         Incoming
  11/7/2017     4:59   PM          2513012956   Creola       AL         Mobile
  11/7/2017     5:06   PM          2516794332   Creola       AL         Mobile
  11/7/2017     5:11   PM          3463007295   Creola       AL         Bammel
  11/7/2017     6:00   PM          2515252192   Creola       AL         Mobile
  11/7/2017     6:01   PM          7132991835   Creola       AL         Houston
  11/8/2017     8:14   AM          3462172441   Eight        Mile
  11/8/2017     8:19   AM          7132991835   Saraland     AL         Houston
  11/8/2017     8:56   AM          2516751310   Creola       AL         Incoming
  11/8/2017     9:14   AM          2516106389   Saraland     AL         Incoming
  11/8/2017     9:18   AM          2253162943   Creola       AL         Batonrouge
  11/8/2017     9:29   AM          3373425993   Creola       AL         Incoming
  11/8/2017     9:30   AM          2253162943   Creola       AL         Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 39 of 97   PageID #: 168


  11/8/2017     9:34   AM          2515641297   Creola       AL       Peterman
  11/8/2017    10:08   AM          2515641297   Saraland     AL       Incoming
  11/8/2017    10:20   AM          2253162943   Creola       AL       Incoming
  11/8/2017    11:16   AM          2253162943   Creola       AL       Incoming
  11/8/2017    11:18   AM          2513302411   Creola       AL       Mobile
  11/8/2017    11:21   AM          2513302078   Saraland     AL       Mobile
  11/8/2017    11:26   AM          2253162943   Creola       AL       Batonrouge
  11/8/2017    11:27   AM          2253162943   Creola       AL       Incoming
  11/8/2017    11:45   AM          2253162943   Creola       AL       Incoming
  11/8/2017    11:54   AM          2513004764   Creola       AL       Mobile
  11/8/2017    11:59   AM          2053568221   Creola       AL       Birmingham
  11/8/2017    12:03   PM          3373425993   Creola       AL       Incoming
  11/8/2017    12:14   PM          2512841004   Creola       AL       Incoming
  11/8/2017    12:22   PM          2516106389   Creola       AL       Mobile
  11/8/2017    12:25   PM          2252235779   Creola       AL       Batonrouge
  11/8/2017    12:39   PM          2516234429   Creola       AL       Incoming
  11/8/2017     1:24   PM          2514576601   Creola       AL       Mobile
  11/8/2017     2:09   PM          2515252192   Creola       AL       Incoming
  11/8/2017     2:10   PM          2515641297   Creola       AL       Incoming
  11/8/2017     2:25   PM          2108405231   Saraland     AL       Sanantonio
  11/8/2017     2:29   PM          2513061074   Saraland     AL       Irngtnstel
  11/8/2017     2:32   PM          6014663623   Saraland     AL       Incoming
  11/8/2017     2:37   PM          8326219162   Saraland     AL       Alvin
  11/8/2017     2:40   PM          2516106389   Saraland     AL       Incoming
  11/8/2017     3:10   PM          4235952040   Saraland     AL       Incoming
  11/8/2017     3:49   PM          3526820549   Creola       AL       Gainesvl
  11/8/2017     4:02   PM          2513004764   Creola       AL       Mobile
  11/8/2017     4:02   PM          2513004764   Creola       AL       Mobile
  11/8/2017     4:18   PM          2512228447   Creola       AL       Mobile
  11/8/2017     4:33   PM          2515641297   Creola       AL       Incoming
  11/8/2017     4:38   PM          2253162943   Creola       AL       Incoming
  11/8/2017     4:40   PM          2108405231   Creola       AL       Sanantonio
  11/8/2017     4:49   PM          2512228447   Creola       AL       Mobile
  11/8/2017     4:54   PM          8503464228   Creola       AL       Pensacola
  11/8/2017     4:55   PM          2053568221   Creola       AL       Birmingham
  11/8/2017     4:59   PM          8503464228   Creola       AL       Pensacola
  11/8/2017     5:12   PM          8503464228   Creola       AL       Pensacola
  11/8/2017     5:33   PM          8503464228   Creola       AL       Incoming
  11/8/2017     5:53   PM          2516106389   Saraland     AL       Incoming
  11/8/2017     5:57   PM          2252235779   Creola       AL       Batonrouge
  11/9/2017    10:02   AM          7866815743   Creola       AL       Incoming
  11/9/2017    10:05   AM          2513004764   Creola       AL       Incoming
  11/9/2017    10:58   AM          6014663623   Creola       AL       Incoming
  11/9/2017    11:22   AM          2703560415   Saraland     AL       Incoming
  11/9/2017     2:28   PM          8504337621   Creola       AL       Incoming
  11/9/2017     3:11   PM          2516106389   Creola       AL       Incoming
  11/9/2017     3:28   PM          3463007295   Creola       AL       Incoming
  11/9/2017     4:50   PM          2516106389   Creola       AL       Incoming
  11/9/2017     5:39   PM          6014663623   Creola       AL       Incoming
  11/9/2017     5:47   PM          6014663623   Creola       AL       Incoming
 11/10/2017     9:09   AM          2513004764   Creola       AL       Incoming
 11/10/2017     9:41   AM          8503464228   Creola       AL       Incoming
 11/10/2017    11:09   AM          6014663623   Creola       AL       Incoming
 11/10/2017    11:30   AM          4235952040   Creola       AL       Incoming
 11/10/2017    11:42   AM          2515641297   Creola       AL       Peterman
 11/10/2017    11:51   AM          4235952040   Creola       AL       Incoming
 11/10/2017    12:52   PM          2515641297   Axis         AL       Incoming
 11/10/2017     1:02   PM          2512228447   Creola       AL       Incoming
 11/10/2017     1:13   PM          2253162943   Creola       AL       Incoming
 11/15/2017     6:27   PM          2514900568   Mobile       AL       Mobile
 11/16/2017     8:01   AM          2053568221   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 40 of 97   PageID #: 169


 11/16/2017     9:02   AM          2514523814   Saraland     AL       Mobile
 11/16/2017     9:16   AM          2515107994   Creola       AL       Mobile
 11/16/2017     9:26   AM          2516751310   Creola       AL       Incoming
 11/16/2017     9:28   AM          2512323342   Creola       AL       Mobile
 11/16/2017     9:29   AM          2516751310   Saraland     AL       Mobile
 11/16/2017     9:52   AM          2053568221   Creola       AL       Incoming
 11/16/2017     9:53   AM          2053568221   Saraland     AL       Incoming
 11/16/2017     9:59   AM          2053568221   Creola       AL       Birmingham
 11/16/2017    11:18   AM          2512841004   Creola       AL       Incoming
 11/16/2017    11:35   AM          2108405231   Creola       AL       Incoming
 11/16/2017    11:37   AM          2516751310   Saraland     AL       Mobile
 11/16/2017    11:50   AM          2512323342   Creola       AL       Incoming
 11/16/2017    11:55   AM          2512323342   Saraland     AL       Incoming
 11/16/2017    12:26   PM          2516751310   Saraland     AL       Incoming
 11/16/2017     2:00   PM          2512228447   Creola       AL       Incoming
 11/16/2017     2:50   PM          2512841004   Creola       AL       Incoming
 11/16/2017     3:54   PM          2512841004   Creola       AL       Incoming
 11/16/2017     4:08   PM          3463007295   Creola       AL       Bammel
 11/17/2017    11:20   AM          4235952040   Saraland     AL       Incoming
 11/17/2017    11:31   AM          6014663623   Saraland     AL       Incoming
 11/17/2017    11:46   AM          2516751310   Creola       AL       Mobile
 11/17/2017    12:04   PM          2515641297   Creola       AL       Incoming
 11/17/2017    12:43   PM          3373425993   Creola       AL       Incoming
 11/17/2017     1:04   PM          2516106389   Saraland     AL       Mobile
 11/17/2017     1:06   PM          2516106389   Saraland     AL       Mobile
 11/17/2017     1:38   PM          9896335696   Saraland     AL       Incoming
 11/17/2017     1:45   PM          2517679566   Saraland     AL       Incoming
 11/17/2017     1:47   PM          2513004764   Saraland     AL       Incoming
 11/17/2017     1:50   PM          4235952040   Saraland     AL       Incoming
 11/17/2017     2:29   PM          3526820549   Saraland     AL       Gainesvl
 11/17/2017     2:42   PM          2512228447   Saraland     AL       Incoming
 11/17/2017     2:44   PM          9896335696   Creola       AL       Incoming
 11/17/2017     2:48   PM          4235952040   Creola       AL       Vm
 11/17/2017     2:58   PM          4235952040   Saraland     AL       Incoming
 11/17/2017     4:22   PM          3186134555   Creola       AL       Incoming
 11/17/2017     4:42   PM          3372903454   Saraland     AL       Incoming
 11/17/2017     4:54   PM          2515107994   Saraland     AL       Vm
 11/17/2017     4:57   PM          8503464228   Creola       AL       Pensacola
 11/17/2017     5:11   PM          2512323342   Saraland     AL       Vm
 11/17/2017     5:23   PM          6014663623   Creola       AL       Incoming
 11/17/2017     5:36   PM          2053568221   Saraland     AL       Birmingham
 11/17/2017     5:40   PM          2513061074   Saraland     AL       Irngtnstel
 11/17/2017     5:47   PM          2512323342   Saraland     AL       Incoming
 11/17/2017     6:02   PM          6014663623   Saraland     AL       Hattiesbg
 11/18/2017     7:25   PM          3614614192   Mobile       AL       Vm
 11/19/2017     9:38   AM          2513826949   Creola       AL       Mobile
 11/19/2017     9:40   AM          2513004764   Saraland     AL       Vm
 11/19/2017     9:44   AM          2516234429   Creola       AL       Mobile
 11/19/2017     9:46   AM          2292160731   Creola       AL       Vm
 11/19/2017    10:24   AM          2514900568   Creola       AL       Mobile
 11/19/2017     2:04   PM          2515641297   Eightmile    AL       Incoming
 11/19/2017     5:04   PM          2512228447   Eightmile    AL       Mobile
 11/20/2017     8:10   AM          2514900568   Creola       AL       Incoming
 11/20/2017     8:29   AM          2108405231   Creola       AL       Sanantonio
 11/20/2017     8:59   AM          2513004764   Creola       AL       Incoming
 11/20/2017     9:00   AM          2292160731   Creola       AL       Cairo
 11/20/2017     9:34   AM          6014663623   Creola       AL       Incoming
 11/20/2017     9:36   AM          2516751310   Creola       AL       Mobile
 11/20/2017     9:52   AM          2516751310   Saraland     AL       Incoming
 11/20/2017     9:52   AM          2513012956   Creola       AL       Mobile
 11/20/2017     9:55   AM          2516751310   Creola       AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 41 of 97   PageID #: 170


 11/20/2017    10:03   AM          2108405231   Creola       AL       Sanantonio
 11/20/2017    10:04   AM          2108405231   Creola       AL       Sanantonio
 11/20/2017    10:10   AM          2286234481   Saraland     AL       Pascagoula
 11/20/2017    11:16   AM          2513012956   Saraland     AL       Mobile
 11/20/2017    12:23   PM          9896335696   Saraland     AL       Incoming
 11/20/2017    12:24   PM          2515252192   Saraland     AL       Mobile
 11/20/2017     1:29   PM          4235952040   Creola       AL       Incoming
 11/20/2017     1:49   PM          2252882747   Saraland     AL       Incoming
 11/20/2017     2:00   PM          2252882747   Saraland     AL       Incoming
 11/20/2017     2:57   PM          2512228447   Saraland     AL       Incoming
 11/20/2017     3:10   PM          2514258036   Saraland     AL       Mobile
 11/20/2017     3:40   PM          2513826949   Saraland     AL       Mobile
 11/20/2017     3:43   PM          2252882747   Saraland     AL       Incoming
 11/20/2017     4:18   PM          2515641297   Saraland     AL       Peterman
 11/21/2017     8:29   AM          2515252192   Creola       AL       Incoming
 11/21/2017    11:12   AM          2513004764   Creola       AL       Incoming
 11/21/2017    12:11   PM          2512228447   Creola       AL       Incoming
 11/21/2017    12:28   PM          4235952040   Creola       AL       Incoming
 11/21/2017     1:10   PM          2513004764   Creola       AL       Mobile
 11/21/2017     3:11   PM          2512841004   Saraland     AL       Incoming
 11/21/2017     3:35   PM          2515331222   Saraland     AL       Incoming
 11/21/2017     3:42   PM          2515107994   Saraland     AL       Vm
 11/21/2017     3:43   PM          2515107994   Saraland     AL       Incoming
 11/21/2017     3:54   PM          2516234429   Creola       AL       Incoming
 11/21/2017     4:39   PM          2516106389   Creola       AL       Mobile
 11/21/2017     9:12   PM          2515107994   Eightmile    AL       Vm
 11/22/2017     8:02   AM          2514900568   Creola       AL       Incoming
 11/22/2017     8:03   AM          2515107994   Creola       AL       Vm
 11/22/2017     8:08   AM          3372517827   Creola       AL       Incoming
 11/22/2017     8:11   AM          2515107994   Saraland     AL       Incoming
 11/22/2017     9:08   AM          2516751310   Saraland     AL       Incoming
 11/22/2017     9:30   AM          2515107994   Creola       AL       Incoming
 11/22/2017    10:01   AM          2516751310   Creola       AL       Incoming
 11/22/2017    10:05   AM          4235952040   Saraland     AL       Incoming
 11/22/2017    10:20   AM          2286234481   Creola       AL       Pascagoula
 11/22/2017    10:50   AM          6014663623   Creola       AL       Incoming
 11/22/2017    11:36   AM          2515107994   Creola       AL       Incoming
 11/22/2017    11:44   AM          2515107994   Creola       AL       Incoming
 11/22/2017    11:56   AM          3186134555   Saraland     AL       Incoming
 11/22/2017    12:06   PM          3377643666   Creola       AL       Incoming
 11/22/2017     1:14   PM          2512228447   Saraland     AL       Incoming
 11/22/2017     1:46   PM          6014663623   Saraland     AL       Incoming
 11/22/2017     2:01   PM          2513012956   Saraland     AL       Mobile
 11/22/2017     2:13   PM          2513012956   Creola       AL       Incoming
 11/22/2017     2:24   PM          2513012956   Saraland     AL       Mobile
 11/22/2017     2:32   PM          4235952040   Saraland     AL       Incoming
 11/22/2017     2:44   PM          2512323342   Saraland     AL       Mobile
 11/22/2017     3:30   PM          2286234481   Saraland     AL       Vm
 11/22/2017     3:34   PM          2286234481   Saraland     AL       Incoming
 11/22/2017     3:44   PM          2513826949   Creola       AL       Mobile
 11/22/2017     3:45   PM          2513004764   Saraland     AL       Mobile
 11/22/2017     3:46   PM          2513004764   Saraland     AL       Incoming
 11/22/2017     3:47   PM          2516234429   Saraland     AL       Mobile
 11/22/2017     3:48   PM          2516234429   Saraland     AL       Mobile
 11/22/2017     6:56   PM          4235952040   Eightmile    AL       Incoming
 11/27/2017     8:25   AM          3186134555   Saraland     AL       Incoming
 11/27/2017     8:54   AM          2405869576   Creola       AL       Incoming
 11/27/2017     8:54   AM                   0   Saraland     AL       Incoming
 11/27/2017    10:14   AM          2292160731   Saraland     AL       Cairo
 11/27/2017    10:48   AM          4235952040   Creola       AL       Incoming
 11/27/2017    11:02   AM          2286277567   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 42 of 97   PageID #: 171


 11/27/2017    11:46   AM          2512228447   Creola       AL       Incoming
 11/27/2017    11:57   AM          2512228447   Creola       AL       Mobile
 11/27/2017    12:08   PM          3186134555   Creola       AL       Incoming
 11/27/2017    12:37   PM          3186134555   Creola       AL       Alexandria
 11/27/2017    12:41   PM          2512228447   Creola       AL       Incoming
 11/27/2017    12:47   PM          2512228447   Creola       AL       Incoming
 11/27/2017    12:49   PM          2512228447   Creola       AL       Incoming
 11/27/2017    12:51   PM          2514900568   Creola       AL       Mobile
 11/27/2017     1:52   PM          2517679566   Creola       AL       Incoming
 11/27/2017     2:34   PM          2286277567   Saraland     AL       Incoming
 11/27/2017     2:40   PM          7704716577   Saraland     AL       Incoming
 11/27/2017     3:03   PM          2108405231   Creola       AL       Incoming
 11/27/2017     3:04   PM          4403577064   Creola       AL       Painesvl
 11/27/2017     3:06   PM          4403577064   Creola       AL       Painesvl
 11/27/2017     3:41   PM          2512468302   Creola       AL       Incoming
 11/27/2017     3:56   PM          2512468302   Saraland     AL       Incoming
 11/27/2017     4:20   PM          6014663623   Saraland     AL       Incoming
 11/27/2017     5:14   PM          2513012956   Creola       AL       Incoming
 11/27/2017     5:39   PM          6014663623   Saraland     AL       Incoming
 11/27/2017     7:49   PM          2514238036   Eightmile    AL       Vm
 11/28/2017     6:50   AM          2513012956   Eightmile    AL       Mobile
 11/28/2017     8:58   AM          4235952040   Creola       AL       Vm
 11/28/2017     8:58   AM          4235952040   Creola       AL       Incoming
 11/28/2017     9:16   AM          2513004764   Creola       AL       Incoming
 11/28/2017    11:20   AM          2517679566   Saraland     AL       Incoming
 11/28/2017    11:32   AM          3186134555   Creola       AL       Incoming
 11/28/2017    11:36   AM          2516106389   Creola       AL       Mobile
 11/28/2017    11:46   AM          2108405231   Saraland     AL       Sanantonio
 11/28/2017    11:53   AM          9137880441   Saraland     AL       Incoming
 11/28/2017    12:02   PM          2516106389   Saraland     AL       Incoming
 11/28/2017    12:11   PM          2108405231   Saraland     AL       Incoming
 11/28/2017    12:19   PM          2286234481   Creola       AL       Pascagoula
 11/28/2017    12:38   PM          6014663623   Creola       AL       Hattiesbg
 11/28/2017    12:41   PM          2512228447   Creola       AL       Incoming
 11/28/2017    12:51   PM          2512228447   Creola       AL       Mobile
 11/28/2017    12:52   PM          2512228447   Creola       AL       Incoming
 11/28/2017     2:00   PM          2516234429   Creola       AL       Mobile
 11/28/2017     2:01   PM          2516234429   Creola       AL       Incoming
 11/28/2017     2:02   PM          2516106389   Creola       AL       Vm
 11/28/2017     2:03   PM          2286234481   Creola       AL       Pascagoula
 11/28/2017     2:05   PM          2516106389   Creola       AL       Incoming
 11/28/2017     2:15   PM          2515107994   Creola       AL       Vm
 11/28/2017     2:18   PM          2515107994   Creola       AL       Incoming
 11/28/2017     3:20   PM          2513012956   Creola       AL       Incoming
 11/28/2017     3:42   PM          2512228447   Creola       AL       Incoming
 11/28/2017     3:52   PM          6014663623   Saraland     AL       Hattiesbg
 11/28/2017     3:56   PM          2515252192   Creola       AL       Mobile
 11/28/2017     4:25   PM          2513012956   Creola       AL       Incoming
 11/28/2017     4:33   PM          2516106389   Creola       AL       Vm
 11/28/2017     4:36   PM          2286234481   Creola       AL       Incoming
 11/28/2017     4:40   PM          2516106389   Creola       AL       Incoming
 11/28/2017     4:42   PM          2108405231   Saraland     AL       Sanantonio
 11/29/2017     9:33   AM          2286234481   Saraland     AL       Incoming
 11/29/2017    10:00   AM          2515641297   Creola       AL       Peterman
 11/29/2017    10:36   AM          2515331222   Creola       AL       Incoming
 11/29/2017    11:00   AM          3462172441   Creola       AL       Incoming
 11/29/2017    11:13   AM          2108405231   Saraland     AL       Incoming
 11/29/2017    11:20   AM          2515107994   Saraland     AL       Vm
 11/29/2017    11:20   AM          2515252192   Saraland     AL       Mobile
 11/29/2017    11:22   AM          2515107994   Creola       AL       Incoming
 11/29/2017    11:26   AM          2515252192   Creola       AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 43 of 97   PageID #: 172


 11/29/2017    11:28   AM          2513004764   Creola       AL       Incoming
 11/29/2017    11:32   AM          2516106389   Creola       AL       Mobile
 11/29/2017    11:36   AM          2515331222   Creola       AL       Mobile
 11/29/2017    11:40   AM          4235952040   Creola       AL       Vm
 11/29/2017    11:42   AM          3462172441   Saraland     AL       Incoming
 11/29/2017    11:52   AM          2252689282   Saraland     AL       Batonrouge
 11/29/2017    11:54   AM          3462172441   Creola       AL       Incoming
 11/29/2017    12:22   PM          4235952040   Creola       AL       Incoming
 11/29/2017    12:36   PM          2515252192   Creola       AL       Mobile
 11/29/2017    12:39   PM          3185338112   Saraland     AL       Incoming
 11/29/2017    12:49   PM          2515252192   Saraland     AL       Incoming
 11/29/2017    12:55   PM          2515252192   Creola       AL       Mobile
 11/29/2017     1:06   PM          9137880441   Saraland     AL       Incoming
 11/29/2017     1:08   PM          2252689282   Creola       AL       Batonrouge
 11/29/2017     1:51   PM          8503464228   Creola       AL       Pensacola
 11/29/2017     2:23   PM          2513012956   Saraland     AL       Incoming
 11/29/2017     3:03   PM          2515252192   Creola       AL       Mobile
 11/29/2017     3:28   PM          2286234481   Creola       AL       Pascagoula
 11/29/2017     3:48   PM          2253162943   Creola       AL       Incoming
 11/29/2017     4:31   PM          3526820549   Creola       AL       Incoming
 11/29/2017     6:22   PM          8135697257   Eightmile    AL       Incoming
 11/29/2017     6:25   PM          2108405231   Eightmile    AL       Incoming
 11/30/2017     8:49   AM          2515107994   Saraland     AL       Incoming
 11/30/2017     8:51   AM          2286234481   Creola       AL       Incoming
 11/30/2017     8:56   AM          2512228447   Creola       AL       Mobile
 11/30/2017     8:59   AM          9137880441   Saraland     AL       Incoming
 11/30/2017    10:16   AM          2292160731   Creola       AL       Incoming
 11/30/2017    10:40   AM          2563187214   Creola       AL       Incoming
 11/30/2017    10:48   AM          2053568221   Creola       AL       Incoming
 11/30/2017    11:23   AM          2513012956   Saraland     AL       Incoming
 11/30/2017    11:48   AM          2513012956   Creola       AL       Incoming
 11/30/2017    11:58   AM          6014663623   Creola       AL       Incoming
 11/30/2017    12:03   PM          3378029470   Saraland     AL       Incoming
 11/30/2017    12:51   PM          2513012956   Saraland     AL       Incoming
 11/30/2017     1:14   PM          2516106389   Creola       AL       Incoming
 11/30/2017     1:30   PM          9137880441   Creola       AL       Incoming
 11/30/2017     1:50   PM          2515331222   Creola       AL       Incoming
 11/30/2017     3:20   PM          2517679566   Saraland     AL       Incoming
 11/30/2017     3:49   PM          8503464228   Saraland     AL       Pensacola
 11/30/2017     3:54   PM          2516106389   Creola       AL       Mobile
 11/30/2017     3:56   PM          2512228447   Saraland     AL       Mobile
 11/30/2017     4:13   PM          9137880441   Creola       AL       Incoming
 11/30/2017     6:24   PM          8503464228   Eightmile    AL       Pensacola
 11/30/2017     6:27   PM          2516106389   Eightmile    AL       Mobile
  12/1/2017     8:10   AM          2516234429   Creola       AL       Incoming
  12/1/2017     8:20   AM          2514900568   Creola       AL       Incoming
  12/1/2017     8:44   AM          3375777813   Creola       AL       Incoming
  12/1/2017     9:00   AM          2513012956   Creola       AL       Incoming
  12/1/2017     9:23   AM          2516106389   Creola       AL       Mobile
  12/1/2017    10:12   AM          2512228447   Saraland     AL       Incoming
  12/1/2017    10:15   AM          2515252192   Creola       AL       Mobile
  12/1/2017    10:44   AM          2512228447   Creola       AL       Incoming
  12/1/2017    11:09   AM          2514630270   Creola       AL       Mobile
  12/1/2017    11:32   AM          2514630270   Saraland     AL       Incoming
  12/1/2017    11:38   AM          2108405231   Creola       AL       Incoming
  12/1/2017    12:00   PM          6014663623   Creola       AL       Incoming
  12/1/2017     2:43   PM          2514630270   Saraland     AL       Incoming
  12/1/2017     3:15   PM          2514630270   Saraland     AL       Incoming
  12/1/2017     3:23   PM          2514630270   Saraland     AL       Incoming
  12/1/2017     3:24   PM          2514630270   Saraland     AL       Mobile
  12/1/2017     4:01   PM          4235952040   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 44 of 97   PageID #: 173


  12/1/2017     4:18   PM          2517679566   Saraland     AL       Mobile
  12/1/2017     4:19   PM          2517679566   Saraland     AL       Incoming
  12/1/2017     4:20   PM          2516106389   Creola       AL       Incoming
  12/1/2017     5:05   PM          2513012956   Creola       AL       Incoming
  12/1/2017     5:19   PM          2515107994   Saraland     AL       Vm
  12/1/2017     5:40   PM          2512228447   Saraland     AL       Mobile
  12/1/2017     5:45   PM          9137880441   Saraland     AL       Kansascity
  12/1/2017     6:37   PM          2512228447   Saraland     AL       Incoming
  12/2/2017     3:26   PM          2512228447   Creola       AL       Mobile
  12/3/2017     1:59   PM          8883668868   Eightmile    AL       Incoming
  12/4/2017     8:48   AM          2515252192   Creola       AL       Mobile
  12/4/2017     9:39   AM          3373518761   Creola       AL       Incoming
  12/4/2017     9:41   AM          3373518761   Creola       AL       Incoming
  12/4/2017    11:08   AM          2286277567   Creola       AL       Incoming
  12/4/2017     1:31   PM          2515107994   Creola       AL       Incoming
  12/4/2017     1:50   PM          6014663623   Saraland     AL       Incoming
  12/4/2017     2:00   PM          4235952040   Saraland     AL       Incoming
  12/4/2017     3:27   PM          2053568221   Creola       AL       Incoming
  12/4/2017     4:48   PM          2513012956   Creola       AL       Mobile
  12/4/2017     4:50   PM          9137880441   Creola       AL       Kansascity
  12/4/2017     4:51   PM          3526820549   Creola       AL       Gainesvl
  12/4/2017     5:42   PM          3526820549   Saraland     AL       Incoming
  12/5/2017     7:58   AM          2512323342   Creola       AL       Incoming
  12/5/2017     8:25   AM          2516234429   Saraland     AL       Incoming
  12/5/2017     8:29   AM          2512323342   Creola       AL       Mobile
  12/5/2017    10:06   AM          8326219162   Creola       AL       Incoming
  12/5/2017    11:07   AM          2516106389   Creola       AL       Mobile
  12/5/2017    11:23   AM          2515107994   Creola       AL       Incoming
  12/5/2017    11:28   AM          2108405231   Creola       AL       Sanantonio
  12/5/2017     2:19   PM          9137880441   Saraland     AL       Incoming
  12/5/2017     2:25   PM          9137880441   Saraland     AL       Incoming
  12/5/2017     2:27   PM          9137880441   Creola       AL       Kansascity
  12/5/2017     2:34   PM          2516234429   Saraland     AL       Incoming
  12/5/2017     2:35   PM          2516106389   Saraland     AL       Incoming
  12/5/2017     3:28   PM          2515252192   Creola       AL       Mobile
  12/5/2017     3:36   PM          2512228447   Creola       AL       Mobile
  12/5/2017     3:45   PM          2513012956   Saraland     AL       Incoming
  12/5/2017     4:14   PM          2512228447   Creola       AL       Mobile
  12/5/2017     4:16   PM          2108405231   Saraland     AL       Sanantonio
  12/5/2017     5:25   PM          2514900568   Mobile       AL       Mobile
  12/6/2017     8:14   AM          2286277567   Saraland     AL       Incoming
  12/6/2017     9:11   AM          3526820549   Saraland     AL       Incoming
  12/6/2017    10:25   AM          2286234481   Saraland     AL       Incoming
  12/6/2017    10:29   AM          9137880441   Creola       AL       Incoming
  12/6/2017    11:27   AM          2514630270   Creola       AL       Mobile
  12/6/2017    11:44   AM          2514630270   Creola       AL       Mobile
  12/6/2017     1:28   PM          2108405231   Saraland     AL       Incoming
  12/6/2017     1:33   PM          2517679566   Saraland     AL       Incoming
  12/6/2017     1:57   PM          2108405231   Creola       AL       Sanantonio
  12/6/2017     2:56   PM          2515252192   Saraland     AL       Mobile
  12/6/2017     3:05   PM          2515252192   Creola       AL       Incoming
  12/6/2017     3:49   PM          2514630270   Creola       AL       Vm
  12/6/2017     4:04   PM          2514630270   Creola       AL       Incoming
  12/6/2017     4:30   PM          2513004764   Creola       AL       Mobile
  12/6/2017     4:34   PM          2513004764   Saraland     AL       Incoming
  12/6/2017     4:51   PM          2512228447   Saraland     AL       Incoming
  12/6/2017     5:06   PM          2515252192   Saraland     AL       Mobile
  12/7/2017     6:32   AM          2514900568   Eightmile    AL       Mobile
  12/7/2017     6:33   AM          9857220210   Eightmile    AL       Paradis
  12/7/2017     7:12   AM          9857220210   Mobile       AL       Incoming
  12/7/2017     7:57   AM          2512228447   Creola       AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 45 of 97     PageID #: 174


  12/7/2017     8:18   AM          9137880441   Creola       AL         Incoming
  12/7/2017     8:39   AM          2515252192   Saraland     AL         Incoming
  12/7/2017     9:05   AM          3526820549   Saraland     AL         Incoming
  12/7/2017     9:08   AM          2512817282   Saraland     AL         Incoming
  12/7/2017    11:00   AM          3526820549   Saraland     AL         Gainesvl
  12/7/2017    11:07   AM          2514630270   Creola       AL         Vm
  12/7/2017    11:23   AM          2514602670   Saraland     AL         Mobile
  12/7/2017    12:28   PM          2514602670   Creola       AL         Mobile
  12/7/2017     1:34   PM          3526820549   Creola       AL         Incoming
  12/7/2017     1:49   PM          2515331222   Saraland     AL         Incoming
  12/7/2017     2:04   PM          2516751310   Saraland     AL         Incoming
  12/7/2017     2:08   PM          2108405231   Creola       AL         Sanantonio
  12/7/2017     2:18   PM          2108405231   Creola       AL         Incoming
  12/7/2017     2:30   PM          2516751310   Saraland     AL         Incoming
  12/7/2017     2:36   PM          2516751310   Creola       AL         Incoming
  12/7/2017     2:55   PM          2512228447   Saraland     AL         Mobile
  12/7/2017     3:29   PM          2053568221   Creola       AL         Incoming
  12/7/2017     3:42   PM          6014663623   Saraland     AL         Incoming
  12/7/2017     4:59   PM          2515252192   Saraland     AL         Mobile
  12/7/2017    10:27   PM          2512228447   Eightmile    AL         Incoming
  12/7/2017    10:30   PM          2516794229   Eightmile    AL         Mobile
  12/7/2017    10:32   PM          2516794283   Eightmile    AL         Mobile
  12/7/2017    10:34   PM          2514900568   Eightmile    AL         Mobile
  12/7/2017    10:43   PM          2512228447   Eightmile    AL         Mobile
  12/8/2017     7:23   AM          9857220210   Eightmile    AL         Incoming
  12/8/2017     8:35   AM          9137880441   Creola       AL         Kansascity
  12/8/2017     8:40   AM          2513012956   Creola       AL         Vm
  12/8/2017     8:42   AM          3526820549   Creola       AL         Gainesvl
  12/8/2017     8:44   AM          2512228447   Saraland     AL         Mobile
  12/8/2017     8:46   AM          2108405231   Creola       AL         Sanantonio
  12/8/2017     8:59   AM          2513012956   Creola       AL         Incoming
  12/8/2017     9:02   AM          8504337621   Saraland     AL         Incoming
  12/8/2017     9:19   AM          2286277567   Creola       AL         Pascagoula
  12/8/2017     9:26   AM          2108405231   Saraland     AL         Incoming
  12/8/2017     9:30   AM          2516751310   Saraland     AL         Incoming
  12/8/2017     9:35   AM          2512228447   Creola       AL         Mobile
  12/8/2017     9:38   AM          2516234429   Creola       AL         Incoming
  12/8/2017    11:12   AM          6014663623   Saraland     AL         Incoming
  12/8/2017    11:54   AM          2515331222   Saraland     AL         Incoming
  12/8/2017    12:11   PM          2512323342   Saraland     AL         Incoming
  12/8/2017     2:07   PM          7062999195   Saraland     AL         Jasper
  12/8/2017     4:23   PM          2513004764   Eightmile    AL         Incoming
  12/8/2017     4:34   PM          2108405231   Eightmile    AL         Incoming
  12/8/2017     5:18   PM          2512815407   Mobile       AL         Incoming
  12/8/2017     6:18   PM          2515252192   Eightmile    AL         Incoming
  12/9/2017     7:43   AM          8883668868   Eightmile    AL         Incoming
  12/9/2017     7:54   AM          8007826575   Eightmile    AL         Toll-Free
  12/9/2017     7:55   AM          2514900568   Eightmile    AL         Mobile
  12/9/2017     7:58   AM          2514900568   Eightmile    AL         Incoming
  12/9/2017     8:00   AM          2154793737   Eightmile    AL         Ambler
 12/10/2017     8:21   PM          2513012956   Eightmile    AL         Vm
 12/10/2017     8:22   PM          2513012956   Eightmile    AL         Incoming
 12/10/2017     8:24   PM          9857220210   Eightmile    AL         Paradis
 12/11/2017     7:33   AM          9857220210   Eight        Mile
 12/11/2017     8:16   AM          2286234481   Creola       AL         Incoming
 12/11/2017     8:44   AM          9137880441   Creola       AL         Incoming
 12/11/2017    11:27   AM          2286234481   Saraland     AL         Incoming
 12/11/2017    11:35   AM          2514900568   Creola       AL         Incoming
 12/11/2017    11:56   AM          3462172441   Creola       AL         Incoming
 12/11/2017    12:01   PM          3462172441   Saraland     AL         Incoming
 12/11/2017    12:24   PM          9137880441   Creola       AL         Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 46 of 97   PageID #: 175


 12/11/2017    12:31   PM          3462172441   Saraland     AL       Incoming
 12/11/2017    12:41   PM          2517679566   Creola       AL       Incoming
 12/11/2017     1:47   PM          2515331222   Creola       AL       Incoming
 12/11/2017     2:51   PM          2515252192   Creola       AL       Mobile
 12/11/2017     3:51   PM          2515252192   Saraland     AL       Incoming
 12/11/2017     3:52   PM          2515252192   Creola       AL       Incoming
 12/11/2017     4:09   PM          3526820549   Saraland     AL       Gainesvl
 12/11/2017     4:13   PM          2513012956   Saraland     AL       Vm
 12/11/2017     4:20   PM          2515252192   Creola       AL       Incoming
 12/11/2017     4:25   PM          2513004764   Creola       AL       Mobile
 12/11/2017     4:27   PM          2292160731   Creola       AL       Incoming
 12/11/2017     4:36   PM          2512228447   Creola       AL       Incoming
 12/11/2017     5:15   PM          2512228447   Creola       AL       Mobile
 12/12/2017     7:41   AM          9857220210   Eightmile    AL       Paradis
 12/12/2017     8:49   AM          4235952040   Creola       AL       Incoming
 12/12/2017     9:06   AM          9724043300   Saraland     AL       Incoming
 12/12/2017     9:19   AM          2516751310   Creola       AL       Incoming
 12/12/2017     9:21   AM          9137880441   Saraland     AL       Kansascity
 12/12/2017     9:42   AM          3462172441   Saraland     AL       Incoming
 12/12/2017    10:42   AM          8322108089   Saraland     AL       Incoming
 12/12/2017    11:07   AM          3526820549   Saraland     AL       Incoming
 12/12/2017    11:35   AM          2512228447   Creola       AL       Incoming
 12/12/2017    12:03   PM          2513012956   Saraland     AL       Incoming
 12/12/2017    12:16   PM          4235952040   Saraland     AL       Chattnooga
 12/12/2017    12:31   PM          2515107994   Creola       AL       Mobile
 12/12/2017    12:36   PM          2515107994   Saraland     AL       Incoming
 12/12/2017    12:39   PM          4235952040   Saraland     AL       Incoming
 12/12/2017     1:30   PM          6014663623   Creola       AL       Incoming
 12/12/2017     2:30   PM          9724043300   Saraland     AL       Incoming
 12/12/2017     3:32   PM          2516106389   Saraland     AL       Incoming
 12/12/2017     3:52   PM          9137880441   Creola       AL       Vm
 12/12/2017     4:04   PM          9137880441   Saraland     AL       Incoming
 12/12/2017     4:17   PM          2514900568   Eightmile    AL       Mobile
 12/12/2017     4:20   PM          9137880441   Eightmile    AL       Kansascity
 12/12/2017     4:22   PM          2514900568   Eightmile    AL       Mobile
 12/12/2017     4:24   PM          2515252192   Eightmile    AL       Mobile
 12/12/2017     4:59   PM          2516106389   Eightmile    AL       Mobile
 12/12/2017     5:00   PM          2512228447   Eightmile    AL       Mobile
 12/12/2017     5:25   PM          8779374098   Eightmile    AL       Toll-Free
 12/13/2017     7:42   AM          9857220210   Eightmile    AL       Paradis
 12/13/2017     8:53   AM          9137880441   Creola       AL       Vm
 12/13/2017     9:00   AM          3463007295   Saraland     AL       Incoming
 12/13/2017     9:02   AM          3463007295   Saraland     AL       Incoming
 12/13/2017     9:14   AM          9137880441   Saraland     AL       Incoming
 12/13/2017     9:52   AM          2516106389   Creola       AL       Vm
 12/13/2017    10:01   AM          2515252192   Saraland     AL       Incoming
 12/13/2017    10:13   AM          4235952040   Saraland     AL       Incoming
 12/13/2017    10:38   AM          2515107994   Saraland     AL       Incoming
 12/13/2017    10:45   AM          3462172441   Saraland     AL       Incoming
 12/13/2017    10:46   AM          2515107994   Saraland     AL       Mobile
 12/13/2017    10:48   AM          2515107994   Saraland     AL       Incoming
 12/13/2017    11:25   AM          2514630270   Saraland     AL       Incoming
 12/13/2017    11:47   AM          2286234481   Creola       AL       Pascagoula
 12/13/2017    12:25   PM          2515252192   Saraland     AL       Incoming
 12/13/2017    12:27   PM          2515252192   Saraland     AL       Incoming
 12/13/2017    12:52   PM          2512228447   Saraland     AL       Incoming
 12/13/2017     1:00   PM          2514630270   Saraland     AL       Incoming
 12/13/2017     1:09   PM          2516106389   Creola       AL       Incoming
 12/13/2017     2:21   PM          3462172441   Saraland     AL       Incoming
 12/13/2017     2:44   PM          2515252192   Saraland     AL       Incoming
 12/13/2017     3:03   PM          4235952040   Saraland     AL       Chattnooga
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 47 of 97   PageID #: 176


 12/13/2017     3:32   PM          2515331222   Creola       AL       Incoming
 12/13/2017     3:39   PM          3462172441   Saraland     AL       Incoming
 12/13/2017     3:42   PM          3462172441   Creola       AL       Incoming
 12/13/2017     4:53   PM          2108405231   Saraland     AL       Sanantonio
 12/13/2017     5:05   PM          2108405231   Saraland     AL       Sanantonio
 12/14/2017     7:45   AM          2512228447   Eightmile    AL       Incoming
 12/14/2017     7:58   AM          9857220210   Eightmile    AL       Paradis
 12/14/2017     8:13   AM          2516106389   Eightmile    AL       Incoming
 12/14/2017     8:47   AM          2514630270   Creola       AL       Incoming
 12/14/2017     9:28   AM          9188885679   Creola       AL       Incoming
 12/14/2017     9:35   AM          2512228447   Creola       AL       Incoming
 12/14/2017    10:12   AM          2516751310   Saraland     AL       Incoming
 12/14/2017    11:15   AM          2514630270   Saraland     AL       Incoming
 12/14/2017    11:32   AM          2516106389   Creola       AL       Incoming
 12/14/2017    11:55   AM          2514630270   Saraland     AL       Incoming
 12/14/2017    12:27   PM          2512323342   Saraland     AL       Incoming
 12/14/2017    12:36   PM          2514630270   Saraland     AL       Incoming
 12/14/2017     1:17   PM          2286277567   Saraland     AL       Incoming
 12/14/2017     1:56   PM          2514630270   Saraland     AL       Incoming
 12/14/2017     2:35   PM          2515252192   Creola       AL       Incoming
 12/14/2017     2:35   PM          2108405231   Creola       AL       Sanantonio
 12/14/2017     2:56   PM          2514630270   Saraland     AL       Incoming
 12/15/2017     8:33   AM          2512228447   Creola       AL       Incoming
 12/15/2017     9:23   AM          2514630270   Saraland     AL       Incoming
 12/15/2017     9:32   AM          2514630270   Creola       AL       Incoming
 12/15/2017     9:42   AM          2513004764   Saraland     AL       Incoming
 12/15/2017    10:05   AM          2512323342   Saraland     AL       Incoming
 12/15/2017    10:17   AM          2512323342   Saraland     AL       Incoming
 12/15/2017    10:25   AM          3462172441   Saraland     AL       Incoming
 12/15/2017    12:05   PM          2516751310   Saraland     AL       Incoming
 12/15/2017    12:33   PM          3462172441   Saraland     AL       Incoming
 12/15/2017     1:54   PM          2512228447   Saraland     AL       Incoming
 12/15/2017     2:19   PM          2515331222   Creola       AL       Incoming
 12/15/2017     2:35   PM          2513004764   Saraland     AL       Incoming
 12/15/2017     3:30   PM          2108405231   Creola       AL       Sanantonio
 12/15/2017     3:34   PM          2108405231   Saraland     AL       Incoming
 12/15/2017     3:52   PM          2513012956   Creola       AL       Mobile
 12/15/2017     3:55   PM          2512228447   Creola       AL       Mobile
 12/15/2017     4:29   PM          2517679566   Creola       AL       Mobile
 12/15/2017     5:08   PM          2513012956   Creola       AL       Incoming
 12/15/2017     5:12   PM          2515252192   Creola       AL       Mobile
 12/15/2017     5:14   PM          2513012956   Creola       AL       Incoming
 12/15/2017     5:14   PM          2513012956   Creola       AL       Incoming
 12/16/2017     9:09   AM          2517679566   Eightmile    AL       Incoming
 12/16/2017     9:59   AM          3614614192   Eightmile    AL       Vm
 12/16/2017    12:55   PM          3462172441   Eightmile    AL       Houston
 12/16/2017     8:58   PM          3614614192   Eightmile    AL       C
 12/17/2017     8:22   AM          3614614192   Eightmile    AL       Vm
 12/17/2017    10:41   AM          3614614192   Eightmile    AL       Vm
 12/17/2017     1:11   PM          2108405231   Eightmile    AL       Incoming
 12/17/2017     1:12   PM          2108405231   Eightmile    AL       Sanantonio
 12/17/2017     1:13   PM          2108405231   Eightmile    AL       Sanantonio
 12/17/2017     1:22   PM          2515252192   Eightmile    AL       Incoming
 12/17/2017     3:15   PM          2516794229   Mobile       AL       Mobile
 12/18/2017     7:42   AM          2516794229   Saraland     AL       Mobile
 12/18/2017     7:58   AM          2513012956   Saraland     AL       Incoming
 12/18/2017     9:40   AM          2516751310   Creola       AL       Incoming
 12/18/2017    10:11   AM          2516234429   Creola       AL       Incoming
 12/18/2017    10:12   AM          2517679566   Saraland     AL       Incoming
 12/18/2017    10:40   AM          2108405231   Saraland     AL       Incoming
 12/18/2017    10:46   AM          2514630270   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 48 of 97   PageID #: 177


 12/18/2017    11:03   AM          8326219162   Saraland     AL       Incoming
 12/18/2017    11:13   AM          2286277567   Saraland     AL       Pascagoula
 12/18/2017    11:24   AM          2286234481   Creola       AL       Pascagoula
 12/18/2017    11:34   AM          8326219162   Creola       AL       Alvin
 12/18/2017    11:54   AM          2292160731   Creola       AL       Cairo
 12/18/2017    11:57   AM          8326219162   Saraland     AL       Incoming
 12/18/2017    12:08   PM          2514630270   Creola       AL       Mobile
 12/18/2017     1:08   PM          2514900568   Saraland     AL       Mobile
 12/18/2017     1:46   PM          2515107994   Creola       AL       Vm
 12/18/2017     1:47   PM          2514630270   Creola       AL       Vm
 12/18/2017     1:51   PM          2515107994   Saraland     AL       Incoming
 12/18/2017     2:16   PM          2512228447   Creola       AL       Mobile
 12/18/2017     2:21   PM          2515252192   Saraland     AL       Incoming
 12/18/2017     2:54   PM          2514630270   Creola       AL       Vm
 12/18/2017     3:05   PM          2108405231   Saraland     AL       Sanantonio
 12/18/2017     3:54   PM          2516106389   Saraland     AL       Incoming
 12/18/2017     4:19   PM          2515252192   Creola       AL       Mobile
 12/18/2017     4:51   PM          2513004764   Creola       AL       Vm
 12/18/2017     4:52   PM          2517679566   Saraland     AL       Mobile
 12/18/2017     4:55   PM          2513004764   Saraland     AL       Incoming
 12/18/2017     4:57   PM          2513004764   Creola       AL       Incoming
 12/18/2017     4:59   PM          2516234429   Creola       AL       Mobile
 12/18/2017     5:02   PM          2514630270   Creola       AL       Incoming
 12/19/2017     8:07   AM          2512323342   Saraland     AL       Mobile
 12/19/2017     8:08   AM          2512228447   Saraland     AL       Mobile
 12/19/2017     8:10   AM          2516106389   Saraland     AL       Mobile
 12/19/2017     8:11   AM          2108405231   Creola       AL       Sanantonio
 12/19/2017     8:16   AM          2513826949   Creola       AL       Mobile
 12/19/2017     8:17   AM          2516794229   Creola       AL       Mobile
 12/19/2017     8:21   AM          2292160731   Saraland     AL       Cairo
 12/19/2017     8:23   AM          2515107994   Creola       AL       Vm
 12/19/2017     8:23   AM          2513004764   Creola       AL       Mobile
 12/19/2017     8:24   AM          6014663623   Creola       AL       Vm
 12/19/2017     8:25   AM          2513012956   Creola       AL       Vm
 12/19/2017     8:26   AM          2516751310   Saraland     AL       Incoming
 12/19/2017     8:27   AM          2516106389   Saraland     AL       Mobile
 12/19/2017     8:28   AM          2513004764   Saraland     AL       Incoming
 12/19/2017     9:14   AM          2515107994   Creola       AL       Incoming
 12/19/2017     9:27   AM          3462172441   Saraland     AL       Incoming
 12/19/2017    10:01   AM          2515252192   Saraland     AL       Incoming
 12/19/2017    10:06   AM          2515252192   Saraland     AL       Incoming
 12/19/2017    10:19   AM          3373425993   Creola       AL       Incoming
 12/19/2017    10:59   AM          2514726968   Saraland     AL       Mobile
 12/19/2017    11:01   AM          2513004764   Creola       AL       Vm
 12/19/2017    11:03   AM          2514726968   Saraland     AL       Incoming
 12/19/2017    12:47   PM          3462172441   Creola       AL       Houston
 12/19/2017     2:09   PM          2516751310   Creola       AL       Mobile
 12/19/2017     3:14   PM          2515252192   Creola       AL       Mobile
 12/19/2017     4:13   PM          2513004764   Saraland     AL       Vm
 12/19/2017     4:54   PM          2515252192   Creola       AL       Mobile
 12/19/2017     4:57   PM          2515252192   Saraland     AL       Incoming
 12/19/2017     5:01   PM          2515252192   Creola       AL       Incoming
 12/19/2017     5:10   PM          2516751310   Saraland     AL       Mobile
 12/19/2017     6:57   PM          3614614192   Mobile       AL       Vm
 12/19/2017    10:03   PM          3614614192   Eightmile    AL       Vm
 12/20/2017     8:03   AM          2514726968   Saraland     AL       Incoming
 12/20/2017     8:04   AM          2512323342   Saraland     AL       Vm
 12/20/2017     8:05   AM          2512228447   Saraland     AL       Incoming
 12/20/2017     8:06   AM          2513012956   Creola       AL       Mobile
 12/20/2017     8:08   AM          2108405231   Creola       AL       Sanantonio
 12/20/2017     8:12   AM          2512323342   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 49 of 97   PageID #: 178


 12/20/2017     8:14   AM          2516234429   Creola       AL       Mobile
 12/20/2017     8:15   AM          2513826949   Saraland     AL       Mobile
 12/20/2017     8:16   AM          2515252192   Saraland     AL       Mobile
 12/20/2017     8:18   AM          2513004764   Saraland     AL       Mobile
 12/20/2017     9:19   AM          2286234481   Creola       AL       Pascagoula
 12/20/2017     9:24   AM          2513012956   Creola       AL       Mobile
 12/20/2017     9:32   AM          2516751310   Saraland     AL       Incoming
 12/20/2017     9:35   AM          2516751310   Saraland     AL       Incoming
 12/20/2017     9:35   AM          2516751310   Saraland     AL       Mobile
 12/20/2017     9:46   AM          3378523708   Creola       AL       Incoming
 12/20/2017     9:58   AM          2516751310   Saraland     AL       Incoming
 12/20/2017    11:04   AM          2516751310   Creola       AL       Mobile
 12/20/2017    11:25   AM          2514630270   Saraland     AL       Incoming
 12/20/2017    11:45   AM          2292160731   Creola       AL       Incoming
 12/20/2017    11:53   AM          2515252192   Creola       AL       Mobile
 12/20/2017    11:57   AM          3462172441   Saraland     AL       Vm
 12/20/2017    12:10   PM          3182782392   Saraland     AL       Incoming
 12/20/2017    12:50   PM          2512323342   Saraland     AL       Incoming
 12/20/2017     1:45   PM          2512228447   Saraland     AL       Incoming
 12/20/2017     1:46   PM          2512228447   Saraland     AL       Incoming
 12/20/2017     3:49   PM          3526820549   Creola       AL       Gainesvl
 12/20/2017     4:09   PM          2512228447   Saraland     AL       Mobile
 12/20/2017     4:12   PM          2515252192   Saraland     AL       Mobile
 12/20/2017     4:13   PM          2108405231   Creola       AL       Sanantonio
 12/20/2017     4:20   PM          3614614192   Creola       AL       Vm
 12/20/2017     6:26   PM          2282498057   Eightmile    AL       Incoming
 12/20/2017     6:27   PM          3526820549   Eightmile    AL       Incoming
 12/20/2017     6:29   PM          2282498057   Eightmile    AL       Pascagoula
 12/21/2017     8:17   AM          2516234429   Creola       AL       Incoming
 12/21/2017     8:29   AM          2515252192   Creola       AL       Mobile
 12/21/2017     8:34   AM          3182782392   Saraland     AL       Incoming
 12/21/2017     8:37   AM          2517679566   Saraland     AL       Incoming
 12/21/2017     9:05   AM          2516790037   Saraland     AL       Mobile
 12/21/2017     9:06   AM          2514726968   Saraland     AL       Mobile
 12/21/2017     9:43   AM          2108405231   Creola       AL       Sanantonio
 12/21/2017    10:13   AM          2516751310   Creola       AL       Incoming
 12/21/2017    10:26   AM          2515107994   Creola       AL       Incoming
 12/21/2017    11:01   AM          2108405231   Creola       AL       Sanantonio
 12/21/2017    11:11   AM          2515107994   Creola       AL       Incoming
 12/21/2017    11:23   AM          2514630270   Creola       AL       Vm
 12/21/2017    11:31   AM          2515331222   Saraland     AL       Incoming
 12/21/2017    11:36   AM          2516794229   Creola       AL       Mobile
 12/21/2017    11:41   AM          2516794329   Creola       AL       Mobile
 12/21/2017    11:43   AM          2516794229   Saraland     AL       Mobile
 12/21/2017    11:48   AM          2516751310   Saraland     AL       Incoming
 12/21/2017    11:58   AM          3182782392   Saraland     AL       Incoming
 12/21/2017    11:59   AM          2516751310   Saraland     AL       Incoming
 12/21/2017    12:00   PM          2516751310   Saraland     AL       Mobile
 12/21/2017    12:01   PM          3182782392   Creola       AL       Ruston
 12/21/2017    12:13   PM          2108405231   Saraland     AL       Incoming
 12/21/2017    12:30   PM          2108405231   Saraland     AL       Incoming
 12/21/2017     1:14   PM          2286234481   Saraland     AL       Incoming
 12/21/2017     1:45   PM          2512228447   Saraland     AL       Incoming
 12/21/2017     3:01   PM          2108405231   Saraland     AL       Incoming
 12/21/2017     4:01   PM          2516790037   Creola       AL       Mobile
 12/21/2017     4:27   PM          2516790037   Creola       AL       Mobile
 12/21/2017     4:37   PM          2516751310   Saraland     AL       Incoming
 12/21/2017     4:50   PM          2252689282   Saraland     AL       Batonrouge
 12/21/2017     4:58   PM          2515252192   Creola       AL       Mobile
 12/22/2017     7:55   AM          2512228447   Saraland     AL       Incoming
 12/22/2017     7:57   AM          2108405231   Creola       AL       Sanantonio
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 50 of 97   PageID #: 179


 12/22/2017     8:23   AM          2512228447   Creola       AL       Mobile
 12/22/2017     8:24   AM          2515252192   Creola       AL       Mobile
 12/22/2017     8:45   AM          2514630270   Saraland     AL       Incoming
 12/22/2017     8:57   AM          2515252192   Saraland     AL       Incoming
 12/22/2017     9:03   AM          2516790037   Saraland     AL       Incoming
 12/22/2017    10:22   AM          2515252192   Saraland     AL       Mobile
 12/22/2017    10:32   AM          2514630270   Creola       AL       Incoming
 12/22/2017    10:54   AM          3185120748   Creola       AL       Monroe
 12/22/2017    11:25   AM          2512228447   Saraland     AL       Incoming
 12/22/2017    11:31   AM          2514630270   Saraland     AL       Incoming
 12/22/2017    11:32   AM          2514630270   Saraland     AL       Mobile
 12/22/2017    11:34   AM          2515252192   Saraland     AL       Incoming
 12/22/2017    12:21   PM          6014663623   Saraland     AL       Hattiesbg
 12/22/2017    12:52   PM          3182661564   Creola       AL       Alexandria
 12/22/2017     1:00   PM          2514630270   Saraland     AL       Mobile
 12/22/2017     1:29   PM          2516751310   Saraland     AL       Incoming
 12/22/2017     1:30   PM          2515331222   Creola       AL       Mobile
 12/22/2017     1:33   PM          2514087022   Saraland     AL       Incoming
 12/22/2017     1:49   PM          2515252192   Saraland     AL       Incoming
 12/22/2017     1:51   PM          2515331222   Creola       AL       Incoming
 12/22/2017     2:14   PM          2516751310   Creola       AL       Incoming
 12/22/2017     2:20   PM          2514630270   Saraland     AL       Vm
 12/22/2017     2:21   PM          2514630270   Creola       AL       Incoming
 12/22/2017     2:34   PM          2516790037   Saraland     AL       Incoming
 12/22/2017     2:41   PM          2514630270   Creola       AL       Mobile
 12/22/2017     3:30   PM          2252689282   Creola       AL       Incoming
 12/22/2017     3:45   PM          2516790037   Saraland     AL       Mobile
 12/22/2017     3:51   PM          2516790037   Saraland     AL       Incoming
 12/22/2017     3:55   PM          2514087022   Saraland     AL       Incoming
 12/22/2017     4:54   PM          9724043300   Eightmile    AL       Addison
 12/23/2017     1:34   PM          2108405231   Eightmile    AL       Incoming
 12/26/2017     6:23   AM          2252689282   Eightmile    AL       Incoming
 12/26/2017     6:26   AM          2252689282   Eightmile    AL       Incoming
 12/26/2017     7:01   AM          2259368067   Eightmile    AL       Vm
 12/26/2017     7:15   AM          2259368067   Eightmile    AL       Incoming
 12/26/2017     8:27   AM          2514630270   Saraland     AL       Incoming
 12/26/2017     8:34   AM          2252689282   Saraland     AL       Incoming
 12/26/2017     8:40   AM          2259368067   Creola       AL       Batonrouge
 12/26/2017     8:41   AM          2259368067   Saraland     AL       Incoming
 12/26/2017     8:44   AM          2516794229   Creola       AL       Mobile
 12/26/2017     9:08   AM          2514630270   Creola       AL       Mobile
 12/26/2017     9:24   AM          3182661564   Saraland     AL       Incoming
 12/26/2017     9:31   AM          3182661564   Creola       AL       Alexandria
 12/26/2017     9:34   AM          6015941415   Creola       AL       Incoming
 12/26/2017     9:38   AM          9724043300   Saraland     AL       Addison
 12/26/2017    10:04   AM          2259368067   Creola       AL       Batonrouge
 12/26/2017    10:43   AM          2259550223   Eightmile    AL       Incoming
 12/26/2017     1:55   PM          2513012956   Eightmile    AL       Incoming
 12/26/2017     6:15   PM          2108405231   Mobile       AL       Incoming
 12/26/2017     6:20   PM          2108405231   Eightmile    AL       Sanantonio
 12/26/2017     6:22   PM          2252689282   Eightmile    AL       Batonrouge
 12/27/2017     8:08   AM          2516751310   Creola       AL       Incoming
 12/27/2017     8:29   AM          2514630270   Creola       AL       Incoming
 12/27/2017     8:38   AM          2512067918   Saraland     AL       Mobile
 12/27/2017     8:48   AM          2252689282   Saraland     AL       Incoming
 12/27/2017     8:56   AM          2515252192   Saraland     AL       Mobile
 12/27/2017     9:21   AM          2512228447   Saraland     AL       Mobile
 12/27/2017     9:26   AM          2513004764   Creola       AL       Vm
 12/27/2017     9:27   AM          2108405231   Creola       AL       Sanantonio
 12/27/2017     9:46   AM          3378523708   Saraland     AL       Incoming
 12/27/2017     9:50   AM          2513004764   Creola       AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 51 of 97   PageID #: 180


 12/27/2017    10:19   AM          2513826949   Saraland     AL       Mobile
 12/27/2017    10:29   AM          2515252192   Creola       AL       Incoming
 12/27/2017    11:09   AM          2516234429   Saraland     AL       Incoming
 12/27/2017    11:23   AM          2516234429   Saraland     AL       Incoming
 12/27/2017     1:10   PM          2252689282   Saraland     AL       Incoming
 12/27/2017     1:21   PM          2516234429   Saraland     AL       Incoming
 12/27/2017     1:30   PM          2514630270   Creola       AL       Vm
 12/27/2017     1:31   PM          2514630270   Creola       AL       Incoming
 12/27/2017     1:32   PM          2514630270   Saraland     AL       Mobile
 12/27/2017     1:37   PM          2513004764   Saraland     AL       Mobile
 12/27/2017     1:40   PM          2515252192   Saraland     AL       Mobile
 12/27/2017     1:58   PM          2515107994   Creola       AL       Mobile
 12/27/2017     2:50   PM          2516790037   Creola       AL       Mobile
 12/27/2017     2:52   PM          2108405231   Creola       AL       Sanantonio
 12/27/2017     2:55   PM          2514726968   Saraland     AL       Mobile
 12/27/2017     2:58   PM          2514726968   Saraland     AL       Incoming
 12/27/2017     3:39   PM          2108405231   Saraland     AL       Sanantonio
 12/27/2017     3:55   PM          2252689282   Creola       AL       Incoming
 12/27/2017     4:01   PM          2252689282   Creola       AL       Incoming
 12/28/2017     7:10   AM          2513012956   Eightmile    AL       Incoming
 12/28/2017     7:57   AM          2513004764   Saraland     AL       Incoming
 12/28/2017     8:06   AM          2513012956   Saraland     AL       Mobile
 12/28/2017     8:34   AM          2516790037   Creola       AL       Mobile
 12/28/2017     8:35   AM          2512228447   Creola       AL       Incoming
 12/28/2017     8:37   AM          2516790037   Saraland     AL       Incoming
 12/28/2017     8:43   AM          2516790037   Saraland     AL       Incoming
 12/28/2017     8:53   AM          2816875812   Creola       AL       Incoming
 12/28/2017     8:58   AM          2512228447   Saraland     AL       Mobile
 12/28/2017     9:06   AM          2513012956   Saraland     AL       Mobile
 12/28/2017     9:11   AM          6014663623   Creola       AL       Vm
 12/28/2017     9:15   AM          2515252192   Creola       AL       Mobile
 12/28/2017     9:29   AM          2512952805   Creola       AL       Mobile
 12/28/2017     9:57   AM          9367076887   Saraland     AL       Incoming
 12/28/2017    10:11   AM          2514726968   Saraland     AL       Mobile
 12/28/2017    10:45   AM          3182661564   Creola       AL       Incoming
 12/28/2017    10:49   AM          2516790037   Creola       AL       Incoming
 12/28/2017    10:55   AM          2515107994   Saraland     AL       Mobile
 12/28/2017    10:56   AM          2515107994   Creola       AL       Mobile
 12/28/2017    11:06   AM          2515107994   Saraland     AL       Incoming
 12/28/2017    11:43   AM          2816875812   Creola       AL       Houston
 12/28/2017    12:09   PM          2516234429   Saraland     AL       Incoming
 12/28/2017    12:32   PM          2513004764   Creola       AL       Mobile
 12/28/2017     2:26   PM          2516790037   Saraland     AL       Incoming
 12/28/2017     2:43   PM          2516790037   Creola       AL       Incoming
 12/28/2017     2:55   PM          2108405231   Creola       AL       Sanantonio
 12/28/2017     3:11   PM          2108405231   Saraland     AL       Incoming
 12/28/2017     3:15   PM          2108405231   Saraland     AL       Sanantonio
 12/28/2017     3:18   PM          2108405231   Creola       AL       Incoming
 12/28/2017     3:46   PM          2514726968   Saraland     AL       Vm
 12/28/2017     3:49   PM          2516790037   Saraland     AL       Incoming
 12/28/2017     3:51   PM          2516790037   Saraland     AL       Incoming
 12/28/2017     4:29   PM          3378523708   Saraland     AL       Incoming
 12/28/2017     4:51   PM          2108405231   Creola       AL       Sanantonio
 12/28/2017     4:54   PM          2108405231   Creola       AL       Incoming
 12/28/2017     5:53   PM          2514630270   Eightmile    AL       Vm
 12/28/2017     5:54   PM          2514630270   Eightmile    AL       Incoming
 12/28/2017     7:42   PM          2252689282   Eightmile    AL       Batonrouge
 12/29/2017     7:52   AM          3182661564   Creola       AL       Incoming
 12/29/2017     8:10   AM          9367076887   Creola       AL       Incoming
 12/29/2017     8:14   AM          2512952805   Creola       AL       Incoming
 12/29/2017     8:40   AM          9367076887   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 52 of 97   PageID #: 181


 12/29/2017     9:09   AM          2108405231   Creola       AL       Incoming
 12/29/2017     9:10   AM          2108405231   Saraland     AL       Incoming
 12/29/2017     9:12   AM          2512228447   Saraland     AL       Mobile
 12/29/2017     9:58   AM          2514726968   Saraland     AL       Incoming
 12/29/2017    10:49   AM          3378523708   Saraland     AL       Lafayette
 12/29/2017    10:51   AM          2516234429   Creola       AL       Mobile
 12/29/2017    10:54   AM          3378523708   Saraland     AL       Incoming
 12/29/2017    11:08   AM          3376360623   Creola       AL       Incoming
 12/29/2017    11:43   AM          3378523708   Creola       AL       Lafayette
 12/29/2017    12:15   PM          2517679566   Creola       AL       Incoming
 12/29/2017    12:20   PM          2512228447   Saraland     AL       Incoming
 12/29/2017    12:21   PM          2512228447   Saraland     AL       Incoming
 12/29/2017    12:28   PM          2512228447   Saraland     AL       Incoming
 12/29/2017     1:27   PM          8135697138   Saraland     AL       Incoming
 12/29/2017     1:33   PM          3376360623   Saraland     AL       Vm
 12/29/2017     1:34   PM          3378523708   Saraland     AL       Lafayette
 12/29/2017     2:08   PM          2514630270   Mobile       AL       Mobile
 12/29/2017     2:09   PM          2252689282   Mobile       AL       Batonrouge
 12/29/2017     2:09   PM          2514630270   Mobile       AL       Incoming
 12/29/2017     2:39   PM          2252689282   Saraland     AL       Incoming
 12/29/2017     2:50   PM          3378523708   Saraland     AL       Incoming
 12/29/2017     2:58   PM          2287620870   Creola       AL       Pascagoula
 12/29/2017     3:01   PM          2513004764   Creola       AL       Mobile
 12/29/2017     3:44   PM          2517679566   Creola       AL       Mobile
 12/29/2017     4:02   PM          2512952805   Saraland     AL       Mobile
 12/29/2017     4:16   PM          2515252192   Creola       AL       Mobile
 12/29/2017     4:19   PM          2513012956   Saraland     AL       Vm
 12/29/2017     4:23   PM          2513012956   Saraland     AL       Incoming
 12/29/2017     4:30   PM          2252689282   Creola       AL       Incoming
 12/29/2017     4:36   PM          2108405231   Creola       AL       Sanantonio
 12/29/2017     4:37   PM          6014663623   Saraland     AL       Vm
 12/29/2017     4:39   PM          4044568065   Creola       AL       Atlanta
 12/29/2017     4:49   PM          3526820549   Creola       AL       Gainesvl
 12/29/2017     4:52   PM          2252689282   Creola       AL       Batonrouge
 12/29/2017     4:56   PM          2542078283   Creola       AL       Temple
 12/29/2017     4:57   PM          2512952805   Creola       AL       Mobile
 12/29/2017     5:15   PM          2252689282   Creola       AL       Incoming
 12/29/2017     5:19   PM          2512952805   Creola       AL       Incoming
 12/29/2017     5:24   PM          2252689282   Creola       AL       Vm
 12/29/2017     5:24   PM          2252689282   Creola       AL       Incoming
 12/29/2017     5:45   PM          2252689282   Saraland     AL       Batonrouge
 12/29/2017     6:02   PM          2512952805   Saraland     AL       Incoming
 12/29/2017     6:12   PM          4044568065   Eightmile    AL       Incoming
 12/29/2017     6:16   PM          2252689282   Eightmile    AL       Incoming
 12/29/2017     6:23   PM          4044568065   Eightmile    AL       Atlanta
 12/29/2017     6:54   PM          3364487178   Eightmile    AL       Incoming
 12/29/2017     7:07   PM          2252689282   Eightmile    AL       Incoming
 12/30/2017     2:54   AM          8883668868   Eightmile    AL       Incoming
 12/30/2017     7:56   AM          2512228447   Creola       AL       Mobile
 12/30/2017     8:30   AM          2108405231   Saraland     AL       Sanantonio
 12/30/2017     9:59   AM          2514630270   Saraland     AL       Incoming
 12/30/2017    10:03   AM          8883668868   Saraland     AL       Incoming
 12/31/2017     3:43   PM          2515252192   Eightmile    AL       Incoming
 12/31/2017     3:55   PM          3614614192   Eightmile    AL       Vm
   1/1/2018    10:05   AM          2515252192   Eightmile    AL       Incoming
   1/1/2018    12:58   PM          2512228447   Creola       AL       Incoming
   1/1/2018     1:01   PM          2108405231   Saraland     AL       Sanantonio
   1/1/2018     1:12   PM          2252689282   Saraland     AL       Incoming
   1/1/2018     1:16   PM          4044568065   Saraland     AL       Atlanta
   1/1/2018     1:19   PM          2512228447   Saraland     AL       Mobile
   1/1/2018     1:21   PM          2252689282   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 53 of 97   PageID #: 182


  1/2/2018      9:23   AM          2512952805   Saraland     AL       Incoming
  1/2/2018      9:33   AM          2514630270   Saraland     AL       Mobile
  1/2/2018      9:59   AM          7048087400   Saraland     AL       Incoming
  1/2/2018     10:02   AM          2512952805   Saraland     AL       Mobile
  1/2/2018     10:07   AM          2512952805   Saraland     AL       Mobile
  1/2/2018     11:06   AM          2516790037   Saraland     AL       Mobile
  1/2/2018     11:15   AM          2516790037   Creola       AL       Incoming
  1/2/2018     11:45   AM          2512952805   Saraland     AL       Mobile
  1/2/2018     11:45   AM          7048087400   Saraland     AL       Incoming
  1/2/2018     11:47   AM          7048087400   Saraland     AL       Charlotte
  1/2/2018     11:59   AM          2516794229   Saraland     AL       Mobile
  1/2/2018     12:04   PM          2516751310   Saraland     AL       Incoming
  1/2/2018     12:15   PM          2515252192   Creola       AL       Mobile
  1/2/2018      1:29   PM          2516751310   Creola       AL       Mobile
  1/2/2018      1:43   PM          7048087400   Saraland     AL       Incoming
  1/2/2018      1:46   PM          2542078283   Saraland     AL       Temple
  1/2/2018      3:05   PM          2513634274   Saraland     AL       Brewton
  1/2/2018      3:15   PM          2516790037   Creola       AL       Mobile
  1/2/2018      3:17   PM          2516790037   Saraland     AL       Incoming
  1/2/2018      3:58   PM          2516234429   Saraland     AL       Mobile
  1/2/2018      5:02   PM          2519443259   Saraland     AL       Incoming
  1/2/2018     11:46   PM          8883668868   Eightmile    AL       Incoming
  1/3/2018      9:14   AM          2516790037   Creola       AL       Mobile
  1/3/2018      9:50   AM          2516790037   Creola       AL       Mobile
  1/3/2018      9:53   AM          2513012956   Creola       AL       Incoming
  1/3/2018      9:57   AM          2516790037   Creola       AL       Mobile
  1/3/2018     10:05   AM          2516790037   Creola       AL       Incoming
  1/3/2018     10:09   AM          2515331222   Creola       AL       Mobile
  1/3/2018     10:17   AM          2515331222   Creola       AL       Incoming
  1/3/2018     12:16   PM          2512228447   Creola       AL       Mobile
  1/3/2018      1:44   PM          2252689282   Saraland     AL       Incoming
  1/3/2018      2:08   PM          2512228447   Saraland     AL       Mobile
  1/3/2018      2:14   PM          2513634274   Creola       AL       Brewton
  1/3/2018      2:43   PM          6015941415   Saraland     AL       Incoming
  1/3/2018      2:51   PM          2512228447   Saraland     AL       Incoming
  1/3/2018      3:27   PM          2516751310   Saraland     AL       Incoming
  1/3/2018      3:29   PM          2516751310   Saraland     AL       Incoming
  1/3/2018      3:36   PM          2292160731   Saraland     AL       Cairo
  1/3/2018      3:37   PM          4235952040   Creola       AL       Vm
  1/3/2018      3:55   PM          4048341552   Saraland     AL       Atlanta
  1/3/2018      4:12   PM          4048341552   Creola       AL       Incoming
  1/3/2018      4:51   PM          2514630270   Creola       AL       Incoming
  1/4/2018      7:45   AM          2516751310   Creola       AL       Incoming
  1/4/2018      8:11   AM          4235952040   Creola       AL       Chattnooga
  1/4/2018      8:12   AM          2512067919   Saraland     AL       Mobile
  1/4/2018      8:18   AM          2516751310   Creola       AL       Incoming
  1/4/2018      8:19   AM          2515331222   Creola       AL       Vm
  1/4/2018      9:10   AM          2516751310   Creola       AL       Mobile
  1/4/2018      9:11   AM          2516751310   Creola       AL       Mobile
  1/4/2018      9:24   AM          2286277567   Saraland     AL       Incoming
  1/4/2018      9:49   AM          2516751310   Saraland     AL       Incoming
  1/4/2018     11:16   AM          2519443478   Creola       AL       Incoming
  1/4/2018     11:46   AM          2515252192   Creola       AL       Mobile
  1/4/2018     11:55   AM          2515252192   Saraland     AL       Incoming
  1/4/2018     11:57   AM          2252689282   Saraland     AL       Incoming
  1/4/2018     12:01   PM          2515331222   Creola       AL       Vm
  1/4/2018     12:06   PM          2516751310   Creola       AL       Mobile
  1/4/2018     12:10   PM          2514630270   Saraland     AL       Incoming
  1/4/2018     12:11   PM          2512862186   Creola       AL       Incoming
  1/4/2018     12:12   PM          2515331222   Saraland     AL       Mobile
  1/4/2018     12:15   PM          2514630270   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 54 of 97   PageID #: 183


  1/4/2018      1:04   PM          2515331222   Creola       AL       Incoming
  1/4/2018      1:35   PM          2108405231   Creola       AL       Sanantonio
  1/4/2018      1:50   PM          2512952805   Saraland     AL       Incoming
  1/4/2018      1:59   PM          2518092180   Saraland     AL       Incoming
  1/4/2018      2:11   PM          4048341552   Saraland     AL       Incoming
  1/4/2018      2:34   PM          2518092180   Saraland     AL       Incoming
  1/4/2018      2:38   PM          2515252192   Saraland     AL       Incoming
  1/4/2018      2:40   PM          2515252192   Creola       AL       Incoming
  1/4/2018      2:43   PM          2518092180   Saraland     AL       Incoming
  1/4/2018      2:55   PM          2518092180   Saraland     AL       Incoming
  1/4/2018      3:02   PM          2513012956   Creola       AL       Mobile
  1/4/2018      3:12   PM          2514630270   Saraland     AL       Mobile
  1/4/2018      3:27   PM          2512228447   Saraland     AL       Mobile
  1/4/2018      3:31   PM          2512228447   Saraland     AL       Incoming
  1/4/2018      3:50   PM          2513012956   Creola       AL       Mobile
  1/4/2018      3:55   PM          2286234481   Saraland     AL       Pascagoula
  1/4/2018      4:14   PM          2516790037   Creola       AL       Mobile
  1/4/2018      4:41   PM          2286234481   Creola       AL       Pascagoula
  1/4/2018      4:48   PM          2286234481   Saraland     AL       Incoming
  1/4/2018      6:05   PM          2515331222   Eightmile    AL       Vm
  1/4/2018      6:07   PM          2515331222   Eightmile    AL       Incoming
  1/5/2018      8:07   AM          6014663623   Creola       AL       Incoming
  1/5/2018      8:08   AM          6014663623   Saraland     AL       Incoming
  1/5/2018      8:09   AM          6014663623   Saraland     AL       Incoming
  1/5/2018      8:20   AM          9367076887   Saraland     AL       Incoming
  1/5/2018      8:29   AM          3374923133   Saraland     AL       Incoming
  1/5/2018      8:33   AM          2516790037   Saraland     AL       Incoming
  1/5/2018      8:49   AM          9724043300   Saraland     AL       Incoming
  1/5/2018      9:08   AM          2516790037   Saraland     AL       Incoming
  1/5/2018      9:11   AM          2516751310   Creola       AL       Incoming
  1/5/2018      9:31   AM          2513012956   Creola       AL       Mobile
  1/5/2018      9:38   AM          2517679566   Creola       AL       Incoming
  1/5/2018      9:42   AM          2516790037   Saraland     AL       Incoming
  1/5/2018      9:43   AM          2513012956   Saraland     AL       Mobile
  1/5/2018      9:49   AM          2514630270   Saraland     AL       Incoming
  1/5/2018     10:22   AM          2515331222   Creola       AL       Incoming
  1/5/2018     10:45   AM          4048341552   Saraland     AL       Incoming
  1/5/2018     11:54   AM          2514630270   Saraland     AL       Incoming
  1/5/2018     11:56   AM          2286234481   Creola       AL       Incoming
  1/5/2018     12:17   PM          3378523708   Saraland     AL       Incoming
  1/5/2018     12:20   PM          2512228447   Creola       AL       Mobile
  1/5/2018     12:26   PM          2512228447   Saraland     AL       Mobile
  1/5/2018     12:44   PM          2512228447   Creola       AL       Mobile
  1/5/2018     12:58   PM          2513826949   Creola       AL       Mobile
  1/5/2018      1:00   PM          3186134555   Saraland     AL       Incoming
  1/5/2018      1:01   PM          2512228447   Creola       AL       Mobile
  1/5/2018      1:32   PM          2516790037   Saraland     AL       Mobile
  1/5/2018      1:50   PM          2516751310   Saraland     AL       Incoming
  1/5/2018      1:54   PM          2512952805   Saraland     AL       Mobile
  1/5/2018      1:56   PM          2513012956   Creola       AL       Mobile
  1/5/2018      2:07   PM          3526820549   Creola       AL       Gainesvl
  1/5/2018      2:11   PM          2514630270   Creola       AL       Mobile
  1/5/2018      2:22   PM          3526820549   Saraland     AL       Incoming
  1/5/2018      2:52   PM          3378523708   Saraland     AL       Incoming
  1/5/2018      2:54   PM          2513012956   Saraland     AL       Incoming
  1/5/2018      3:04   PM          2513012956   Saraland     AL       Mobile
  1/5/2018      3:19   PM          2513012956   Saraland     AL       Incoming
  1/5/2018      3:45   PM          2515252192   Saraland     AL       Mobile
  1/5/2018      5:52   PM          2512228447   Eightmile    AL       Incoming
  1/6/2018      7:22   AM          7132991835   Eightmile    AL       Incoming
  1/6/2018      7:30   AM          7132991835   Eightmile    AL       Houston
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 55 of 97     PageID #: 184


  1/6/2018      7:36   AM          7132991835   Eightmile    AL         Incoming
  1/6/2018      1:04   PM          2512228447   Eightmile    AL         Mobile
  1/6/2018      2:39   PM          3374764287   Mobile       AL         Incoming
  1/6/2018      6:42   PM          2252689282   Eightmile    AL         Incoming
  1/6/2018      6:44   PM          2512228447   Eightmile    AL         Mobile
  1/6/2018      6:47   PM          2252689282   Eightmile    AL         Vm
  1/6/2018      6:58   PM          2252689282   Eightmile    AL         Incoming
  1/6/2018      7:21   PM          2512228447   Saraland     AL         Mobile
  1/6/2018      7:23   PM          2252689282   Creola       AL         Vm
  1/6/2018      7:26   PM          2252689282   Creola       AL         Incoming
  1/6/2018      7:30   PM          8003218550   Creola       AL         Toll-Free
  1/6/2018      7:33   PM          2282493892   Creola       AL         Pascagoula
  1/6/2018      7:40   PM          2703953288   Creola       AL         Incoming
  1/6/2018      7:44   PM          2252689282   Saraland     AL         Incoming
  1/6/2018      7:52   PM          2252689282   Creola       AL         Batonrouge
  1/6/2018      7:59   PM          2282498057   Creola       AL         Pascagoula
  1/6/2018      8:02   PM          2252689282   Creola       AL         Incoming
  1/6/2018      9:26   PM          2252689282   Eightmile    AL         Batonrouge
  1/7/2018      9:45   AM          3614614192   Eightmile    AL         Vm
  1/7/2018     12:42   PM          2702055351   Eight        Mile
  1/7/2018     12:44   PM          2282498057   Eightmile    AL         Pascagoula
  1/7/2018     12:45   PM          2702055351   Eightmile    AL         Benton
  1/8/2018      7:23   AM          2512228447   Saraland     AL         Incoming
  1/8/2018      8:29   AM          2515252192   Creola       AL         Incoming
  1/8/2018      9:28   AM          2286234481   Creola       AL         Incoming
  1/8/2018      9:32   AM          2516790037   Saraland     AL         Incoming
  1/8/2018     10:02   AM          2512205124   Saraland     AL         Incoming
  1/8/2018     10:10   AM          2512952805   Saraland     AL         Incoming
  1/8/2018     10:14   AM          2515331222   Creola       AL         Mobile
  1/8/2018     11:00   AM          2513012956   Saraland     AL         Vm
  1/8/2018     11:01   AM          2513012956   Saraland     AL         Incoming
  1/8/2018     11:01   AM          2512952805   Saraland     AL         Mobile
  1/8/2018     11:32   AM          6014663623   Creola       AL         Incoming
  1/8/2018     11:39   AM          2516794229   Saraland     AL         Mobile
  1/8/2018     11:44   AM          3526820549   Saraland     AL         Incoming
  1/8/2018     11:46   AM          2516794229   Saraland     AL         Mobile
  1/8/2018     11:51   AM          4092238642   Saraland     AL         Incoming
  1/8/2018     11:51   AM          6014663623   Saraland     AL         Incoming
  1/8/2018     12:16   PM          2512952805   Creola       AL         Mobile
  1/8/2018     12:19   PM          2512323342   Creola       AL         Mobile
  1/8/2018     12:42   PM          2513012956   Creola       AL         Incoming
  1/8/2018      2:05   PM          2515331222   Saraland     AL         Mobile
  1/8/2018      2:07   PM          2515331222   Creola       AL         Incoming
  1/8/2018      2:29   PM          2286277567   Saraland     AL         Incoming
  1/8/2018      2:53   PM          2286234481   Creola       AL         Incoming
  1/8/2018      3:09   PM          2513004764   Creola       AL         Incoming
  1/8/2018      3:14   PM          6014663623   Saraland     AL         Incoming
  1/8/2018      3:16   PM          2516794229   Saraland     AL         Mobile
  1/8/2018      3:51   PM          2516790037   Creola       AL         Incoming
  1/8/2018      4:27   PM          2512228447   Creola       AL         Mobile
  1/8/2018      4:28   PM          2515252192   Saraland     AL         Mobile
  1/8/2018      4:43   PM          2514630270   Saraland     AL         Incoming
  1/8/2018      4:48   PM          2512323342   Saraland     AL         Incoming
  1/8/2018      4:52   PM          2512952805   Saraland     AL         Mobile
  1/9/2018      7:08   AM          2512228447   Eightmile    AL         Incoming
  1/9/2018      8:52   AM          2517679566   Saraland     AL         Incoming
  1/9/2018      9:24   AM          4048341552   Creola       AL         Incoming
  1/9/2018      9:53   AM          2286277567   Creola       AL         Incoming
  1/9/2018     11:01   AM          4048341552   Saraland     AL         Atlanta
  1/9/2018     11:17   AM          2517679566   Saraland     AL         Mobile
  1/9/2018     11:19   AM          2515252192   Creola       AL         Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 56 of 97   PageID #: 185


   1/9/2018    12:15   PM          2512503470   Saraland     AL       Incoming
   1/9/2018    12:48   PM          2515252192   Saraland     AL       Incoming
   1/9/2018    12:59   PM          2515252192   Saraland     AL       Mobile
   1/9/2018     1:11   PM          2515252192   Saraland     AL       Incoming
   1/9/2018     1:20   PM          2516751310   Saraland     AL       Incoming
   1/9/2018     1:22   PM          4048341552   Saraland     AL       Atlanta
   1/9/2018     1:23   PM          2516751310   Saraland     AL       Incoming
   1/9/2018     1:26   PM          2516751310   Saraland     AL       Incoming
   1/9/2018     1:45   PM          2515252192   Saraland     AL       Incoming
   1/9/2018     3:16   PM          2512228447   Saraland     AL       Mobile
   1/9/2018     3:18   PM          6014663623   Saraland     AL       Hattiesbg
   1/9/2018     3:45   PM          3526820549   Creola       AL       Gainesvl
   1/9/2018     3:58   PM          2286234481   Saraland     AL       Incoming
   1/9/2018     4:31   PM          2512228447   Creola       AL       Mobile
   1/9/2018     4:48   PM          6302573900   Creola       AL       Incoming
   1/9/2018     5:12   PM          2286234481   Saraland     AL       Incoming
   1/9/2018     5:13   PM          2286234481   Creola       AL       Pascagoula
   1/9/2018     6:01   PM          2286234481   Creola       AL       Incoming
  1/10/2018     8:16   AM          6014663623   Creola       AL       Incoming
  1/10/2018     8:17   AM          6014663623   Creola       AL       Incoming
  1/10/2018     8:30   AM          2286234481   Creola       AL       Incoming
  1/10/2018     8:50   AM          3462172441   Creola       AL       Incoming
  1/10/2018     8:54   AM          2512067919   Saraland     AL       Mobile
  1/10/2018     8:55   AM          2516790037   Saraland     AL       Mobile
  1/10/2018     9:24   AM          3526820549   Creola       AL       Incoming
  1/10/2018     9:41   AM          2515252192   Creola       AL       Incoming
  1/10/2018    10:18   AM          2515252192   Saraland     AL       Incoming
  1/10/2018    10:24   AM          2517679566   Saraland     AL       Incoming
  1/10/2018    11:11   AM          2516790037   Saraland     AL       Mobile
  1/10/2018    11:16   AM          3378523708   Creola       AL       Lafayette
  1/10/2018    11:17   AM          2516790037   Saraland     AL       Incoming
  1/10/2018    11:22   AM          2512228447   Saraland     AL       Mobile
  1/10/2018    11:39   AM          2512228447   Saraland     AL       Incoming
  1/10/2018    11:41   AM          2514523814   Creola       AL       Mobile
  1/10/2018    11:47   AM          2514630270   Saraland     AL       Incoming
  1/10/2018    12:40   PM          6014663623   Saraland     AL       Hattiesbg
  1/10/2018    12:42   PM          2516751310   Saraland     AL       Incoming
  1/10/2018    12:57   PM          2514630270   Saraland     AL       Incoming
  1/10/2018     1:14   PM          2515107994   Creola       AL       Incoming
  1/10/2018     1:15   PM          2515107994   Creola       AL       Incoming
  1/10/2018     1:17   PM          2516790037   Saraland     AL       Mobile
  1/10/2018     1:21   PM          2516790037   Saraland     AL       Incoming
  1/10/2018     1:28   PM          6014663623   Saraland     AL       Hattiesbg
  1/10/2018     1:29   PM          2286234481   Saraland     AL       Pascagoula
  1/10/2018     1:30   PM          6014663623   Saraland     AL       Hattiesbg
  1/10/2018     1:34   PM          3526820549   Saraland     AL       Gainesvl
  1/10/2018     1:41   PM          2292160731   Saraland     AL       Incoming
  1/10/2018     1:51   PM          2512841004   Saraland     AL       Incoming
  1/10/2018     2:02   PM          2515107994   Saraland     AL       Mobile
  1/10/2018     2:08   PM          2513012956   Saraland     AL       Mobile
  1/10/2018     2:19   PM          2514417693   Saraland     AL       Incoming
  1/10/2018     2:22   PM          2514630270   Saraland     AL       Mobile
  1/10/2018     2:25   PM          2512206699   Saraland     AL       Incoming
  1/10/2018     2:50   PM          2514417693   Saraland     AL       Mobile
  1/10/2018     2:59   PM          2515252192   Saraland     AL       Incoming
  1/10/2018     3:18   PM          3373425993   Saraland     AL       Incoming
  1/10/2018     3:27   PM          6014663623   Saraland     AL       Incoming
  1/10/2018     3:35   PM          2516794229   Saraland     AL       Mobile
  1/10/2018     3:36   PM          2516751310   Saraland     AL       Mobile
  1/10/2018     3:41   PM          2514630270   Creola       AL       Mobile
  1/10/2018     4:07   PM          2516751310   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 57 of 97   PageID #: 186


  1/10/2018     6:08   PM          2252689282   Eightmile    AL       Incoming
  1/11/2018     8:42   AM          3526820549   Saraland     AL       Incoming
  1/11/2018     9:20   AM          2512323342   Creola       AL       Incoming
  1/11/2018    10:42   AM          2516751310   Saraland     AL       Incoming
  1/11/2018    10:47   AM          2514630270   Saraland     AL       Mobile
  1/11/2018    10:51   AM          2516790037   Creola       AL       Mobile
  1/11/2018    10:59   AM          2512823025   Saraland     AL       Incoming
  1/11/2018    11:07   AM          2514726968   Saraland     AL       Mobile
  1/11/2018    11:29   AM          2516790037   Saraland     AL       Mobile
  1/11/2018    11:59   AM          2513004764   Saraland     AL       Incoming
  1/11/2018    12:20   PM          2516751310   Creola       AL       Incoming
  1/11/2018    12:38   PM          2512228447   Creola       AL       Mobile
  1/11/2018     3:25   PM          6014663623   Creola       AL       Vm
  1/11/2018     3:26   PM          6014663623   Saraland     AL       Incoming
  1/11/2018     4:40   PM          2512503467   Creola       AL       Incoming
  1/12/2018     7:36   AM          2512228447   Saraland     AL       Incoming
  1/12/2018     8:47   AM          2512823025   Creola       AL       Incoming
  1/12/2018     8:54   AM          2515252192   Creola       AL       Incoming
  1/12/2018     8:54   AM          2516790037   Saraland     AL       Incoming
  1/12/2018     9:13   AM          2512228447   Saraland     AL       Incoming
  1/12/2018     9:44   AM          2513012956   Saraland     AL       Mobile
  1/12/2018     9:49   AM          6014663623   Saraland     AL       Incoming
  1/12/2018     9:57   AM          2516751310   Saraland     AL       Incoming
  1/12/2018     1:14   PM          2514630270   Saraland     AL       Incoming
  1/12/2018     1:27   PM          2513012956   Saraland     AL       Incoming
  1/12/2018     1:31   PM          2515331222   Saraland     AL       Incoming
  1/12/2018     2:05   PM          2512228447   Saraland     AL       Incoming
  1/12/2018     2:30   PM          2512228447   Saraland     AL       Incoming
  1/12/2018     2:48   PM          2512228447   Saraland     AL       Incoming
  1/12/2018     2:59   PM          3378523708   Saraland     AL       Lafayette
  1/12/2018     2:59   PM          3378523708   Saraland     AL       Incoming
  1/12/2018     3:16   PM          9857220210   Saraland     AL       Paradis
  1/12/2018     3:25   PM          2515252192   Saraland     AL       Incoming
  1/12/2018     3:48   PM          2515252192   Creola       AL       Incoming
  1/12/2018     4:00   PM          2516790037   Saraland     AL       Mobile
  1/12/2018     4:04   PM          2515252192   Saraland     AL       Mobile
  1/12/2018     4:08   PM          2515252192   Saraland     AL       Mobile
  1/12/2018     4:12   PM          2516751310   Saraland     AL       Incoming
  1/12/2018     4:27   PM          2512228447   Saraland     AL       Mobile
  1/12/2018     9:54   PM          8883668868   Eightmile    AL       Incoming
  1/13/2018     7:43   AM          2515252192   Eightmile    AL       Incoming
  1/13/2018     8:50   AM          2516794229   Eightmile    AL       Mobile
  1/13/2018     9:16   AM          2516794229   Eightmile    AL       Mobile
  1/14/2018     8:18   AM          2513012956   Eightmile    AL       Incoming
  1/14/2018     8:19   AM          2513012956   Eightmile    AL       Mobile
  1/14/2018     8:21   AM          2513012956   Eightmile    AL       Incoming
  1/14/2018     8:54   AM          2286234481   Eightmile    AL       Incoming
  1/14/2018    11:01   AM          9857220210   Eightmile    AL       Incoming
  1/14/2018     2:49   PM          2512228447   Saraland     AL       Incoming
  1/15/2018     8:07   AM          6014663623   Saraland     AL       Incoming
  1/15/2018     8:47   AM          2516751310   Creola       AL       Incoming
  1/15/2018     9:14   AM          2512228447   Creola       AL       Mobile
  1/15/2018    10:10   AM          2513004764   Creola       AL       Incoming
  1/15/2018    10:28   AM          2286234481   Creola       AL       Incoming
  1/15/2018    11:28   AM          2516751310   Creola       AL       Mobile
  1/15/2018    11:31   AM          6014663623   Saraland     AL       Hattiesbg
  1/15/2018    11:44   AM          2286277567   Saraland     AL       Incoming
  1/15/2018    12:31   PM          6014663623   Saraland     AL       Incoming
  1/15/2018    12:48   PM          6014663623   Creola       AL       Incoming
  1/15/2018     1:44   PM          6014663623   Saraland     AL       Incoming
  1/15/2018     2:23   PM          2515331222   Creola       AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 58 of 97   PageID #: 187


  1/15/2018     2:27   PM          3526820549   Creola       AL       Gainesvl
  1/15/2018     2:46   PM          6014663623   Creola       AL       Hattiesbg
  1/15/2018     9:05   PM          2513012956   Eightmile    AL       Vm
  1/15/2018     9:08   PM          2513012956   Eightmile    AL       Incoming
  1/15/2018     9:13   PM          2513012956   Eightmile    AL       Mobile
  1/15/2018     9:28   PM          2513012956   Eightmile    AL       Incoming
  1/15/2018     9:32   PM          2513012956   Eightmile    AL       Mobile
  1/16/2018     7:07   AM          2512952805   Eightmile    AL       Incoming
  1/16/2018     8:17   AM          2286234481   Creola       AL       Incoming
  1/16/2018     8:46   AM          2512228447   Saraland     AL       Mobile
  1/16/2018     9:02   AM          2516751310   Saraland     AL       Incoming
  1/16/2018     9:21   AM          2517679566   Creola       AL       Incoming
  1/16/2018     9:54   AM          2512503462   Saraland     AL       Incoming
  1/16/2018    12:07   PM          2512823025   Creola       AL       Incoming
  1/16/2018    12:45   PM          2516794229   Saraland     AL       Mobile
  1/16/2018     1:01   PM          7708439043   Saraland     AL       Incoming
  1/16/2018     1:14   PM          2512228447   Saraland     AL       Incoming
  1/16/2018     1:19   PM          2512323342   Saraland     AL       Incoming
  1/16/2018     1:56   PM          2513012956   Creola       AL       Incoming
  1/16/2018     2:57   PM          2515252192   Saraland     AL       Mobile
  1/16/2018     2:58   PM          2514630270   Saraland     AL       Mobile
  1/16/2018     3:00   PM          2515331222   Saraland     AL       Mobile
  1/16/2018     3:26   PM          2516790037   Saraland     AL       Incoming
  1/16/2018     4:41   PM          2512228447   Saraland     AL       Incoming
  1/16/2018     4:42   PM          2512228447   Saraland     AL       Mobile
  1/16/2018     5:25   PM          2514900568   Eightmile    AL       Incoming
  1/16/2018     6:54   PM          2512228447   Eightmile    AL       Incoming
  1/16/2018     6:56   PM          2514900568   Eightmile    AL       Mobile
  1/16/2018     6:57   PM          2512228447   Eightmile    AL       Mobile
  1/17/2018     8:31   AM          2515252192   Eightmile    AL       Incoming
  1/17/2018     8:37   AM          2517679566   Eightmile    AL       Incoming
  1/17/2018    10:05   AM          2517679566   Eightmile    AL       Incoming
  1/17/2018    11:37   AM          6014663623   Eightmile    AL       Incoming
  1/17/2018    12:03   PM          2513012956   Eightmile    AL       Incoming
  1/17/2018    12:23   PM          2512841004   Eightmile    AL       Incoming
  1/17/2018    12:23   PM          2512862178   Eightmile    AL       Incoming
  1/17/2018     3:20   PM          2516790037   Eightmile    AL       Mobile
  1/17/2018     4:27   PM          2517679566   Eightmile    AL       Incoming
  1/18/2018     8:09   AM          2514630270   Eightmile    AL       Incoming
  1/18/2018     9:15   AM          8135179376   Creola       AL       Tampacen
  1/18/2018     9:38   AM          2513012956   Saraland     AL       Mobile
  1/18/2018     9:51   AM          2516790037   Creola       AL       Mobile
  1/18/2018     9:59   AM          2516790037   Saraland     AL       Mobile
  1/18/2018    10:01   AM          2515252192   Creola       AL       Incoming
  1/18/2018    10:03   AM          2513004764   Saraland     AL       Vm
  1/18/2018    10:06   AM          2513826949   Saraland     AL       Mobile
  1/18/2018    10:07   AM          2516234429   Creola       AL       Mobile
  1/18/2018    10:08   AM          2516234429   Saraland     AL       Mobile
  1/18/2018    10:13   AM          4233364000   Saraland     AL       Incoming
  1/18/2018    10:33   AM          2513012956   Creola       AL       Mobile
  1/18/2018    10:47   AM          2515331222   Saraland     AL       Incoming
  1/18/2018    11:04   AM          2512067919   Creola       AL       Mobile
  1/18/2018    11:09   AM          2516751310   Creola       AL       Incoming
  1/18/2018    11:17   AM          2517679566   Saraland     AL       Incoming
  1/18/2018    11:36   AM          2512067919   Creola       AL       Mobile
  1/18/2018    11:45   AM          2512067919   Saraland     AL       Mobile
  1/18/2018    12:09   PM          2515331222   Creola       AL       Mobile
  1/18/2018    12:22   PM          2512067918   Saraland     AL       Incoming
  1/18/2018    12:23   PM          2513004764   Saraland     AL       Incoming
  1/18/2018     1:37   PM          2516234429   Saraland     AL       Incoming
  1/18/2018     1:57   PM          2512067919   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 59 of 97   PageID #: 188


  1/18/2018     2:35   PM          2512503466   Creola       AL       Incoming
  1/18/2018     2:46   PM          2516790037   Saraland     AL       Incoming
  1/18/2018     3:33   PM          2515252192   Saraland     AL       Incoming
  1/18/2018     3:38   PM          2515252192   Saraland     AL       Mobile
  1/18/2018     4:27   PM          2703953831   Saraland     AL       Incoming
  1/18/2018     4:31   PM          2515331222   Saraland     AL       Mobile
  1/18/2018     4:47   PM          3526820549   Saraland     AL       Incoming
  1/19/2018     8:46   AM          3526820549   Saraland     AL       Gainesvl
  1/19/2018     8:55   AM          3526820549   Creola       AL       Incoming
  1/19/2018    10:04   AM          2515107994   Saraland     AL       Mobile
  1/19/2018     1:07   PM          3526820549   Saraland     AL       Gainesvl
  1/19/2018     4:47   PM          2512206717   Saraland     AL       Incoming
  1/21/2018    11:38   AM          3614614192   Eightmile    AL       Vm
  1/22/2018    10:41   AM          2514630270   Creola       AL       Incoming
  1/22/2018    11:03   AM          2518759921   Saraland     AL       Incoming
  1/22/2018     2:49   PM          2512067919   Saraland     AL       Mobile
  1/22/2018     2:56   PM          2514630270   Creola       AL       Vm
  1/22/2018     3:08   PM          2513826949   Creola       AL       Incoming
  1/22/2018     3:13   PM          2516234429   Creola       AL       Mobile
  1/22/2018     3:14   PM          2513004764   Creola       AL       Mobile
  1/22/2018     4:15   PM          2512205121   Creola       AL       Incoming
  1/22/2018     5:36   PM          9857220210   Eightmile    AL       Incoming
  1/23/2018     7:52   AM          2516751310   Creola       AL       Incoming
  1/23/2018     8:52   AM          2512323342   Creola       AL       Incoming
  1/23/2018    10:28   AM          2516790037   Creola       AL       Mobile
  1/23/2018    10:30   AM          2514630270   Saraland     AL       Mobile
  1/23/2018    10:32   AM          2516790037   Creola       AL       Incoming
  1/23/2018    10:52   AM          2514630270   Saraland     AL       Incoming
  1/23/2018    12:27   PM          2286234481   Saraland     AL       Incoming
  1/23/2018    12:54   PM          2705192807   Saraland     AL       Vm
  1/23/2018     1:13   PM          2514523814   Saraland     AL       Incoming
  1/23/2018     1:43   PM          2514523814   Saraland     AL       Incoming
  1/23/2018     2:18   PM          2512228447   Saraland     AL       Mobile
  1/23/2018     2:19   PM          2514630270   Saraland     AL       Incoming
  1/23/2018     2:45   PM          2512862171   Saraland     AL       Incoming
  1/23/2018     3:18   PM          2292160731   Saraland     AL       Incoming
  1/23/2018     3:34   PM          2515107994   Creola       AL       Mobile
  1/23/2018     3:39   PM          2513826949   Saraland     AL       Mobile
  1/23/2018     3:41   PM          2292160731   Saraland     AL       Cairo
  1/23/2018     3:43   PM          2286277567   Saraland     AL       Pascagoula
  1/23/2018     4:22   PM          2513004764   Creola       AL       Incoming
  1/24/2018     8:48   AM          2512067919   Saraland     AL       Mobile
  1/24/2018     8:52   AM          2514726968   Saraland     AL       Mobile
  1/24/2018     9:26   AM          2512228447   Creola       AL       Incoming
  1/24/2018     9:35   AM          2515107994   Saraland     AL       Vm
  1/24/2018     9:36   AM          2515107994   Creola       AL       Incoming
  1/24/2018     9:49   AM          2515252192   Saraland     AL       Incoming
  1/24/2018    10:31   AM          2514726968   Saraland     AL       Incoming
  1/24/2018    10:33   AM          2515107994   Saraland     AL       Incoming
  1/24/2018    10:42   AM          2515107994   Saraland     AL       Incoming
  1/24/2018    10:44   AM          2514726968   Saraland     AL       Vm
  1/24/2018    10:46   AM          2514726968   Saraland     AL       Incoming
  1/24/2018    10:47   AM          2515107994   Saraland     AL       Mobile
  1/24/2018    11:10   AM          2512067918   Creola       AL       Incoming
  1/24/2018    11:23   AM          6014663623   Creola       AL       Hattiesbg
  1/24/2018    11:34   AM          2513004764   Saraland     AL       Mobile
  1/24/2018    11:35   AM          2515107994   Creola       AL       Mobile
  1/24/2018    11:37   AM          2515252192   Creola       AL       Incoming
  1/24/2018    11:52   AM          2515107994   Saraland     AL       Incoming
  1/24/2018     1:56   PM          2514726968   Creola       AL       Incoming
  1/24/2018     3:32   PM          2514726968   Creola       AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 60 of 97   PageID #: 189


  1/24/2018     4:04   PM          2292160731   Creola       AL       Cairo
  1/25/2018     8:49   AM          2292160731   Creola       AL       Cairo
  1/25/2018    11:01   AM          8882017910   Creola       AL       Incoming
  1/25/2018    11:10   AM          2514726968   Saraland     AL       Incoming
  1/25/2018    11:22   AM          9788790122   Saraland     AL       Incoming
  1/25/2018    11:51   AM          3526820549   Saraland     AL       Incoming
  1/25/2018    11:56   AM          3526820549   Saraland     AL       Gainesvl
  1/25/2018    12:22   PM          3378523708   Creola       AL       Incoming
  1/25/2018    12:24   PM          3378523708   Saraland     AL       Lafayette
  1/25/2018    12:26   PM          3378523708   Saraland     AL       Incoming
  1/25/2018     5:00   PM          2516751310   Eightmile    AL       Incoming
  1/26/2018     6:43   AM          2515252192   Eightmile    AL       Incoming
  1/26/2018     8:12   AM          2516751310   Saraland     AL       Mobile
  1/26/2018     8:20   AM          2252689282   Saraland     AL       Vm
  1/26/2018     8:46   AM          2515107994   Saraland     AL       Vm
  1/26/2018     8:57   AM          2515107994   Creola       AL       Incoming
  1/26/2018     9:25   AM          2515331222   Creola       AL       Incoming
  1/26/2018    11:12   AM          2513012956   Creola       AL       Incoming
  1/26/2018    11:27   AM          2515252192   Creola       AL       Mobile
  1/26/2018     2:40   PM          2515107994   Saraland     AL       Vm
  1/26/2018     4:55   PM          2513004764   Saraland     AL       Incoming
  1/26/2018     4:56   PM          2514900568   Saraland     AL       Mobile
  1/27/2018     9:08   AM          8883668868   Eightmile    AL       Incoming
  1/27/2018     6:54   PM          2286277567   Mobile       AL       Incoming
  1/27/2018     6:55   PM          2286277567   Eightmile    AL       Pascagoula
  1/27/2018     6:57   PM          2286277567   Eightmile    AL       Pascagoula
  1/28/2018     6:28   AM          2514900568   Eightmile    AL       Incoming
  1/29/2018     9:04   AM          2513826949   Saraland     AL       Mobile
  1/29/2018     9:18   AM          2514726968   Saraland     AL       Mobile
  1/29/2018    12:41   PM          2516751310   Creola       AL       Incoming
  1/29/2018     2:51   PM          2515107994   Saraland     AL       Vm
  1/29/2018     2:52   PM          2515107994   Saraland     AL       Incoming
  1/29/2018     3:36   PM          7133155819   Creola       AL       Incoming
  1/29/2018     3:49   PM          3378523708   Saraland     AL       Lafayette
  1/29/2018     3:56   PM          3378523708   Saraland     AL       Incoming
  1/29/2018     4:10   PM          2512067919   Saraland     AL       Mobile
  1/29/2018     4:12   PM          3378523708   Saraland     AL       Incoming
  1/29/2018     5:55   PM          2514630270   Eightmile    AL       Mobile
  1/30/2018     8:46   AM          2513004764   Saraland     AL       Mobile
  1/30/2018     8:47   AM          2516234429   Saraland     AL       Mobile
  1/30/2018     8:52   AM          2516790037   Saraland     AL       Mobile
  1/30/2018     9:01   AM          2516790037   Creola       AL       Mobile
  1/30/2018     9:05   AM          2516234429   Saraland     AL       Mobile
  1/30/2018     9:11   AM          2516790037   Saraland     AL       Incoming
  1/30/2018     9:14   AM          2516790037   Saraland     AL       Incoming
  1/30/2018     9:18   AM          2292160731   Saraland     AL       Cairo
  1/30/2018     9:46   AM          2512067919   Saraland     AL       Incoming
  1/30/2018    10:20   AM          2512842354   Saraland     AL       Incoming
  1/30/2018    11:03   AM          2515252192   Saraland     AL       Mobile
  1/30/2018    11:05   AM          3526820549   Saraland     AL       Gainesvl
  1/30/2018    11:58   AM          2514726968   Creola       AL       Vm
  1/30/2018    12:01   PM          2516790037   Saraland     AL       Mobile
  1/30/2018    12:18   PM          8502938373   Saraland     AL       Incoming
  1/30/2018    12:34   PM          2514726968   Saraland     AL       Mobile
  1/30/2018     1:24   PM          2516790037   Saraland     AL       Mobile
  1/30/2018     1:25   PM          2516790037   Saraland     AL       Mobile
  1/30/2018     1:29   PM          2516790037   Saraland     AL       Mobile
  1/30/2018     1:33   PM          2286277567   Saraland     AL       Pascagoula
  1/30/2018     2:02   PM          2514726968   Saraland     AL       Mobile
  1/30/2018     2:02   PM          2516790037   Creola       AL       Incoming
  1/30/2018     2:35   PM          2512468302   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 61 of 97   PageID #: 190


  1/30/2018     2:37   PM          2514726968   Creola       AL       Vm
  1/30/2018     2:41   PM          2514726968   Creola       AL       Incoming
  1/30/2018     2:43   PM          2513012956   Creola       AL       Incoming
  1/30/2018     3:22   PM          3526820549   Saraland     AL       Gainesvl
  1/30/2018     3:24   PM          2515107994   Creola       AL       Mobile
  1/30/2018     3:25   PM          2515107994   Saraland     AL       Incoming
  1/30/2018     3:29   PM          3526820549   Saraland     AL       Incoming
  1/30/2018     3:32   PM          2513004764   Creola       AL       Mobile
  1/30/2018     3:36   PM          2514630270   Saraland     AL       Mobile
  1/30/2018     3:44   PM          2292160731   Creola       AL       Cairo
  1/30/2018     3:49   PM          2513012956   Saraland     AL       Incoming
  1/30/2018     4:01   PM          2516790037   Creola       AL       Incoming
  1/30/2018     4:04   PM          2514726968   Saraland     AL       Incoming
  1/30/2018     4:12   PM          2703953239   Saraland     AL       Incoming
  1/30/2018     4:18   PM          2515252192   Saraland     AL       Mobile
  1/30/2018     4:25   PM          2514630270   Saraland     AL       Vm
  1/30/2018     4:26   PM          2514630270   Creola       AL       Incoming
  1/30/2018     4:32   PM          2514630270   Saraland     AL       Incoming
  1/30/2018     4:49   PM          2513004764   Creola       AL       Incoming
  1/30/2018     4:54   PM          2292160731   Saraland     AL       Incoming
  1/30/2018     5:01   PM          2512067919   Saraland     AL       Mobile
  1/30/2018     5:05   PM          2514726968   Saraland     AL       Mobile
  1/30/2018     5:06   PM          2513012956   Saraland     AL       Incoming
  1/31/2018     8:20   AM          2515331222   Creola       AL       Incoming
  1/31/2018     8:44   AM          2513012956   Saraland     AL       Mobile
  1/31/2018     8:45   AM          2515252192   Saraland     AL       Mobile
  1/31/2018     8:46   AM          3378523708   Saraland     AL       Vm
  1/31/2018     9:10   AM          2514630270   Creola       AL       Mobile
  1/31/2018     9:12   AM          2514630270   Saraland     AL       Mobile
  1/31/2018     9:35   AM          2515252192   Saraland     AL       Incoming
  1/31/2018    10:02   AM          2513012956   Creola       AL       Incoming
  1/31/2018    10:05   AM          2513012956   Saraland     AL       Incoming
  1/31/2018    11:28   AM          2292160731   Saraland     AL       Incoming
  1/31/2018    11:41   AM          2514726968   Saraland     AL       Incoming
  1/31/2018     1:26   PM          2516790037   Eightmile    AL       Incoming
  1/31/2018     1:28   PM          2514900568   Eightmile    AL       Vm
  1/31/2018     1:30   PM          9857220210   Eightmile    AL       Paradis
  1/31/2018     1:52   PM          2515252192   Eightmile    AL       Incoming
  1/31/2018     1:56   PM          9857220210   Eightmile    AL       Incoming
  1/31/2018     3:28   PM          2512067919   Creola       AL       Mobile
   2/1/2018     8:31   AM          2292160731   Saraland     AL       Vm
   2/1/2018     8:34   AM          2292160731   Creola       AL       Incoming
   2/1/2018     9:04   AM          2515331222   Creola       AL       Incoming
   2/1/2018     9:24   AM          2814421214   Saraland     AL       Incoming
   2/1/2018    10:21   AM                   0   Saraland     AL       Incoming
   2/1/2018    10:30   AM          2516790037   Saraland     AL       Incoming
   2/1/2018    10:42   AM          2514523814   Creola       AL       Mobile
   2/1/2018    10:46   AM          2566372779   Saraland     AL       Courtland
   2/1/2018    11:08   AM          2516751310   Saraland     AL       Incoming
   2/1/2018    11:38   AM          2292160731   Creola       AL       Incoming
   2/1/2018    11:42   AM          2515331222   Creola       AL       Incoming
   2/1/2018    12:47   PM          2514726968   Saraland     AL       Incoming
   2/1/2018     2:34   PM          2514726968   Creola       AL       Incoming
   2/1/2018     3:12   PM          2516751310   Creola       AL       Incoming
   2/1/2018     3:35   PM          2513826949   Creola       AL       Mobile
   2/1/2018     3:37   PM          2292160731   Creola       AL       Cairo
   2/1/2018     3:40   PM          2053568221   Saraland     AL       Birmingham
   2/1/2018     3:43   PM          2053568221   Creola       AL       Incoming
   2/1/2018     3:45   PM          2053568221   Creola       AL       Incoming
   2/1/2018     4:00   PM          2512468302   Creola       AL       Incoming
   2/1/2018     4:35   PM          3526820549   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 62 of 97   PageID #: 191


  2/1/2018      4:42   PM          2514523814   Saraland     AL       Mobile
  2/1/2018      5:33   PM          2515252192   Mobile       AL       Mobile
  2/2/2018      7:09   AM          2514523814   Eightmile    AL       Incoming
  2/2/2018      8:33   AM          2053568221   Creola       AL       Incoming
  2/2/2018      9:07   AM          2516790037   Saraland     AL       Incoming
  2/2/2018      9:09   AM          2516790037   Saraland     AL       Mobile
  2/2/2018      9:10   AM          2516790037   Saraland     AL       Incoming
  2/2/2018      9:13   AM          2512842354   Saraland     AL       Incoming
  2/2/2018      9:34   AM          2514630270   Saraland     AL       Vm
  2/2/2018      9:38   AM          2514630270   Creola       AL       Incoming
  2/2/2018      9:40   AM          2514630270   Saraland     AL       Incoming
  2/2/2018      9:44   AM          2515252192   Creola       AL       Incoming
  2/2/2018      9:58   AM          2252689282   Saraland     AL       Batonrouge
  2/2/2018     10:04   AM          2516751310   Saraland     AL       Mobile
  2/2/2018     11:18   AM          2514630270   Saraland     AL       Vm
  2/2/2018      1:19   PM          2513004764   Saraland     AL       Incoming
  2/2/2018      2:56   PM          3526820549   Saraland     AL       Gainesvl
  2/2/2018      3:23   PM          2516790037   Saraland     AL       Incoming
  2/2/2018      3:37   PM          2286277567   Saraland     AL       Incoming
  2/2/2018      4:07   PM          2516751310   Saraland     AL       Incoming
  2/4/2018      5:12   PM          2512228447   Mobile       AL       Incoming
  2/4/2018      5:15   PM          2512228447   Mobile       AL       Mobile
  2/4/2018      5:22   PM          8883668868   Mobile       AL       Incoming
  2/5/2018      9:11   AM          8509687707   Saraland     AL       Incoming
  2/5/2018     11:24   AM          2514900568   Saraland     AL       Incoming
  2/5/2018      1:49   PM          2514726968   Creola       AL       Mobile
  2/5/2018      1:50   PM          2516790037   Saraland     AL       Mobile
  2/5/2018      3:42   PM          2512228447   Creola       AL       Incoming
  2/6/2018      9:48   AM          2516751310   Saraland     AL       Incoming
  2/6/2018      9:59   AM          2516751310   Saraland     AL       Incoming
  2/6/2018     10:48   AM          2515331222   Saraland     AL       Mobile
  2/6/2018      1:44   PM          2516751310   Creola       AL       Incoming
  2/6/2018      2:02   PM          2515331222   Saraland     AL       Mobile
  2/6/2018      3:14   PM          2516751310   Saraland     AL       Incoming
  2/6/2018      3:17   PM          2516751310   Saraland     AL       Mobile
  2/6/2018      3:29   PM          2515331222   Saraland     AL       Mobile
  2/6/2018      4:17   PM          2512228447   Creola       AL       Mobile
  2/6/2018      4:24   PM          8434670502   Saraland     AL       Myrtle
  2/6/2018      4:53   PM          2515252192   Saraland     AL       Incoming
  2/6/2018      9:48   PM          2512228447   Eightmile    AL       Incoming
  2/7/2018      8:19   AM          2516751310   Creola       AL       Incoming
  2/7/2018     10:02   AM          2512228447   Saraland     AL       Mobile
  2/7/2018     10:04   AM          2515252192   Saraland     AL       Incoming
  2/7/2018     10:06   AM          2514630270   Saraland     AL       Mobile
  2/7/2018     10:07   AM          2514630270   Saraland     AL       Incoming
  2/7/2018     11:02   AM          2512228447   Creola       AL       Mobile
  2/7/2018     11:06   AM          3378029470   Saraland     AL       Vm
  2/7/2018     11:09   AM          3378029470   Saraland     AL       Vm
  2/7/2018     12:24   PM          3378029470   Creola       AL       Incoming
  2/7/2018     12:39   PM          2516790037   Creola       AL       Incoming
  2/7/2018      1:38   PM          2516790037   Saraland     AL       Mobile
  2/7/2018      1:53   PM          2516751310   Creola       AL       Incoming
  2/7/2018      2:36   PM          2516751310   Saraland     AL       Incoming
  2/7/2018      2:47   PM          2516751310   Creola       AL       Incoming
  2/7/2018      3:09   PM          2516751310   Saraland     AL       Incoming
  2/7/2018      3:46   PM          2513012956   Saraland     AL       Incoming
  2/7/2018      3:49   PM          2565522116   Saraland     AL       Decatur
  2/8/2018      7:10   AM          2515252192   Eightmile    AL       Incoming
  2/8/2018      9:41   AM          2516751310   Creola       AL       Incoming
  2/8/2018     10:05   AM          2515252192   Saraland     AL       Incoming
  2/8/2018     10:16   AM          2512323342   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 63 of 97   PageID #: 192


   2/8/2018    12:10   PM          2513012956   Saraland     AL       Incoming
   2/8/2018    12:44   PM          2514630270   Creola       AL       Incoming
   2/8/2018     2:11   PM          2516234429   Saraland     AL       Incoming
   2/8/2018     2:23   PM          2516751310   Saraland     AL       Mobile
   2/9/2018     7:43   AM          8434670502   Creola       AL       Incoming
   2/9/2018     8:14   AM          2516751310   Saraland     AL       Incoming
   2/9/2018     8:21   AM          2512323342   Creola       AL       Mobile
   2/9/2018     8:26   AM          2512323342   Saraland     AL       Incoming
   2/9/2018     8:27   AM          2515252192   Saraland     AL       Incoming
   2/9/2018     8:35   AM          2512323342   Saraland     AL       Incoming
   2/9/2018     8:46   AM          2515252192   Saraland     AL       Incoming
   2/9/2018     8:56   AM          8322108089   Saraland     AL       Incoming
   2/9/2018     8:59   AM          2514726968   Saraland     AL       Mobile
   2/9/2018     9:02   AM          2516790037   Saraland     AL       Mobile
   2/9/2018     9:03   AM          2516751310   Saraland     AL       Incoming
   2/9/2018     9:06   AM          2292160731   Saraland     AL       Vm
   2/9/2018     9:10   AM          2513826949   Saraland     AL       Mobile
   2/9/2018     9:14   AM          2513826949   Creola       AL       Incoming
   2/9/2018     9:15   AM          2515252192   Saraland     AL       Mobile
   2/9/2018     9:16   AM          2292160731   Saraland     AL       Incoming
   2/9/2018     9:36   AM          2514106082   Saraland     AL       Incoming
   2/9/2018     9:53   AM          2515252192   Saraland     AL       Mobile
   2/9/2018     9:54   AM          2513004764   Saraland     AL       Vm
   2/9/2018     9:56   AM          2514630270   Creola       AL       Mobile
   2/9/2018    10:06   AM          7133155790   Saraland     AL       Incoming
   2/9/2018    11:39   AM          2519443478   Saraland     AL       Incoming
   2/9/2018     2:09   PM          2516751310   Saraland     AL       Incoming
   2/9/2018     2:38   PM          2512228447   Saraland     AL       Mobile
   2/9/2018     3:12   PM          2292160731   Creola       AL       Incoming
  2/11/2018     1:25   PM          2514630270   Eightmile    AL       Incoming
  2/12/2018     7:16   AM          2513012956   Mobile       AL       Incoming
  2/12/2018     8:01   AM          2292160731   Creola       AL       Cairo
  2/12/2018     8:17   AM          2516751310   Saraland     AL       Incoming
  2/12/2018     9:34   AM          2513826949   Saraland     AL       Mobile
  2/12/2018    10:48   AM          2516751310   Saraland     AL       Incoming
  2/12/2018    10:50   AM          2515252192   Saraland     AL       Mobile
  2/12/2018    11:15   AM          2516751310   Saraland     AL       Incoming
  2/12/2018    11:24   AM          3462172441   Creola       AL       Incoming
  2/12/2018    11:31   AM          2516751310   Saraland     AL       Incoming
  2/12/2018    11:32   AM          2292160731   Saraland     AL       Cairo
  2/12/2018    11:33   AM          2516751310   Saraland     AL       Incoming
  2/12/2018    11:39   AM          2514630270   Saraland     AL       Incoming
  2/12/2018    11:52   AM          3526820549   Saraland     AL       Gainesvl
  2/12/2018    12:29   PM          2516751310   Saraland     AL       Incoming
  2/12/2018     2:19   PM          2513826949   Saraland     AL       Incoming
  2/12/2018     2:28   PM          2516751310   Saraland     AL       Incoming
  2/12/2018     2:36   PM          2516751310   Saraland     AL       Incoming
  2/12/2018     2:36   PM          2513826949   Saraland     AL       Mobile
  2/12/2018     2:47   PM          2513004764   Saraland     AL       Vm
  2/12/2018     2:50   PM          2513004764   Creola       AL       Incoming
  2/12/2018     3:42   PM          2513012956   Creola       AL       Incoming
  2/12/2018     4:02   PM          2513826949   Saraland     AL       Mobile
  2/12/2018     4:56   PM          2513012956   Saraland     AL       Incoming
  2/12/2018     4:58   PM          2514900568   Saraland     AL       Mobile
  2/13/2018    11:08   AM          2516751310   Saraland     AL       Incoming
  2/13/2018    11:11   AM          2516234429   Creola       AL       Incoming
  2/13/2018    11:59   AM          2516751310   Saraland     AL       Incoming
  2/13/2018    12:47   PM          2513826949   Saraland     AL       Mobile
  2/13/2018    12:49   PM          3462172441   Creola       AL       Incoming
  2/13/2018    12:54   PM          2513826949   Creola       AL       Incoming
  2/13/2018     1:31   PM          2513012956   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 64 of 97   PageID #: 193


  2/13/2018     1:42   PM          2513012956   Creola       AL       Mobile
  2/13/2018     2:23   PM          2513826949   Saraland     AL       Mobile
  2/13/2018     4:31   PM          2292160731   Creola       AL       Cairo
  2/14/2018     8:17   AM          2515107994   Saraland     AL       Vm
  2/14/2018     8:25   AM          2515107994   Saraland     AL       Incoming
  2/14/2018     8:40   AM          2516751310   Saraland     AL       Mobile
  2/14/2018     8:47   AM          3462172441   Saraland     AL       Incoming
  2/14/2018     8:56   AM          2515252192   Saraland     AL       Mobile
  2/14/2018    10:02   AM          2516751310   Saraland     AL       Incoming
  2/14/2018    11:28   AM          3462172441   Creola       AL       Incoming
  2/14/2018     1:17   PM          3462172441   Saraland     AL       Vm
  2/14/2018     1:47   PM          3462172441   Creola       AL       Incoming
  2/14/2018     1:49   PM          2292160731   Saraland     AL       Incoming
  2/14/2018     1:58   PM          2292160731   Creola       AL       Incoming
  2/14/2018     2:01   PM          2292160731   Saraland     AL       Cairo
  2/14/2018     2:33   PM          2514630270   Saraland     AL       Incoming
  2/14/2018     2:51   PM          2513826949   Saraland     AL       Mobile
  2/14/2018     2:56   PM          2515107994   Saraland     AL       Mobile
  2/14/2018     3:12   PM          3462172441   Saraland     AL       Incoming
  2/14/2018     3:53   PM          2512228447   Saraland     AL       Mobile
  2/14/2018     4:20   PM          3462172441   Saraland     AL       Incoming
  2/14/2018     4:21   PM          3462172441   Saraland     AL       Houston
  2/15/2018     8:36   AM          2513012956   Eightmile    AL       Incoming
  2/15/2018     8:38   AM          2514900568   Eightmile    AL       Mobile
  2/15/2018    10:51   AM          2515107994   Mobile       AL       Incoming
  2/16/2018    10:12   AM          2512323342   Creola       AL       Incoming
  2/16/2018    10:19   AM          2516790037   Saraland     AL       Incoming
  2/16/2018    10:21   AM          2515252192   Saraland     AL       Mobile
  2/16/2018    10:35   AM          2517679566   Saraland     AL       Mobile
  2/16/2018    10:39   AM          2517679566   Saraland     AL       Incoming
  2/16/2018    10:46   AM          2514726968   Saraland     AL       Mobile
  2/16/2018    10:49   AM          2516790037   Saraland     AL       Incoming
  2/16/2018    10:57   AM          2517679566   Saraland     AL       Incoming
  2/16/2018    11:27   AM          2516790037   Saraland     AL       Incoming
  2/16/2018    11:45   AM          2514630270   Saraland     AL       Mobile
  2/16/2018     1:45   PM          2514900568   Mobile       AL       Mobile
  2/16/2018     2:42   PM          2513012956   Saraland     AL       Incoming
  2/16/2018     5:33   PM          9857220210   Eightmile    AL       Paradis
  2/18/2018     4:56   PM          2292160731   Eightmile    AL       Incoming
  2/19/2018     5:44   AM          2514900568   Eightmile    AL       Incoming
  2/19/2018     8:28   AM          2513004764   Saraland     AL       Vm
  2/19/2018     8:30   AM          2516234429   Saraland     AL       Mobile
  2/19/2018     8:35   AM          2516106389   Saraland     AL       Incoming
  2/19/2018     8:37   AM          2513826949   Saraland     AL       Mobile
  2/19/2018    10:04   AM          2514528770   Mobile       AL       Incoming
  2/19/2018    11:08   AM          2513004764   Creola       AL       Incoming
  2/19/2018    12:12   PM          8509687707   Creola       AL       Incoming
  2/19/2018    12:16   PM          2516790037   Creola       AL       Incoming
  2/19/2018     1:18   PM          2512228447   Saraland     AL       Mobile
  2/19/2018     2:08   PM          2513012956   Saraland     AL       Incoming
  2/19/2018     2:53   PM          2513826949   Saraland     AL       Mobile
  2/20/2018     8:27   AM          2517679566   Saraland     AL       Mobile
  2/20/2018     9:10   AM          2292160731   Creola       AL       Incoming
  2/20/2018    11:39   AM          2513012956   Saraland     AL       Incoming
  2/20/2018    12:55   PM          2292160731   Saraland     AL       Cairo
  2/20/2018    12:56   PM          2512228447   Saraland     AL       Mobile
  2/20/2018     1:45   PM          2512228447   Mobile       AL       Mobile
  2/20/2018     2:27   PM          2513826949   Saraland     AL       Incoming
  2/20/2018     2:55   PM          2513826949   Saraland     AL       Mobile
  2/20/2018     3:05   PM          2514630270   Saraland     AL       Vm
  2/20/2018     3:10   PM          2514630270   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 65 of 97   PageID #: 194


  2/20/2018     3:12   PM          2514630270   Saraland     AL       Mobile
  2/20/2018     3:29   PM          3526820549   Saraland     AL       Incoming
  2/20/2018     4:11   PM          2292160731   Saraland     AL       Incoming
  2/20/2018     4:14   PM          3526820549   Saraland     AL       Incoming
  2/21/2018     8:29   AM          2518092180   Creola       AL       Incoming
  2/21/2018     9:52   AM          2513004764   Creola       AL       Mobile
  2/21/2018    11:49   AM          2513826949   Saraland     AL       Mobile
  2/21/2018    12:09   PM          2516751310   Creola       AL       Incoming
  2/21/2018     2:39   PM          2513012956   Saraland     AL       Incoming
  2/21/2018     3:08   PM          2515252192   Saraland     AL       Mobile
  2/21/2018     4:35   PM          2513004764   Creola       AL       Incoming
  2/21/2018     4:37   PM          2514726968   Saraland     AL       Mobile
  2/21/2018     5:54   PM          2515252192   Eightmile    AL       Mobile
  2/21/2018     5:56   PM          2292160731   Eightmile    AL       Cairo
  2/22/2018     8:12   AM          9857220210   Saraland     AL       Incoming
  2/22/2018     8:48   AM          2516751310   Saraland     AL       Incoming
  2/22/2018     3:32   PM          2565522000   Saraland     AL       Incoming
  2/22/2018     3:34   PM          2565522000   Creola       AL       Incoming
  2/23/2018     8:03   AM          2516790037   Saraland     AL       Mobile
  2/23/2018     8:09   AM          2514630270   Saraland     AL       Mobile
  2/23/2018     8:19   AM          2517679566   Saraland     AL       Incoming
  2/23/2018     8:50   AM          2512841004   Saraland     AL       Incoming
  2/23/2018     8:51   AM          2514087022   Saraland     AL       Mobile
  2/23/2018    11:05   AM          2513004764   Saraland     AL       Incoming
  2/23/2018    11:32   AM          2512323342   Creola       AL       Incoming
  2/23/2018    12:33   PM          2513826949   Saraland     AL       Mobile
  2/23/2018    12:42   PM          2513826949   Saraland     AL       Mobile
  2/23/2018     2:58   PM          2703953831   Mobile       AL       Incoming
  2/23/2018     3:35   PM          2513012956   Mobile       AL       Incoming
  2/23/2018     3:37   PM          8044583230   Mobile       AL       Incoming
  2/26/2018     8:07   AM          2512323342   Saraland     AL       Mobile
  2/26/2018     9:33   AM          2512323342   Saraland     AL       Mobile
  2/26/2018     9:52   AM          2512323342   Creola       AL       Incoming
  2/26/2018    10:27   AM          2515252192   Saraland     AL       Mobile
  2/26/2018     2:32   PM          2513004764   Saraland     AL       Mobile
  2/26/2018     2:48   PM          2514087022   Saraland     AL       Mobile
  2/26/2018     3:02   PM          2515252192   Saraland     AL       Incoming
  2/26/2018     3:06   PM          2516790037   Creola       AL       Incoming
  2/26/2018     3:07   PM          2512323342   Saraland     AL       Mobile
  2/26/2018     3:08   PM          2512323342   Saraland     AL       Incoming
  2/26/2018     3:43   PM          2512323342   Saraland     AL       Incoming
  2/26/2018     4:03   PM          2292160731   Creola       AL       Incoming
  2/26/2018     6:39   PM          9857220210   Eightmile    AL       Incoming
  2/26/2018    10:13   PM          2512228447   Eightmile    AL       Incoming
  2/26/2018    10:16   PM          2512228447   Eightmile    AL       Mobile
  2/26/2018    10:17   PM          2514591711   Eightmile    AL       Incoming
  2/26/2018    11:27   PM          2512228447   Eightmile    AL       Incoming
  2/27/2018     9:41   AM          2515252192   Creola       AL       Incoming
  2/27/2018    10:46   AM          2515252192   Saraland     AL       Incoming
  2/27/2018    10:54   AM          2515252192   Saraland     AL       Mobile
  2/27/2018    12:41   PM          2512323342   Creola       AL       Incoming
  2/27/2018     1:12   PM          2516790037   Creola       AL       Incoming
  2/27/2018     2:21   PM          2517679566   Creola       AL       Incoming
  2/27/2018     2:53   PM          6014663623   Saraland     AL       Incoming
  2/27/2018     3:26   PM          2514726968   Creola       AL       Mobile
  2/27/2018     3:51   PM          2512323342   Saraland     AL       Mobile
  2/27/2018     3:53   PM          2512323342   Creola       AL       Incoming
  2/27/2018     4:06   PM          2512323342   Creola       AL       Incoming
  2/27/2018     4:07   PM          2514726968   Saraland     AL       Incoming
  2/27/2018     4:20   PM          2515252192   Creola       AL       Incoming
  2/28/2018     8:02   AM          6014663623   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 66 of 97   PageID #: 195


  2/28/2018     8:08   AM          2515252192   Saraland     AL       Mobile
  2/28/2018     8:19   AM          2516790037   Creola       AL       Mobile
  2/28/2018     9:09   AM          2515331222   Saraland     AL       Mobile
  2/28/2018     9:12   AM          2515252192   Creola       AL       Incoming
  2/28/2018     9:14   AM          2514726968   Saraland     AL       Incoming
  2/28/2018     9:17   AM          2516751310   Creola       AL       Incoming
  2/28/2018     9:45   AM          2516234429   Saraland     AL       Incoming
  2/28/2018    11:12   AM          2514726968   Creola       AL       Mobile
  2/28/2018    12:34   PM          6014663623   Creola       AL       Incoming
  2/28/2018     2:21   PM          2515331222   Saraland     AL       Incoming
  2/28/2018     2:31   PM          6014663623   Saraland     AL       Incoming
  2/28/2018     2:47   PM          6014663623   Saraland     AL       Incoming
  2/28/2018     3:16   PM          2516791535   Saraland     AL       Incoming
  2/28/2018     3:28   PM          2512468302   Saraland     AL       Incoming
  2/28/2018     3:57   PM          2513012956   Saraland     AL       Mobile
  2/28/2018     4:00   PM          2515331222   Creola       AL       Mobile
  2/28/2018     4:06   PM          2513004764   Saraland     AL       Vm
  2/28/2018     4:07   PM          2516234429   Saraland     AL       Mobile
  2/28/2018     4:16   PM          2516234429   Saraland     AL       Incoming
   3/1/2018     8:06   AM          2513012956   Creola       AL       Mobile
   3/1/2018     8:10   AM          2514630270   Saraland     AL       Incoming
   3/1/2018     8:20   AM          2516751310   Saraland     AL       Incoming
   3/1/2018     9:55   AM          2513012956   Saraland     AL       Incoming
   3/1/2018     9:55   AM          2512323342   Saraland     AL       Incoming
   3/1/2018    12:02   PM          3378029470   Saraland     AL       Incoming
   3/1/2018    12:09   PM          2515252192   Creola       AL       Incoming
   3/1/2018    12:40   PM          2514900568   Creola       AL       Mobile
   3/1/2018     2:55   PM          2515252192   Creola       AL       Incoming
   3/1/2018     4:24   PM          6014663623   Creola       AL       Incoming
   3/2/2018     7:48   AM          2515252192   Saraland     AL       Mobile
   3/2/2018     8:14   AM          6014663623   Saraland     AL       Incoming
   3/2/2018     8:16   AM          9857220210   Saraland     AL       Incoming
   3/2/2018     8:29   AM          2513012956   Saraland     AL       Incoming
   3/2/2018     8:46   AM          2517679566   Saraland     AL       Incoming
   3/2/2018     1:15   PM          2516234429   Saraland     AL       Incoming
   3/2/2018     1:44   PM          2512228447   Saraland     AL       Incoming
   3/2/2018     3:19   PM          2516790037   Saraland     AL       Incoming
   3/2/2018     4:49   PM          2562513584   Eightmile    AL       Incoming
   3/3/2018     8:29   PM          2512228447   Eightmile    AL       Incoming
   3/4/2018     2:47   PM          2513012956   Saraland     AL       Incoming
   3/5/2018     8:50   AM          2514726968   Saraland     AL       Vm
   3/5/2018     8:53   AM          2516751310   Saraland     AL       Incoming
   3/5/2018     9:11   AM          2515252192   Saraland     AL       Incoming
   3/5/2018    10:12   AM          2515252192   Saraland     AL       Incoming
   3/5/2018    10:20   AM          2514726968   Saraland     AL       Mobile
   3/5/2018    11:14   AM          3526820549   Creola       AL       Gainesvl
   3/5/2018    11:25   AM          2513004764   Saraland     AL       Incoming
   3/5/2018    11:26   AM          2515252192   Saraland     AL       Mobile
   3/5/2018    11:34   AM          2515252192   Saraland     AL       Incoming
   3/5/2018    12:23   PM          2252689282   Saraland     AL       Vm
   3/5/2018    12:41   PM          2252689282   Saraland     AL       Incoming
   3/5/2018     1:49   PM          2515252192   Saraland     AL       Mobile
   3/5/2018     2:02   PM          2513826949   Saraland     AL       Mobile
   3/5/2018     3:43   PM          2515252192   Mobile       AL       Mobile
   3/6/2018     8:14   AM          2514726968   Saraland     AL       Vm
   3/6/2018     8:16   AM          2514726968   Saraland     AL       Incoming
   3/6/2018     8:23   AM          2515252192   Creola       AL       Incoming
   3/6/2018     8:28   AM          2515252192   Saraland     AL       Incoming
   3/6/2018     8:50   AM          2516790037   Saraland     AL       Mobile
   3/6/2018     9:37   AM          2516751310   Saraland     AL       Incoming
   3/6/2018    10:55   AM          3462172441   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 67 of 97   PageID #: 196


   3/6/2018     2:11   PM          2252689282   Saraland     AL       Batonrouge
   3/6/2018     4:03   PM          8434721972   Saraland     AL       Florence
   3/6/2018     4:48   PM          2514726968   Saraland     AL       Vm
   3/7/2018     8:47   AM          2516751310   Saraland     AL       Incoming
   3/7/2018    10:02   AM          2516790037   Saraland     AL       Incoming
   3/7/2018    10:15   AM          2514726968   Saraland     AL       Mobile
   3/7/2018    10:43   AM          2517679566   Saraland     AL       Incoming
   3/7/2018     1:13   PM          2516234429   Saraland     AL       Incoming
   3/7/2018     3:00   PM          2515331222   Saraland     AL       Incoming
   3/7/2018     3:34   PM          2516751310   Saraland     AL       Incoming
   3/7/2018     3:46   PM          2516751310   Saraland     AL       Incoming
   3/8/2018     8:49   AM          2515331222   Saraland     AL       Mobile
   3/8/2018     9:32   AM          2514900568   Saraland     AL       Incoming
   3/8/2018    10:00   AM          2514528770   Saraland     AL       Incoming
   3/8/2018    10:16   AM          2514528770   Saraland     AL       Incoming
   3/8/2018     1:22   PM          2515252192   Saraland     AL       Incoming
   3/8/2018     2:05   PM          2515252192   Saraland     AL       Incoming
   3/8/2018     2:14   PM          2292160731   Saraland     AL       Cairo
   3/8/2018     2:18   PM          2515252192   Saraland     AL       Mobile
   3/8/2018     2:48   PM          2515252192   Saraland     AL       Incoming
   3/8/2018     2:50   PM          2514106082   Saraland     AL       Incoming
   3/8/2018     2:52   PM          2515252192   Saraland     AL       Mobile
   3/8/2018     3:07   PM          2516751310   Saraland     AL       Incoming
   3/8/2018     3:57   PM          4235952040   Saraland     AL       Incoming
   3/9/2018     8:16   AM          3526820549   Saraland     AL       Gainesvl
   3/9/2018     9:13   AM          2517679566   Saraland     AL       Incoming
   3/9/2018    11:16   AM          2514900568   Saraland     AL       Incoming
   3/9/2018    11:42   AM          2515331222   Saraland     AL       Mobile
   3/9/2018    12:46   PM          8135697170   Saraland     AL       Incoming
   3/9/2018     1:34   PM          3373425993   Saraland     AL       Incoming
   3/9/2018     4:01   PM          9724043300   Saraland     AL       Incoming
  3/12/2018     8:40   AM          2515252192   Saraland     AL       Incoming
  3/12/2018    10:32   AM          2516751310   Saraland     AL       Incoming
  3/12/2018    11:16   AM          2516751310   Saraland     AL       Incoming
  3/12/2018    12:52   PM          2512067919   Saraland     AL       Mobile
  3/12/2018     1:41   PM          2516234429   Saraland     AL       Incoming
  3/12/2018     3:28   PM          2516790037   Saraland     AL       Incoming
  3/12/2018     3:30   PM          2516790037   Saraland     AL       Mobile
  3/13/2018     8:10   AM          2513875041   Saraland     AL       Incoming
  3/13/2018     8:27   AM          2515252192   Saraland     AL       Incoming
  3/13/2018     9:00   AM          2515252192   Saraland     AL       Mobile
  3/13/2018     9:10   AM          2512067919   Saraland     AL       Mobile
  3/13/2018     9:19   AM          2705192807   Saraland     AL       Paducah
  3/13/2018     9:23   AM          2515252192   Saraland     AL       Mobile
  3/13/2018    11:26   AM          2515252192   Saraland     AL       Incoming
  3/13/2018    11:28   AM          2515252192   Saraland     AL       Mobile
  3/13/2018    11:57   AM          2292160731   Saraland     AL       Vm
  3/13/2018    12:01   PM          2515252192   Saraland     AL       Mobile
  3/13/2018     3:59   PM          2514726968   Saraland     AL       Incoming
  3/14/2018     8:06   AM          2514630270   Saraland     AL       Incoming
  3/14/2018     8:12   AM          2292160731   Saraland     AL       Vm
  3/14/2018     8:15   AM          2512228447   Saraland     AL       Mobile
  3/14/2018     8:39   AM          2513826949   Saraland     AL       Mobile
  3/14/2018     8:44   AM          2515252192   Saraland     AL       Incoming
  3/14/2018    11:15   AM          2512323342   Saraland     AL       Incoming
  3/14/2018     1:07   PM          2515252192   Saraland     AL       Incoming
  3/14/2018     3:04   PM          2516751310   Saraland     AL       Incoming
  3/14/2018     3:54   PM          2513826949   Saraland     AL       Mobile
  3/14/2018     4:05   PM          2515331222   Saraland     AL       Mobile
  3/14/2018     4:24   PM          2515252192   Saraland     AL       Mobile
  3/15/2018     8:25   AM          2512067918   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 68 of 97   PageID #: 197


  3/15/2018     8:31   AM          2513004764   Saraland     AL       Incoming
  3/15/2018     9:24   AM          2515252192   Saraland     AL       Incoming
  3/15/2018    11:46   AM          2515252192   Saraland     AL       Mobile
  3/15/2018    11:52   AM          2517679566   Saraland     AL       Mobile
  3/15/2018    12:22   PM          2252689282   Saraland     AL       Batonrouge
  3/15/2018    12:31   PM          2283962300   Saraland     AL       Biloxi
  3/15/2018    12:37   PM          2252689282   Saraland     AL       Vm
  3/15/2018    12:42   PM          2252689282   Saraland     AL       Incoming
  3/15/2018     1:54   PM          2515252192   Creola       AL       Incoming
  3/15/2018     2:15   PM          2513004764   Mobile       AL       Incoming
  3/15/2018     2:15   PM          2513004764   Mobile       AL       Mobile
  3/15/2018     3:15   PM          2518296601   Mobile       AL       Mt
  3/15/2018     4:14   PM          9857220210   Mobile       AL       Paradis
  3/15/2018     5:13   PM          2516751310   Eightmile    AL       Incoming
  3/16/2018     9:04   AM          2516234429   Saraland     AL       Incoming
  3/16/2018    10:46   AM          2515252192   Saraland     AL       Incoming
  3/16/2018     1:31   PM          2515812452   Saraland     AL       Mobile
  3/16/2018     2:10   PM          2516234429   Saraland     AL       Mobile
  3/16/2018     2:39   PM          2513004764   Saraland     AL       Incoming
  3/16/2018     2:45   PM          2514726968   Saraland     AL       Vm
  3/16/2018     2:47   PM          2513004764   Saraland     AL       Mobile
  3/16/2018     2:49   PM          2514726968   Saraland     AL       Incoming
  3/16/2018     3:49   PM          2515252192   Saraland     AL       Mobile
  3/16/2018     3:57   PM          2516794229   Saraland     AL       Mobile
  3/16/2018     4:02   PM          2516794229   Saraland     AL       Mobile
  3/19/2018     8:10   AM          2515107994   Saraland     AL       Incoming
  3/19/2018     8:11   AM          2515107994   Saraland     AL       Incoming
  3/19/2018     9:57   AM          2512341849   Creola       AL       Incoming
  3/19/2018    11:18   AM          2517679566   Saraland     AL       Incoming
  3/19/2018    11:22   AM          2516790037   Saraland     AL       Mobile
  3/19/2018    12:26   PM          2514900568   Mobile       AL       Incoming
  3/19/2018    12:40   PM          2512323342   Mobile       AL       Incoming
  3/19/2018    12:55   PM          2514900568   Creola       AL       Incoming
  3/19/2018     1:37   PM          2516790037   Saraland     AL       Incoming
  3/19/2018     3:38   PM          2515252192   Saraland     AL       Incoming
  3/19/2018     3:40   PM          2515252192   Saraland     AL       Incoming
  3/19/2018     3:40   PM          2516794283   Saraland     AL       Mobile
  3/19/2018     3:42   PM          2516794273   Saraland     AL       Mobile
  3/19/2018     4:14   PM          8884459479   Saraland     AL       Toll-Free
  3/19/2018     4:26   PM          4235952040   Saraland     AL       Incoming
  3/19/2018     4:54   PM          2516751310   Saraland     AL       Incoming
  3/20/2018     5:45   AM          2515812452   Eightmile    AL       Incoming
  3/20/2018     5:46   AM          2515812452   Eightmile    AL       Mobile
  3/20/2018     5:47   AM          2515812452   Eightmile    AL       Incoming
  3/20/2018     8:14   AM          2516751310   Saraland     AL       Incoming
  3/20/2018     8:15   AM          2515812452   Saraland     AL       Mobile
  3/20/2018     8:18   AM          2516234429   Saraland     AL       Mobile
  3/20/2018     8:23   AM          2516751310   Saraland     AL       Incoming
  3/20/2018     8:52   AM          2513004764   Saraland     AL       Incoming
  3/20/2018     4:40   PM          2516751310   Saraland     AL       Mobile
  3/21/2018     8:36   AM          2514726968   Saraland     AL       Vm
  3/21/2018     9:24   AM          2516234429   Saraland     AL       Mobile
  3/21/2018     9:29   AM          2515812452   Saraland     AL       Incoming
  3/21/2018    11:58   AM          2252689282   Saraland     AL       Vm
  3/21/2018     1:39   PM          2517679566   Saraland     AL       Mobile
  3/21/2018     1:43   PM          2517679566   Saraland     AL       Incoming
  3/21/2018     2:48   PM          4092238642   Saraland     AL       Incoming
  3/21/2018     2:59   PM          2513441122   Saraland     AL       Mobile
  3/21/2018     3:23   PM          2514528770   Saraland     AL       Mobile
  3/21/2018     4:02   PM          2516751310   Saraland     AL       Incoming
  3/21/2018     5:07   PM          2515252192   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 69 of 97   PageID #: 198


  3/21/2018     5:19   PM          9857220210   Creola       AL       Paradis
  3/21/2018     5:20   PM          9857220210   Creola       AL       Incoming
  3/21/2018     6:23   PM          2252689282   Mobile       AL       Vm
  3/21/2018     7:19   PM          2252689282   Mobile       AL       Incoming
  3/22/2018     8:09   AM          2514726968   Saraland     AL       Mobile
  3/22/2018     8:29   AM          2516751310   Saraland     AL       Incoming
  3/22/2018     8:42   AM          4092238642   Saraland     AL       Incoming
  3/22/2018     9:05   AM          4092238642   Saraland     AL       Incoming
  3/22/2018     9:49   AM          2516751310   Saraland     AL       Mobile
  3/22/2018     9:55   AM          2513004764   Saraland     AL       Incoming
  3/22/2018     1:40   PM          3373518761   Saraland     AL       Incoming
  3/22/2018     2:27   PM          2515252192   Saraland     AL       Incoming
  3/23/2018     7:36   AM          2515812452   Saraland     AL       Incoming
  3/23/2018     9:45   AM          2515812452   Saraland     AL       Incoming
  3/23/2018    10:05   AM          2516751310   Saraland     AL       Mobile
  3/23/2018    12:57   PM          2516751310   Saraland     AL       Incoming
  3/23/2018    12:58   PM          2515252192   Saraland     AL       Mobile
  3/23/2018     1:00   PM          2516751310   Saraland     AL       Mobile
  3/23/2018     1:45   PM          2515252192   Saraland     AL       Incoming
  3/23/2018     1:47   PM          2516751310   Saraland     AL       Incoming
  3/23/2018     1:53   PM          2515252192   Saraland     AL       Mobile
  3/23/2018     1:56   PM          2516751310   Saraland     AL       Incoming
  3/23/2018     2:03   PM          2516751310   Saraland     AL       Incoming
  3/23/2018     2:34   PM          2513444045   Saraland     AL       Incoming
  3/23/2018     3:39   PM          2516751310   Saraland     AL       Incoming
  3/23/2018     3:41   PM          2515252192   Saraland     AL       Mobile
  3/23/2018     4:29   PM          2516751310   Saraland     AL       Incoming
  3/26/2018     5:58   AM          2515812452   Eightmile    AL       Incoming
  3/26/2018     7:50   AM          2516790037   Saraland     AL       Incoming
  3/26/2018     8:28   AM          2516790037   Saraland     AL       Mobile
  3/26/2018     8:36   AM          2516790037   Saraland     AL       Incoming
  3/26/2018     9:04   AM          3374923133   Saraland     AL       Incoming
  3/26/2018     9:18   AM          4044568065   Creola       AL       Atlanta
  3/26/2018    11:02   AM          2515252192   Saraland     AL       Mobile
  3/26/2018    11:16   AM          2516790037   Saraland     AL       Incoming
  3/26/2018    11:38   AM          2515252192   Saraland     AL       Incoming
  3/26/2018    11:40   AM          2515252192   Saraland     AL       Incoming
  3/26/2018     1:14   PM          2513826949   Saraland     AL       Mobile
  3/26/2018     3:59   PM          2513796126   Saraland     AL       Incoming
  3/26/2018     4:30   PM          2513826949   Saraland     AL       Incoming
  3/26/2018     5:48   PM          2512228447   Eightmile    AL       Incoming
  3/26/2018     5:50   PM          9857220210   Eightmile    AL       Paradis
  3/26/2018     6:47   PM          2512228447   Eightmile    AL       Mobile
  3/26/2018     6:56   PM          2512228447   Eightmile    AL       Incoming
  3/27/2018     7:51   AM          2516751310   Saraland     AL       Incoming
  3/27/2018     7:57   AM          2513826949   Saraland     AL       Mobile
  3/27/2018     8:34   AM          2517679566   Saraland     AL       Incoming
  3/27/2018     9:44   AM          2515252192   Saraland     AL       Mobile
  3/27/2018    10:58   AM          2516751310   Saraland     AL       Mobile
  3/27/2018    11:00   AM          2516751310   Creola       AL       Mobile
  3/27/2018    11:01   AM          2516751310   Saraland     AL       Mobile
  3/27/2018    11:38   AM          2516751310   Saraland     AL       Incoming
  3/27/2018    11:48   AM          9857220210   Eightmile    AL       Paradis
  3/27/2018     1:40   PM          2515252192   Saraland     AL       Incoming
  3/27/2018     1:49   PM          2515252192   Saraland     AL       Incoming
  3/27/2018     1:51   PM          2515331222   Saraland     AL       Mobile
  3/27/2018     2:07   PM          2515252192   Saraland     AL       Incoming
  3/27/2018     4:43   PM          2513826949   Saraland     AL       Mobile
  3/28/2018    10:31   AM          4235952040   Saraland     AL       Incoming
  3/28/2018    10:34   AM          4235952040   Saraland     AL       Incoming
  3/28/2018    11:54   AM          2515252192   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 70 of 97   PageID #: 199


  3/28/2018     2:02   PM          2516751310   Saraland     AL       Incoming
  3/28/2018     2:10   PM          2513826949   Saraland     AL       Mobile
  3/28/2018     2:11   PM          2513826949   Saraland     AL       Incoming
  3/28/2018     2:36   PM          2516234429   Saraland     AL       Incoming
  3/28/2018     2:51   PM          2512821912   Saraland     AL       Incoming
  3/28/2018     2:54   PM          2516751310   Saraland     AL       Incoming
  3/28/2018     3:08   PM          2513004764   Saraland     AL       Mobile
  3/28/2018     3:19   PM          2515331222   Saraland     AL       Mobile
  3/28/2018     4:46   PM          2515812452   Eightmile    AL       Incoming
  3/29/2018     8:07   AM          2515252192   Saraland     AL       Incoming
  3/29/2018    11:22   AM          2515252192   Saraland     AL       Incoming
  3/29/2018    12:09   PM          2515252192   Saraland     AL       Mobile
  3/29/2018    12:16   PM          2515812452   Saraland     AL       Incoming
  3/29/2018    12:35   PM          2515812452   Saraland     AL       Incoming
  3/29/2018     1:50   PM          2515812452   Saraland     AL       Mobile
  3/29/2018     1:54   PM          2515252192   Saraland     AL       Mobile
  3/29/2018     1:55   PM          2515252192   Saraland     AL       Incoming
  3/29/2018     2:22   PM          2515252192   Saraland     AL       Incoming
   4/2/2018     8:20   AM          2516751310   Saraland     AL       Incoming
   4/2/2018     8:23   AM          2516790037   Saraland     AL       Incoming
   4/2/2018     9:47   AM          2515331222   Saraland     AL       Mobile
   4/2/2018     9:58   AM          2515252192   Saraland     AL       Incoming
   4/2/2018    10:51   AM          2515252192   Saraland     AL       Incoming
   4/2/2018    10:52   AM          2516751310   Saraland     AL       Incoming
   4/2/2018    11:24   AM          2516751310   Saraland     AL       Incoming
   4/2/2018    11:50   AM          2516751310   Saraland     AL       Incoming
   4/2/2018     1:30   PM          2515252192   Saraland     AL       Incoming
   4/2/2018     3:50   PM          2516751310   Saraland     AL       Mobile
   4/2/2018     4:04   PM          2516751310   Saraland     AL       Incoming
   4/2/2018     4:07   PM          2515812452   Saraland     AL       Mobile
   4/3/2018     7:28   AM          9857220210   Saraland     AL       Incoming
   4/3/2018     8:05   AM          2513012956   Saraland     AL       Incoming
   4/3/2018     8:06   AM          2516790037   Saraland     AL       Incoming
   4/3/2018     9:22   AM          2513012956   Saraland     AL       Incoming
   4/3/2018    10:29   AM          2515252192   Saraland     AL       Incoming
   4/3/2018    10:41   AM          2516751310   Saraland     AL       Incoming
   4/3/2018    10:53   AM          2515252192   Saraland     AL       Mobile
   4/3/2018    12:05   PM          2516751310   Saraland     AL       Incoming
   4/3/2018     1:09   PM          2516751310   Saraland     AL       Mobile
   4/3/2018     1:09   PM          2516751310   Saraland     AL       Mobile
   4/3/2018     1:58   PM          2516751310   Saraland     AL       Mobile
   4/3/2018     2:02   PM          2516751310   Saraland     AL       Mobile
   4/3/2018     2:11   PM          2516751310   Saraland     AL       Incoming
   4/3/2018     2:22   PM          2515252192   Saraland     AL       Incoming
   4/3/2018     2:23   PM          2515252192   Saraland     AL       Incoming
   4/3/2018     2:46   PM          2513441122   Saraland     AL       Mobile
   4/4/2018     9:26   AM          2515252192   Saraland     AL       Incoming
   4/4/2018     9:33   AM          2287620870   Saraland     AL       Incoming
   4/4/2018     9:35   AM          2517679566   Saraland     AL       Mobile
   4/4/2018     9:38   AM          2516751310   Saraland     AL       Mobile
   4/4/2018     9:52   AM          2515252192   Saraland     AL       Mobile
   4/4/2018    10:51   AM          2515812452   Saraland     AL       Incoming
   4/4/2018    11:46   AM          2514900568   Saraland     AL       Incoming
   4/4/2018    12:02   PM          2512323342   Saraland     AL       Incoming
   4/4/2018    12:55   PM          2513441122   Saraland     AL       Mobile
   4/4/2018     1:07   PM          2515252192   Saraland     AL       Mobile
   4/4/2018     1:43   PM          2512280120   Saraland     AL       Fortmorgan
   4/4/2018     3:10   PM          2514726968   Saraland     AL       Mobile
   4/4/2018     3:12   PM          2516790037   Saraland     AL       Mobile
   4/4/2018     3:16   PM          2516790037   Saraland     AL       Incoming
   4/4/2018     4:10   PM          2515252192   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 71 of 97   PageID #: 200


   4/4/2018     4:21   PM          2514523814   Saraland     AL       Mobile
   4/5/2018     8:10   AM          2514726968   Saraland     AL       Incoming
   4/5/2018     8:32   AM          2512280120   Saraland     AL       Incoming
   4/5/2018     8:58   AM          2516790037   Saraland     AL       Mobile
   4/5/2018     9:00   AM          2515812452   Saraland     AL       Incoming
   4/5/2018     9:07   AM          2516790037   Saraland     AL       Mobile
   4/5/2018     9:21   AM          2516790037   Saraland     AL       Incoming
   4/5/2018    10:49   AM          2514726968   Saraland     AL       Mobile
   4/5/2018     1:03   PM          2513004764   Saraland     AL       Incoming
   4/5/2018     1:32   PM          2516790037   Saraland     AL       Incoming
   4/5/2018     2:07   PM          2516790037   Saraland     AL       Mobile
   4/5/2018     2:11   PM          2516790037   Saraland     AL       Incoming
   4/5/2018     4:23   PM          2514726968   Saraland     AL       Mobile
   4/5/2018     4:31   PM          2514726968   Saraland     AL       Incoming
   4/6/2018     7:36   AM          9857220210   Creola       AL       Incoming
   4/6/2018     8:17   AM          2516790037   Saraland     AL       Incoming
   4/6/2018     9:20   AM          3345578970   Saraland     AL       Incoming
   4/6/2018    10:33   AM          2516790037   Saraland     AL       Incoming
   4/6/2018    11:24   AM          2514726968   Creola       AL       Incoming
   4/6/2018     1:33   PM          2517679566   Saraland     AL       Incoming
   4/6/2018     2:40   PM          2516790037   Saraland     AL       Incoming
   4/9/2018    10:03   AM          2515812452   Saraland     AL       Mobile
   4/9/2018    10:37   AM          2514523814   Saraland     AL       Incoming
   4/9/2018    10:43   AM          2515812452   Saraland     AL       Incoming
   4/9/2018    11:02   AM          2515812452   Saraland     AL       Mobile
   4/9/2018    11:31   AM          2513634274   Saraland     AL       Vm
   4/9/2018     1:40   PM          2514523814   Saraland     AL       Mobile
   4/9/2018     1:53   PM          2514523814   Saraland     AL       Incoming
   4/9/2018     3:48   PM          2512228447   Saraland     AL       Mobile
   4/9/2018     4:33   PM          2513826949   Creola       AL       Incoming
  4/10/2018     7:08   AM          2515812452   Eightmile    AL       Incoming
  4/10/2018     8:29   AM          2512341849   Saraland     AL       Incoming
  4/10/2018     8:48   AM          2513012956   Saraland     AL       Mobile
  4/10/2018    11:13   AM          2515252192   Saraland     AL       Incoming
  4/10/2018    11:28   AM          2516751310   Saraland     AL       Mobile
  4/10/2018     1:19   PM          2515812452   Saraland     AL       Incoming
  4/10/2018     1:21   PM          2514087022   Saraland     AL       Mobile
  4/10/2018     1:23   PM          2515812452   Saraland     AL       Mobile
  4/10/2018     2:43   PM          2516751310   Saraland     AL       Mobile
  4/10/2018     3:39   PM          2513004764   Saraland     AL       Mobile
  4/10/2018     3:45   PM          2513004764   Saraland     AL       Mobile
  4/11/2018     4:48   AM          2515252192   Eightmile    AL       Mobile
  4/11/2018     9:58   AM          2513826949   Saraland     AL       Mobile
  4/11/2018     1:10   PM          2514726968   Saraland     AL       Mobile
  4/11/2018     2:33   PM          2515812452   Saraland     AL       Incoming
  4/11/2018     4:28   PM          2286230290   Saraland     AL       Incoming
  4/11/2018     4:29   PM          2517679566   Saraland     AL       Mobile
  4/11/2018     4:30   PM          2517679566   Saraland     AL       Incoming
  4/11/2018     4:41   PM          8135697312   Saraland     AL       Incoming
  4/11/2018     4:56   PM          2515252192   Saraland     AL       Incoming
  4/12/2018     8:01   AM          2517679566   Saraland     AL       Incoming
  4/12/2018     9:22   AM          2512867467   Creola       AL       Incoming
  4/12/2018    10:34   AM          2512341849   Saraland     AL       Incoming
  4/12/2018    10:45   AM          2516751310   Saraland     AL       Incoming
  4/12/2018    12:13   PM          2514726968   Saraland     AL       Incoming
  4/12/2018     1:43   PM          2514528770   Saraland     AL       Incoming
  4/12/2018     2:06   PM          2514528770   Saraland     AL       Mobile
  4/12/2018     2:08   PM          2514528770   Saraland     AL       Mobile
  4/12/2018     2:32   PM          2514528770   Saraland     AL       Incoming
  4/13/2018     7:58   AM          2516790037   Saraland     AL       Incoming
  4/13/2018     8:15   AM          2516790037   Saraland     AL       Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 72 of 97     PageID #: 201


  4/13/2018     8:54   AM          8887398265   Creola       AL         Toll-Free
  4/13/2018     8:55   AM          8887398265   Saraland     AL         Toll-Free
  4/13/2018     8:56   AM          8887398265   Saraland     AL         Toll-Free
  4/13/2018     9:12   AM          2515252192   Saraland     AL         Mobile
  4/13/2018     9:16   AM          2515252192   Creola       AL         Incoming
  4/13/2018     9:21   AM          2515252192   Saraland     AL         Mobile
  4/13/2018    10:30   AM          2515252192   Saraland     AL         Mobile
  4/13/2018    11:08   AM          2515252192   Creola       AL         Incoming
  4/13/2018    11:11   AM          2515252192   Saraland     AL         Incoming
  4/13/2018    11:51   AM          2514528770   Saraland     AL         Mobile
  4/13/2018    11:52   AM          2514528770   Saraland     AL         Mobile
  4/13/2018    11:54   AM          2514726968   Saraland     AL         Mobile
  4/13/2018    12:01   PM          2515252192   Saraland     AL         Mobile
  4/13/2018    12:10   PM          2516751310   Saraland     AL         Incoming
  4/13/2018    12:54   PM          2515252192   Creola       AL         Mobile
  4/13/2018     1:54   PM          2516790037   Creola       AL         Incoming
  4/13/2018     2:07   PM          2512341849   Saraland     AL         Incoming
  4/13/2018     2:09   PM          2515252192   Saraland     AL         Mobile
  4/13/2018     3:07   PM          2515252192   Creola       AL         Mobile
  4/13/2018     3:41   PM          2515252192   Saraland     AL         Mobile
  4/13/2018     3:45   PM          2516751310   Saraland     AL         Incoming
  4/13/2018     3:53   PM          2515252192   Saraland     AL         Incoming
  4/14/2018    12:41   PM          2512228447   Eight        Mile
  4/14/2018     3:20   PM          2512280120   Eightmile    AL         Incoming
  4/14/2018     4:14   PM          8883668868   Eightmile    AL         Incoming
  4/16/2018     8:27   AM          2513004764   Saraland     AL         Vm
  4/16/2018     9:16   AM          3185338112   Saraland     AL         Incoming
  4/16/2018     9:27   AM          2516790037   Saraland     AL         Mobile
  4/16/2018     9:30   AM          2514726968   Saraland     AL         Vm
  4/16/2018    10:52   AM          2516751310   Creola       AL         Incoming
  4/16/2018    11:03   AM          2514528770   Saraland     AL         Incoming
  4/16/2018    11:22   AM          2514528770   Saraland     AL         Incoming
  4/16/2018    11:53   AM          3373425993   Saraland     AL         Incoming
  4/16/2018     2:01   PM          2515252192   Saraland     AL         Incoming
  4/16/2018     2:04   PM          2512341849   Creola       AL         Incoming
  4/16/2018     8:11   PM          2515812452   Eightmile    AL         Incoming
  4/17/2018     6:12   AM          2515812452   Eightmile    AL         Incoming
  4/17/2018     8:14   AM          3374923133   Creola       AL         Incoming
  4/17/2018     8:26   AM          2512323342   Creola       AL         Incoming
  4/17/2018     8:35   AM          2517679566   Creola       AL         Incoming
  4/17/2018     8:56   AM          2517679566   Saraland     AL         Mobile
  4/17/2018     9:02   AM          2517679566   Saraland     AL         Mobile
  4/17/2018     9:35   AM          2516234429   Saraland     AL         Incoming
  4/17/2018     9:39   AM          2517679566   Saraland     AL         Mobile
  4/17/2018    10:41   AM          2515812452   Saraland     AL         Incoming
  4/17/2018    10:44   AM          2515812452   Saraland     AL         Mobile
  4/17/2018    12:50   PM          2515252192   Saraland     AL         Mobile
  4/17/2018    12:52   PM          2514900568   Saraland     AL         Mobile
  4/18/2018    10:28   AM          2515252192   Saraland     AL         Incoming
  4/18/2018     3:21   PM          2515252192   Saraland     AL         Incoming
  4/18/2018     3:33   PM          2515252192   Saraland     AL         Mobile
  4/18/2018     3:34   PM          2514900568   Creola       AL         Vm
  4/18/2018     3:35   PM          2514900568   Creola       AL         Incoming
  4/18/2018     3:45   PM          2514900568   Creola       AL         Vm
  4/18/2018     7:19   PM          9737390611   Eightmile    AL         Incoming
  4/19/2018     8:53   AM          2516751310   Saraland     AL         Incoming
  4/19/2018    10:15   AM          2514726968   Saraland     AL         Mobile
  4/19/2018    12:50   PM          9857220210   Creola       AL         Incoming
  4/19/2018     1:55   PM          2512341849   Saraland     AL         Incoming
  4/19/2018     2:08   PM          2516751310   Saraland     AL         Incoming
  4/19/2018     2:13   PM          2514726968   Saraland     AL         Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 73 of 97     PageID #: 202


  4/19/2018     2:21   PM          2514726968   Saraland     AL         Incoming
  4/19/2018     4:41   PM          9857220210   Creola       AL         Paradis
  4/20/2018     8:18   AM          2516790037   Saraland     AL         Mobile
  4/20/2018     9:30   AM          2514523814   Saraland     AL         Mobile
  4/20/2018    10:09   AM          2517679566   Saraland     AL         Incoming
  4/20/2018    11:31   AM          2515812452   Creola       AL         Incoming
  4/20/2018     2:24   PM          2515252192   Creola       AL         Incoming
  4/20/2018     5:26   PM          9857220210   Saraland     AL         Vm
  4/21/2018    10:15   AM          8135697208   Eightmile    AL         Incoming
  4/21/2018    11:44   AM          2516751310   Eightmile    AL         Mobile
  4/21/2018    11:47   AM          2516751310   Eightmile    AL         Incoming
  4/21/2018    11:48   AM          2516751310   Eightmile    AL         Incoming
  4/23/2018     8:21   AM          2515812452   Creola       AL         Incoming
  4/23/2018     8:50   AM          2515812452   Saraland     AL         Incoming
  4/23/2018     9:11   AM          2253298038   Saraland     AL         Incoming
  4/23/2018     9:59   AM          2516751310   Saraland     AL         Incoming
  4/23/2018    11:47   AM          2513826949   Saraland     AL         Incoming
  4/24/2018     9:02   AM          2516751310   Mobile       AL         Incoming
  4/24/2018    11:05   AM          2515252192   Saraland     AL         Mobile
  4/24/2018    12:15   PM          2513004764   Saraland     AL         Incoming
  4/24/2018     3:52   PM          2516790037   Saraland     AL         Mobile
  4/24/2018     4:19   PM          2515186614   Saraland     AL         Mobile
  4/24/2018     4:58   PM          2515186614   Eight        Mile
  4/25/2018     7:56   AM          2515812452   Saraland     AL         Incoming
  4/25/2018    10:05   AM          2516751310   Saraland     AL         Incoming
  4/25/2018    10:20   AM          2516751310   Saraland     AL         Incoming
  4/25/2018    10:35   AM          2515186614   Saraland     AL         Mobile
  4/25/2018    11:08   AM          2515252192   Saraland     AL         Mobile
  4/25/2018    11:12   AM          2515331222   Saraland     AL         Incoming
  4/25/2018    11:31   AM          2514900568   Eightmile    AL         Incoming
  4/25/2018     1:52   PM          2515252192   Saraland     AL         Incoming
  4/26/2018     8:08   AM          2516790037   Saraland     AL         Incoming
  4/26/2018     8:39   AM          2515812452   Saraland     AL         Incoming
  4/26/2018     9:13   AM          2516751310   Creola       AL         Incoming
  4/26/2018     9:15   AM          2515812452   Saraland     AL         Incoming
  4/26/2018     9:16   AM          2517679566   Saraland     AL         Incoming
  4/26/2018    10:16   AM          2514726968   Creola       AL         Mobile
  4/26/2018    11:01   AM          2513012956   Saraland     AL         Incoming
  4/26/2018    11:14   AM          2514726968   Creola       AL         Incoming
  4/26/2018    11:59   AM          2516751310   Saraland     AL         Incoming
  4/26/2018     1:35   PM          2515107994   Creola       AL         Incoming
  4/26/2018     1:37   PM          2516751310   Saraland     AL         Mobile
  4/26/2018     1:43   PM          2515107994   Saraland     AL         Incoming
  4/26/2018     3:26   PM          2516751310   Creola       AL         Incoming
  4/26/2018     3:31   PM          2517679566   Creola       AL         Incoming
  4/27/2018     8:43   AM          2513004764   Saraland     AL         Incoming
  4/27/2018     9:02   AM          2516751310   Creola       AL         Incoming
  4/27/2018     9:47   AM          2515186614   Saraland     AL         Mobile
  4/27/2018     9:48   AM          2515252192   Saraland     AL         Mobile
  4/27/2018    11:03   AM          2515252192   Saraland     AL         Incoming
  4/27/2018    11:51   AM          2515252192   Saraland     AL         Incoming
  4/27/2018    11:53   AM          2515252192   Saraland     AL         Mobile
  4/27/2018    12:55   PM          2515252192   Saraland     AL         Mobile
  4/27/2018     1:08   PM          3373425993   Saraland     AL         Incoming
  4/27/2018     2:43   PM          2515252192   Saraland     AL         Incoming
  4/30/2018     8:22   AM          2515812452   Saraland     AL         Incoming
  4/30/2018     9:05   AM          2516751310   Saraland     AL         Mobile
  4/30/2018    10:57   AM          2517679566   Saraland     AL         Incoming
  4/30/2018     1:51   PM          2516751310   Saraland     AL         Incoming
  4/30/2018     1:57   PM          2515252192   Saraland     AL         Mobile
  4/30/2018     2:05   PM          2516234429   Saraland     AL         Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 74 of 97   PageID #: 203


  4/30/2018     2:20   PM          2516751310   Saraland     AL       Mobile
  4/30/2018     2:23   PM          3185338112   Saraland     AL       Incoming
  4/30/2018     3:01   PM          2512067919   Creola       AL       Mobile
   5/1/2018     8:16   AM          2517679566   Creola       AL       Incoming
   5/1/2018     8:18   AM          2513012956   Saraland     AL       Mobile
   5/1/2018     8:32   AM          2516751310   Saraland     AL       Incoming
   5/1/2018     8:35   AM          2516751310   Saraland     AL       Mobile
   5/1/2018    10:02   AM          2516751310   Saraland     AL       Incoming
   5/1/2018     1:27   PM          2516790037   Saraland     AL       Incoming
   5/1/2018     2:57   PM          2514726968   Saraland     AL       Incoming
   5/1/2018     3:36   PM          2516751310   Saraland     AL       Incoming
   5/1/2018     4:18   PM          2814421214   Saraland     AL       Incoming
   5/1/2018     4:46   PM          2515252192   Saraland     AL       Incoming
   5/2/2018     8:41   AM          2516790037   Saraland     AL       Incoming
   5/2/2018     9:35   AM          2514726968   Saraland     AL       Incoming
   5/2/2018     9:46   AM          2516751310   Saraland     AL       Mobile
   5/2/2018    10:40   AM          2516790037   Saraland     AL       Mobile
   5/2/2018    10:52   AM          2516234429   Saraland     AL       Mobile
   5/2/2018    10:54   AM          2514087022   Creola       AL       Mobile
   5/2/2018    12:19   PM          2516790037   Saraland     AL       Mobile
   5/2/2018    12:20   PM          2516790037   Creola       AL       Mobile
   5/2/2018    12:37   PM          2516751310   Creola       AL       Incoming
   5/2/2018     1:08   PM          2516790037   Saraland     AL       Mobile
   5/2/2018     1:18   PM          2516790037   Saraland     AL       Incoming
   5/2/2018     1:21   PM          2516790037   Saraland     AL       Incoming
   5/2/2018     1:29   PM          2516790037   Saraland     AL       Incoming
   5/2/2018     1:51   PM          2513012956   Creola       AL       Mobile
   5/2/2018     2:36   PM          2515252192   Saraland     AL       Mobile
   5/3/2018     9:32   AM          2514523814   Saraland     AL       Mobile
   5/3/2018     9:59   AM          2512228447   Saraland     AL       Mobile
   5/3/2018    12:13   PM          2517679566   Saraland     AL       Incoming
   5/3/2018     1:38   PM          2514523814   Creola       AL       Incoming
   5/3/2018     2:10   PM          2516790037   Saraland     AL       Mobile
   5/3/2018     2:15   PM          2516234429   Saraland     AL       Mobile
   5/3/2018     2:21   PM          2516234429   Saraland     AL       Incoming
   5/4/2018     9:46   AM          2515186614   Saraland     AL       Incoming
   5/4/2018    11:17   AM          2515186614   Saraland     AL       Incoming
   5/4/2018    11:21   AM          2515186614   Creola       AL       Incoming
   5/4/2018    11:40   AM          2512341849   Creola       AL       Incoming
   5/4/2018    11:44   AM          2515812452   Saraland     AL       Incoming
   5/4/2018    12:09   PM          2515107994   Creola       AL       Mobile
   5/4/2018    12:12   PM          2515186614   Saraland     AL       Incoming
   5/4/2018    12:30   PM          2512323342   Creola       AL       Incoming
   5/4/2018    12:38   PM          2515186614   Creola       AL       Incoming
   5/4/2018     1:06   PM          2252689282   Saraland     AL       Vm
   5/4/2018     2:13   PM          2515186614   Saraland     AL       Incoming
   5/4/2018     3:00   PM          2516234429   Saraland     AL       Incoming
   5/4/2018     3:21   PM          2515186614   Saraland     AL       Incoming
   5/4/2018     4:21   PM          2517679566   Saraland     AL       Incoming
   5/4/2018     8:06   PM          2515252192   Eightmile    AL       Incoming
   5/4/2018     8:20   PM          2512228447   Eightmile    AL       Mobile
   5/4/2018     8:22   PM          2512228447   Eightmile    AL       Mobile
   5/7/2018     8:09   AM          2512323342   Saraland     AL       Incoming
   5/7/2018     8:20   AM          2512323342   Saraland     AL       Mobile
   5/7/2018     8:21   AM          2516790037   Saraland     AL       Mobile
   5/7/2018     8:22   AM          2512067919   Saraland     AL       Mobile
   5/7/2018     8:27   AM          2515812452   Saraland     AL       Mobile
   5/7/2018     9:04   AM          2512228447   Saraland     AL       Mobile
   5/7/2018     9:37   AM          2512067919   Saraland     AL       Incoming
   5/7/2018     9:46   AM          2254216557   Creola       AL       Incoming
   5/7/2018    11:35   AM          2516751310   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 75 of 97   PageID #: 204


  5/7/2018     12:16   PM          2512323342   Saraland     AL       Incoming
  5/7/2018     12:24   PM          2515186614   Creola       AL       Incoming
  5/7/2018      1:17   PM          2515186614   Creola       AL       Incoming
  5/7/2018      1:39   PM          2515186614   Saraland     AL       Incoming
  5/7/2018      2:06   PM          2515186614   Saraland     AL       Mobile
  5/7/2018      2:38   PM          2516234429   Saraland     AL       Incoming
  5/7/2018      2:43   PM          6302432253   Saraland     AL       Lemont
  5/7/2018      2:44   PM          2512323342   Saraland     AL       Mobile
  5/7/2018      2:48   PM          2516233541   Saraland     AL       Mobile
  5/7/2018      2:50   PM          2515930167   Saraland     AL       Vm
  5/7/2018      2:52   PM          2515930167   Saraland     AL       Incoming
  5/7/2018      3:20   PM          2516233541   Creola       AL       Incoming
  5/7/2018      3:37   PM          2512341849   Saraland     AL       Incoming
  5/7/2018      4:11   PM          2513004764   Creola       AL       Incoming
  5/7/2018      4:30   PM          2515252192   Saraland     AL       Incoming
  5/8/2018      7:54   AM          2515186614   Saraland     AL       Incoming
  5/8/2018      8:38   AM          2513826949   Saraland     AL       Mobile
  5/8/2018      8:39   AM          2515252192   Saraland     AL       Incoming
  5/8/2018     11:14   AM          2512323342   Creola       AL       Mobile
  5/8/2018     11:16   AM          2516233541   Creola       AL       Mobile
  5/8/2018     12:13   PM          2516233541   Saraland     AL       Mobile
  5/8/2018      3:18   PM          2513012956   Saraland     AL       Incoming
  5/8/2018      3:25   PM          2513004764   Saraland     AL       Mobile
  5/8/2018      3:31   PM          2515252192   Saraland     AL       Mobile
  5/8/2018      3:34   PM          3526820549   Saraland     AL       Gainesvl
  5/8/2018      3:46   PM          2515930167   Saraland     AL       Incoming
  5/8/2018      3:50   PM          2515930167   Saraland     AL       Incoming
  5/8/2018      4:06   PM          2516751310   Saraland     AL       Mobile
  5/8/2018      4:09   PM          2515252192   Saraland     AL       Incoming
  5/8/2018      4:22   PM          2516790037   Saraland     AL       Mobile
  5/8/2018      4:23   PM          2512067919   Saraland     AL       Mobile
  5/8/2018      4:31   PM          2516233541   Saraland     AL       Incoming
  5/8/2018      4:50   PM          2515252192   Saraland     AL       Mobile
  5/8/2018      5:08   PM          2512323342   Saraland     AL       Incoming
  5/8/2018      6:03   PM          2515252192   Eightmile    AL       Incoming
  5/8/2018      6:09   PM          2515930167   Eightmile    AL       Incoming
  5/8/2018      6:10   PM          2252689282   Eightmile    AL       Batonrouge
  5/8/2018      6:13   PM          2515930167   Eightmile    AL       Monroevl
  5/8/2018      6:15   PM          2252689282   Eightmile    AL       Batonrouge
  5/8/2018      6:18   PM          3186637093   Eightmile    AL       Natchitchs
  5/8/2018      6:22   PM          2515930167   Eightmile    AL       Monroevl
  5/8/2018      6:29   PM          2252689282   Eightmile    AL       Incoming
  5/8/2018      6:32   PM          3186637093   Eightmile    AL       Incoming
  5/8/2018      6:34   PM          2515930167   Eightmile    AL       Monroevl
  5/9/2018      7:13   AM          2287620870   Creola       AL       Pascagoula
  5/9/2018      7:42   AM          2512323342   Saraland     AL       Mobile
  5/9/2018      7:46   AM          2287620870   Saraland     AL       Pascagoula
  5/9/2018      8:17   AM          2515812452   Saraland     AL       Incoming
  5/9/2018      8:20   AM          2513826949   Saraland     AL       Mobile
  5/9/2018      8:45   AM          4092238642   Saraland     AL       Incoming
  5/9/2018      8:59   AM          2287620870   Saraland     AL       Incoming
  5/9/2018      9:01   AM          2516751310   Saraland     AL       Mobile
  5/9/2018      9:09   AM          2516751310   Saraland     AL       Mobile
  5/9/2018      9:15   AM          2516751310   Saraland     AL       Incoming
  5/9/2018      9:31   AM          2516751310   Saraland     AL       Incoming
  5/9/2018     10:07   AM          2517679566   Saraland     AL       Incoming
  5/9/2018     10:30   AM          6014663623   Saraland     AL       Incoming
  5/9/2018     11:02   AM          2515186614   Saraland     AL       Incoming
  5/9/2018     11:14   AM          2515186614   Creola       AL       Mobile
  5/9/2018     12:16   PM          2512323342   Saraland     AL       Incoming
  5/9/2018     12:33   PM          4092238642   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 76 of 97   PageID #: 205


   5/9/2018    12:39   PM          2512323342   Saraland     AL       Mobile
   5/9/2018     2:05   PM          2287620870   Creola       AL       Incoming
   5/9/2018     3:05   PM          2512323342   Saraland     AL       Mobile
   5/9/2018     3:32   PM          2515930167   Saraland     AL       Vm
   5/9/2018     3:38   PM          2515930167   Saraland     AL       Incoming
   5/9/2018     3:51   PM          2516234429   Saraland     AL       Mobile
   5/9/2018     4:28   PM          2515812452   Creola       AL       Incoming
   5/9/2018     4:30   PM          6014663623   Saraland     AL       Incoming
   5/9/2018     4:38   PM          2515930167   Saraland     AL       Incoming
   5/9/2018     4:59   PM          2513004764   Saraland     AL       Incoming
   5/9/2018     5:18   PM          2515812452   Eightmile    AL       Incoming
  5/10/2018     7:44   AM          2512067919   Saraland     AL       Mobile
  5/10/2018     7:57   AM          2516751310   Saraland     AL       Mobile
  5/10/2018     7:58   AM          2514726968   Saraland     AL       Vm
  5/10/2018     7:59   AM          2514726968   Creola       AL       Incoming
  5/10/2018     8:11   AM          2515930167   Creola       AL       Vm
  5/10/2018     8:12   AM          2513826949   Saraland     AL       Mobile
  5/10/2018     8:17   AM          7736466662   Creola       AL       Incoming
  5/10/2018     8:24   AM          2515930167   Saraland     AL       Incoming
  5/10/2018     8:27   AM          2516790037   Saraland     AL       Incoming
  5/10/2018     8:33   AM          2513826949   Saraland     AL       Incoming
  5/10/2018     8:42   AM          2516234429   Saraland     AL       Incoming
  5/10/2018     8:48   AM          2516751310   Saraland     AL       Mobile
  5/10/2018     9:05   AM          2516751310   Saraland     AL       Mobile
  5/10/2018     9:24   AM          2516790037   Saraland     AL       Incoming
  5/10/2018     9:27   AM          2516790037   Saraland     AL       Incoming
  5/10/2018     9:47   AM          2514523814   Saraland     AL       Mobile
  5/10/2018    10:00   AM          2513004764   Saraland     AL       Incoming
  5/10/2018    10:12   AM          2516790037   Saraland     AL       Mobile
  5/10/2018    10:41   AM          2512323342   Creola       AL       Incoming
  5/10/2018    10:53   AM          2514523814   Saraland     AL       Incoming
  5/10/2018    10:55   AM          2515812452   Saraland     AL       Mobile
  5/10/2018    11:01   AM          3183029008   Saraland     AL       Vm
  5/10/2018    11:05   AM          2513004764   Creola       AL       Mobile
  5/10/2018    11:12   AM          2516751310   Saraland     AL       Mobile
  5/10/2018    11:16   AM          2515930167   Creola       AL       Incoming
  5/10/2018    11:21   AM          2516790037   Saraland     AL       Incoming
  5/10/2018    11:23   AM          2252689282   Saraland     AL       Vm
  5/10/2018    11:29   AM          2252689282   Creola       AL       Incoming
  5/10/2018    11:30   AM          2516790037   Saraland     AL       Mobile
  5/10/2018    11:46   AM          2514726968   Saraland     AL       Incoming
  5/10/2018    11:48   AM          2514726968   Saraland     AL       Incoming
  5/10/2018    12:02   PM          2513004764   Saraland     AL       Incoming
  5/10/2018     1:22   PM          7736466662   Saraland     AL       Incoming
  5/10/2018     1:34   PM          2514523814   Creola       AL       Mobile
  5/10/2018     1:43   PM          4792428100   Creola       AL       Incoming
  5/10/2018     1:47   PM          2513826949   Saraland     AL       Mobile
  5/10/2018     1:51   PM          2513826949   Saraland     AL       Mobile
  5/10/2018     2:15   PM          2516790037   Saraland     AL       Mobile
  5/10/2018     2:17   PM          4792428100   Saraland     AL       Incoming
  5/10/2018     2:19   PM          2516790037   Saraland     AL       Incoming
  5/10/2018     2:21   PM          4792428100   Saraland     AL       Incoming
  5/10/2018     2:28   PM          2514523814   Saraland     AL       Mobile
  5/10/2018     2:30   PM          2512280120   Saraland     AL       Fortmorgan
  5/10/2018     2:37   PM          2516234429   Creola       AL       Mobile
  5/10/2018     3:02   PM          2516234429   Saraland     AL       Incoming
  5/10/2018     3:11   PM          2513826949   Saraland     AL       Mobile
  5/10/2018     3:26   PM          2515930167   Saraland     AL       Vm
  5/10/2018     3:28   PM          2516790037   Saraland     AL       Incoming
  5/10/2018     3:31   PM          2516751310   Saraland     AL       Mobile
  5/10/2018     3:33   PM          6014663623   Saraland     AL       Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 77 of 97      PageID #: 206


  5/10/2018     3:48   PM          2514523814   Saraland     AL          Mobile
  5/10/2018     3:50   PM          2514523814   Saraland     AL          Mobile
  5/10/2018     3:52   PM          2516790037   Saraland     AL          Mobile
  5/10/2018     4:02   PM          2513004764   Saraland     AL          Vm
  5/10/2018     4:20   PM          2515812452   Creola       AL          Incoming
  5/10/2018     4:23   PM          2515930167   Saraland     AL          Incoming
  5/10/2018     4:24   PM          2516751310   Saraland     AL          Incoming
  5/10/2018     4:26   PM          2514630270   Saraland     AL          Mobile
  5/10/2018     4:31   PM          2513004764   Saraland     AL          Incoming
  5/10/2018     4:38   PM          2515930167   Saraland     AL          Incoming
  5/11/2018     7:34   AM          2515812452   Saraland     AL          Incoming
  5/11/2018     8:16   AM          2512323342   Saraland     AL          Incoming
  5/11/2018    10:02   AM          2515812452   Creola       AL          Incoming
  5/11/2018    10:23   AM          2515186614   Saraland     AL          Incoming
  5/11/2018    10:24   AM          2513004764   Saraland     AL          Vm
  5/11/2018    10:25   AM          2513004764   Saraland     AL          Mobile
  5/11/2018    10:49   AM          2516751310   Saraland     AL          Incoming
  5/11/2018    11:22   AM          2516751310   Creola       AL          Incoming
  5/11/2018    11:36   AM          2512280120   Saraland     AL          Fortmorgan
  5/11/2018     1:12   PM          2512323342   Saraland     AL          Incoming
  5/11/2018     1:28   PM          2514726968   Saraland     AL          Mobile
  5/11/2018     1:33   PM          2514630270   Saraland     AL          Vm
  5/11/2018     1:55   PM          3526820549   Creola       AL          Gainesvl
  5/11/2018     2:00   PM          2514726968   Saraland     AL          Mobile
  5/11/2018     2:07   PM          2512280120   Creola       AL          Fortmorgan
  5/11/2018     2:28   PM          2512228447   Creola       AL          Mobile
  5/11/2018     2:31   PM          2512228447   Saraland     AL          Incoming
  5/11/2018     2:34   PM          2515812452   Saraland     AL          Incoming
  5/11/2018     2:36   PM          2515107994   Saraland     AL          Mobile
  5/11/2018     3:04   PM          2517679566   Saraland     AL          Incoming
  5/11/2018     3:14   PM          2515252192   Saraland     AL          Mobile
  5/11/2018     3:28   PM          2515812452   Saraland     AL          Mobile
  5/11/2018     3:28   PM          2515812452   Saraland     AL          Mobile
  5/11/2018     3:38   PM          2516233541   Creola       AL          Vm
  5/11/2018     3:46   PM          2514726968   Creola       AL          Incoming
  5/11/2018     4:02   PM          2514726968   Saraland     AL          Incoming
  5/11/2018     5:06   PM          2512952805   Saraland     AL          Mobile
  5/11/2018     5:34   PM          2512280120   Grand        Bay
  5/11/2018     6:44   PM          2513004764   Moss         Point
  5/12/2018    10:12   AM          2515812452   Moss         Point
  5/12/2018    11:15   AM          2515252192   Moss         Point
  5/12/2018    12:19   PM          2515252192   Moss         Point
  5/12/2018     7:32   PM          2515252192   Moss         Point
  5/13/2018    10:16   AM          2514726968   Moss         Point
  5/13/2018    11:47   AM          2512323342   Moss         Point
  5/13/2018    11:57   AM          2516234429   Moss         Point
  5/13/2018    12:01   PM          2512952805   Moss         Point
  5/13/2018    12:08   PM          2512952805   Moss         Point
  5/13/2018    12:15   PM          2513004764   Moss         Point
  5/13/2018    12:21   PM          2516234429   Moss         Point
  5/13/2018    12:22   PM          2512952805   Moss         Point
  5/13/2018    12:58   PM          2516234429   Moss         Point
  5/13/2018     1:58   PM          2282493892   Moss         Point
  5/13/2018     5:28   PM          2512228447   Moss         Point
  5/14/2018     6:33   AM          2515812452   Moss         Point
  5/14/2018     6:56   AM          2515812452   Mobile       AL          Incoming
  5/14/2018     7:50   AM          2515930167   Saraland     AL          Incoming
  5/14/2018     7:54   AM          2515812452   Creola       AL          Mobile
  5/14/2018     8:17   AM          2517679566   Creola       AL          Incoming
  5/14/2018     8:33   AM          2512323342   Saraland     AL          Mobile
  5/14/2018     8:44   AM          2515812452   Creola       AL          Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 78 of 97      PageID #: 207


  5/14/2018     9:20   AM          2516234429   Saraland     AL          Incoming
  5/14/2018    10:05   AM          2512323342   Saraland     AL          Mobile
  5/14/2018    11:54   AM          2516790037   Creola       AL          Incoming
  5/14/2018    12:30   PM          2512280120   Saraland     AL          Fortmorgan
  5/14/2018    12:33   PM          2515186614   Creola       AL          Mobile
  5/14/2018    12:50   PM          2515186614   Saraland     AL          Incoming
  5/14/2018     1:00   PM          2512228447   Creola       AL          Incoming
  5/14/2018     1:05   PM          2515186614   Saraland     AL          Mobile
  5/14/2018     1:13   PM          2516790037   Saraland     AL          Mobile
  5/14/2018     1:25   PM          2513875041   Creola       AL          Incoming
  5/14/2018     1:29   PM          2515252192   Creola       AL          Mobile
  5/14/2018     1:30   PM          2515252192   Saraland     AL          Mobile
  5/14/2018     1:45   PM          2516790037   Saraland     AL          Mobile
  5/14/2018     2:13   PM          2513826949   Creola       AL          Incoming
  5/14/2018     4:15   PM          2515252192   Saraland     AL          Mobile
  5/14/2018     4:23   PM          2287620870   Saraland     AL          Incoming
  5/14/2018     4:59   PM          2512228447   Saraland     AL          Mobile
  5/14/2018     5:10   PM          2512952805   Creola       AL          Mobile
  5/14/2018     5:22   PM          2512952805   Mobile       AL          Incoming
  5/14/2018     5:50   PM          2515812452   Moss         Point
  5/15/2018     7:42   AM          2515812452   Creola       AL          Incoming
  5/15/2018     7:58   AM          2515812452   Saraland     AL          Incoming
  5/15/2018     8:16   AM          2516790037   Saraland     AL          Mobile
  5/15/2018     8:23   AM          4092238642   Saraland     AL          Incoming
  5/15/2018     8:25   AM          4092238642   Saraland     AL          Incoming
  5/15/2018     9:05   AM          2515331222   Saraland     AL          Incoming
  5/15/2018     9:17   AM          2512817659   Creola       AL          Incoming
  5/15/2018     9:20   AM          2516234429   Saraland     AL          Mobile
  5/15/2018     9:21   AM          2513004764   Saraland     AL          Incoming
  5/15/2018     9:31   AM          2516233541   Saraland     AL          Mobile
  5/15/2018     9:34   AM          2515186614   Saraland     AL          Incoming
  5/15/2018     9:39   AM          2515812452   Saraland     AL          Mobile
  5/15/2018    10:30   AM          2566372779   Creola       AL          Courtland
  5/15/2018    10:41   AM          2515812452   Creola       AL          Mobile
  5/15/2018    10:45   AM          2515812452   Creola       AL          Mobile
  5/15/2018    10:48   AM          2515812452   Creola       AL          Incoming
  5/15/2018    10:55   AM          2515252192   Saraland     AL          Mobile
  5/15/2018    11:00   AM          2512280120   Saraland     AL          Fortmorgan
  5/15/2018    11:10   AM          2513632942   Saraland     AL          Incoming
  5/15/2018    12:06   PM          9898321106   Saraland     AL          Incoming
  5/15/2018    12:17   PM          4092238642   Saraland     AL          Incoming
  5/15/2018    12:57   PM          2282498057   Saraland     AL          Pascagoula
  5/15/2018     1:55   PM          4092238642   Saraland     AL          Incoming
  5/15/2018     2:17   PM          2512228447   Creola       AL          Incoming
  5/15/2018     3:03   PM          2515107994   Saraland     AL          Mobile
  5/15/2018     3:10   PM          2512280120   Saraland     AL          Fortmorgan
  5/15/2018     3:15   PM          2512228447   Saraland     AL          Mobile
  5/15/2018     4:50   PM          2516233541   Saraland     AL          Incoming
  5/15/2018     4:55   PM          2516233541   Saraland     AL          Incoming
  5/15/2018     4:59   PM          2515812452   Creola       AL          Mobile
  5/15/2018     5:30   PM          2515812452   Mobile       AL          Mobile
  5/15/2018     5:42   PM          2513531215   Grandbay     AL          Incoming
  5/15/2018     5:46   PM          2516233541   Grand        Bay
  5/15/2018     5:52   PM          2515186614   Moss         Point
  5/15/2018     6:04   PM          3186866111   Moss         Point
  5/15/2018     9:40   PM          8883668868   Moss         Point
  5/15/2018     9:41   PM          8883668868   Moss         Point
  5/15/2018     9:46   PM          8883668868   Moss         Point
  5/16/2018     7:32   AM          2515812452   Creola       AL          Incoming
  5/16/2018     8:04   AM          2516233541   Saraland     AL          Mobile
  5/16/2018     8:07   AM          2516233541   Saraland     AL          Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 79 of 97      PageID #: 208


  5/16/2018     8:21   AM          2515186614   Saraland     AL          Mobile
  5/16/2018    10:43   AM          2512822205   Creola       AL          Incoming
  5/16/2018    11:01   AM          2515186614   Saraland     AL          Mobile
  5/16/2018    11:03   AM          2515186614   Saraland     AL          Incoming
  5/16/2018    11:53   AM          2515331222   Saraland     AL          Incoming
  5/16/2018    12:40   PM          2514630270   Saraland     AL          Vm
  5/16/2018    12:59   PM          2513826949   Saraland     AL          Mobile
  5/16/2018     1:18   PM          2512323342   Saraland     AL          Mobile
  5/16/2018     1:26   PM          2515252192   Saraland     AL          Incoming
  5/16/2018     1:45   PM          2514630270   Creola       AL          Incoming
  5/16/2018     2:42   PM          2282498057   Saraland     AL          Pascagoula
  5/16/2018     2:51   PM          2512228447   Saraland     AL          Mobile
  5/16/2018     2:58   PM          4092238642   Creola       AL          Incoming
  5/16/2018     3:16   PM          2515930167   Creola       AL          Incoming
  5/16/2018     3:29   PM          2512067919   Saraland     AL          Mobile
  5/16/2018     4:47   PM          4092238642   Saraland     AL          Beaumont
  5/16/2018     5:43   PM          2515252192   Theodore     AL          Incoming
  5/16/2018     7:28   PM          9857220210   Moss         Point
  5/16/2018     7:35   PM          9857220210   Moss         Point
  5/16/2018     8:37   PM          2515107994   Moss         Point
  5/16/2018     8:39   PM          9857220210   Moss         Point
  5/16/2018     8:40   PM          2513916561   Moss         Point
  5/17/2018     7:21   AM          9857220210   Saraland     AL          Incoming
  5/17/2018     7:25   AM          2515812452   Creola       AL          Incoming
  5/17/2018     7:57   AM          2516233541   Saraland     AL          Incoming
  5/17/2018     8:09   AM          4092238642   Creola       AL          Incoming
  5/17/2018     8:51   AM          2512323342   Saraland     AL          Incoming
  5/17/2018     8:55   AM          2512323342   Creola       AL          Mobile
  5/17/2018    10:08   AM          3526820549   Saraland     AL          Gainesvl
  5/17/2018    11:10   AM          2516233541   Creola       AL          Incoming
  5/17/2018    12:06   PM          2515812452   Saraland     AL          Incoming
  5/17/2018     1:26   PM          2513004764   Saraland     AL          Incoming
  5/17/2018     4:25   PM          8883668868   Mobile       AL          Toll-Free
  5/17/2018     4:50   PM          9857220210   Mobile       AL          Paradis
  5/17/2018     4:58   PM          2515812452   Mobile       AL          Incoming
  5/17/2018     5:23   PM          2512952805   Grand        Bay
  5/18/2018     7:38   AM          4092238642   Creola       AL          Incoming
  5/18/2018     8:32   AM          2512280120   Saraland     AL          Vm
  5/18/2018     8:49   AM          2517679566   Creola       AL          Incoming
  5/18/2018     8:52   AM          2512323342   Saraland     AL          Mobile
  5/18/2018     9:10   AM          2517679566   Saraland     AL          Incoming
  5/18/2018    10:24   AM          2516790037   Saraland     AL          Incoming
  5/18/2018    11:37   AM          2515252192   Saraland     AL          Incoming
  5/18/2018    11:43   AM          2515252192   Saraland     AL          Incoming
  5/18/2018    11:45   AM          2516234429   Saraland     AL          Mobile
  5/18/2018    11:55   AM          2515930167   Saraland     AL          Monroevl
  5/18/2018    12:06   PM          2513004764   Saraland     AL          Vm
  5/18/2018    12:07   PM          2513004764   Saraland     AL          Incoming
  5/18/2018    12:09   PM          2513004764   Saraland     AL          Incoming
  5/18/2018    12:09   PM          2516234429   Saraland     AL          Mobile
  5/18/2018    12:12   PM          2516234429   Saraland     AL          Incoming
  5/18/2018    12:16   PM          2512280120   Creola       AL          Incoming
  5/18/2018    12:22   PM          2513826949   Saraland     AL          Mobile
  5/18/2018     2:50   PM          3526820549   Creola       AL          Gainesvl
  5/18/2018     3:36   PM          2514630270   Saraland     AL          Vm
  5/18/2018     3:44   PM          2512280120   Saraland     AL          Incoming
  5/18/2018     4:12   PM          2514630270   Saraland     AL          Incoming
  5/18/2018     4:57   PM          8883668868   Saraland     AL          Toll-Free
  5/18/2018     5:14   PM          8135697226   Saraland     AL          Incoming
  5/18/2018     5:19   PM          2512228447   Saraland     AL          Mobile
  5/18/2018     6:00   PM          2514556360   Mobile       AL          Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 80 of 97      PageID #: 209


  5/19/2018     9:09   AM          2515812452   Moss         Point
  5/19/2018     9:11   AM          2515812452   Moss         Point
  5/19/2018     9:16   AM          2515812452   Moss         Point
  5/19/2018     9:20   AM          2515812452   Moss         Point
  5/19/2018     2:40   PM          2512280120   Moss         Point
  5/19/2018     3:32   PM          9857220210   Moss         Point
  5/19/2018     4:36   PM          2512280120   Moss         Point
  5/19/2018     4:41   PM          3526820549   Moss         Point
  5/20/2018    10:44   AM          2514630270   Moss         Point
  5/20/2018    10:45   AM          2514630270   Moss         Point
  5/20/2018    11:59   AM          2515812452   Moss         Point
  5/20/2018     2:13   PM          2515812452   Moss         Point
  5/20/2018     2:30   PM          2515186614   Moss         Point
  5/20/2018     2:51   PM          2514630270   Moss         Point
  5/20/2018     4:22   PM          2513826949   Moss         Point
  5/21/2018     7:17   AM          2512323342   Mobile       AL          Mobile
  5/21/2018     7:46   AM          2512228447   Saraland     AL          Mobile
  5/21/2018     7:52   AM          2512323342   Saraland     AL          Mobile
  5/21/2018     8:10   AM          2515812452   Saraland     AL          Mobile
  5/21/2018     8:19   AM          2512323342   Saraland     AL          Incoming
  5/21/2018     8:30   AM          2515186614   Saraland     AL          Mobile
  5/21/2018     9:15   AM          2512280120   Creola       AL          Incoming
  5/21/2018     9:22   AM          2515812452   Saraland     AL          Incoming
  5/21/2018    10:19   AM          2513826949   Creola       AL          Mobile
  5/21/2018    10:33   AM          2516233541   Creola       AL          Incoming
  5/21/2018    10:55   AM          2513004764   Saraland     AL          Mobile
  5/21/2018    11:11   AM          2515812452   Creola       AL          Incoming
  5/21/2018    11:19   AM          2515186614   Saraland     AL          Mobile
  5/21/2018    11:23   AM          2514630270   Saraland     AL          Mobile
  5/21/2018    11:25   AM          2515812452   Saraland     AL          Incoming
  5/21/2018    11:28   AM          2515812452   Saraland     AL          Incoming
  5/21/2018    11:47   AM          2513826949   Saraland     AL          Incoming
  5/21/2018    11:51   AM          2514630270   Creola       AL          Incoming
  5/21/2018    12:17   PM          2515930167   Saraland     AL          Incoming
  5/21/2018    12:28   PM          2512280120   Creola       AL          Incoming
  5/21/2018    12:56   PM          2516233541   Creola       AL          Incoming
  5/21/2018     1:43   PM          2513634274   Saraland     AL          Brewton
  5/21/2018     2:25   PM          2516233541   Saraland     AL          Incoming
  5/21/2018     2:56   PM          6014663623   Saraland     AL          Hattiesbg
  5/21/2018     3:25   PM          2515107994   Saraland     AL          Mobile
  5/21/2018     3:29   PM          2287620870   Saraland     AL          Pascagoula
  5/21/2018     3:39   PM          2287620870   Saraland     AL          Incoming
  5/21/2018     3:56   PM          2515252192   Creola       AL          Mobile
  5/21/2018     4:03   PM          2512323342   Saraland     AL          Incoming
  5/21/2018     4:03   PM          2512323342   Saraland     AL          Vm
  5/21/2018     6:19   PM          2512280120   Moss         Point
  5/21/2018     6:24   PM          9857220210   Moss         Point
  5/21/2018     7:28   PM          2512280120   Moss         Point
  5/21/2018     7:41   PM          2512280120   Moss         Point
  5/21/2018     8:09   PM          4044568065   Moss         Point
  5/21/2018     8:14   PM          2515331222   Moss         Point
  5/21/2018     8:21   PM          2512280120   Moss         Point
  5/21/2018     8:43   PM          2514900568   Moss         Point
  5/21/2018     8:45   PM                  86   Moss         Point
  5/22/2018     4:37   AM          2515107994   Moss         Point
  5/22/2018     5:03   AM          2515107994   Moss         Point
  5/22/2018     5:05   AM          2515107994   Moss         Point
  5/22/2018     5:14   AM          2515107994   Moss         Point
  5/22/2018     6:57   AM          2515812452   Grand        Bay
  5/22/2018     7:21   AM          9857220210   Mobile       AL          Paradis
  5/22/2018     7:58   AM          2515812452   Creola       AL          Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 81 of 97      PageID #: 210


  5/22/2018     8:09   AM          2512228447   Saraland     AL          Mobile
  5/22/2018     8:13   AM          2515252192   Creola       AL          Mobile
  5/22/2018     8:53   AM          2512067919   Saraland     AL          Mobile
  5/22/2018    10:13   AM          2512323342   Saraland     AL          Incoming
  5/22/2018    10:22   AM          2516233541   Saraland     AL          Vm
  5/22/2018    10:55   AM          6014663623   Creola       AL          Vm
  5/22/2018    11:25   AM          2513012956   Saraland     AL          Incoming
  5/22/2018    11:57   AM          2515331222   Saraland     AL          Incoming
  5/22/2018    12:44   PM          6014663623   Creola       AL          Incoming
  5/22/2018    12:56   PM          2517679566   Saraland     AL          Mobile
  5/22/2018     1:22   PM          2512228447   Saraland     AL          Incoming
  5/22/2018     1:56   PM          2513004764   Saraland     AL          Incoming
  5/22/2018     2:04   PM          2512323342   Saraland     AL          Vm
  5/22/2018     2:08   PM          2512323342   Saraland     AL          Mobile
  5/22/2018     2:27   PM          2512323342   Saraland     AL          Mobile
  5/22/2018     2:44   PM          2512323342   Creola       AL          Incoming
  5/22/2018     2:47   PM          2515252192   Saraland     AL          Mobile
  5/22/2018     3:11   PM          2515252192   Saraland     AL          Incoming
  5/22/2018     4:31   PM          2512323342   Saraland     AL          Incoming
  5/22/2018     5:20   PM          2515812452   Mobile       AL          Incoming
  5/22/2018     5:34   PM          2515812452   Theodore     AL          Mobile
  5/22/2018     6:06   PM          2515812452   Grand        Bay
  5/22/2018     6:18   PM          2515812452   Moss         Point
  5/22/2018     8:24   PM          3526820549   Moss         Point
  5/23/2018     7:39   AM          9857220210   Creola       AL          Incoming
  5/23/2018     8:18   AM          2517679566   Creola       AL          Incoming
  5/23/2018     9:16   AM          2512323342   Creola       AL          Incoming
  5/23/2018     9:27   AM          2516234429   Saraland     AL          Incoming
  5/23/2018     9:58   AM          8135697233   Saraland     AL          Incoming
  5/23/2018    10:05   AM          2512323342   Saraland     AL          Incoming
  5/23/2018    10:09   AM          2515812452   Creola       AL          Mobile
  5/23/2018    10:12   AM          2516233541   Saraland     AL          Incoming
  5/23/2018    10:19   AM          2512228447   Creola       AL          Mobile
  5/23/2018    12:47   PM          2513012956   Creola       AL          Incoming
  5/23/2018    12:48   PM          2513012956   Creola       AL          Mobile
  5/23/2018     1:09   PM          2513004764   Saraland     AL          Vm
  5/23/2018     1:11   PM          2516234429   Saraland     AL          Mobile
  5/23/2018     1:15   PM          2512228447   Saraland     AL          Incoming
  5/23/2018     1:18   PM          2512228447   Saraland     AL          Mobile
  5/23/2018     1:21   PM          2513004764   Creola       AL          Incoming
  5/23/2018     1:28   PM          2515186614   Saraland     AL          Mobile
  5/23/2018     1:39   PM          2515186614   Saraland     AL          Incoming
  5/23/2018     1:49   PM          2513916561   Saraland     AL          Incoming
  5/23/2018     1:50   PM          2515186614   Saraland     AL          Mobile
  5/23/2018     2:03   PM          2515186614   Saraland     AL          Mobile
  5/23/2018     2:08   PM          2515107994   Saraland     AL          Incoming
  5/23/2018     2:50   PM          2515252192   Saraland     AL          Incoming
  5/23/2018     2:50   PM          9857220210   Saraland     AL          Incoming
  5/23/2018     2:51   PM          2515252192   Creola       AL          Mobile
  5/23/2018     2:56   PM          2515107994   Creola       AL          Incoming
  5/23/2018     3:18   PM          2512967230   Saraland     AL          Incoming
  5/23/2018     3:25   PM          2514630270   Saraland     AL          Vm
  5/23/2018     3:37   PM          2514630270   Saraland     AL          Incoming
  5/23/2018     3:40   PM          2515252192   Saraland     AL          Mobile
  5/23/2018     4:13   PM          2515186614   Saraland     AL          Incoming
  5/23/2018     4:28   PM          2516751310   Saraland     AL          Incoming
  5/23/2018     4:44   PM          9857220210   Saraland     AL          Incoming
  5/23/2018    10:30   PM          2512228447   Moss         Point
  5/24/2018     8:06   AM          2512967230   Saraland     AL          Incoming
  5/24/2018     8:10   AM          2512967230   Saraland     AL          Flomaton
  5/24/2018     8:16   AM          2515812452   Saraland     AL          Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 82 of 97      PageID #: 211


  5/24/2018     8:22   AM          2514726968   Saraland     AL          Mobile
  5/24/2018     8:26   AM          2515930167   Saraland     AL          Monroevl
  5/24/2018     8:48   AM          2515186614   Saraland     AL          Incoming
  5/24/2018     9:40   AM          6014663623   Saraland     AL          Hattiesbg
  5/24/2018     9:59   AM          2515186614   Saraland     AL          Incoming
  5/24/2018    10:30   AM          6014663623   Saraland     AL          Hattiesbg
  5/24/2018    11:14   AM          3526820549   Creola       AL          Gainesvl
  5/24/2018    11:19   AM          9857220210   Saraland     AL          Incoming
  5/24/2018    11:23   AM          2512228447   Saraland     AL          Incoming
  5/24/2018    11:24   AM          2516233541   Saraland     AL          Mobile
  5/24/2018    11:39   AM          2513012956   Saraland     AL          Mobile
  5/24/2018    11:47   AM          2512323342   Saraland     AL          Incoming
  5/24/2018     1:26   PM          2513826949   Saraland     AL          Mobile
  5/24/2018     1:28   PM          2284758881   Saraland     AL          Moss
  5/24/2018     1:29   PM          2516535578   Saraland     AL          Mobile
  5/24/2018     2:05   PM          2512228447   Creola       AL          Incoming
  5/24/2018     2:19   PM          2516106389   Creola       AL          Mobile
  5/24/2018     2:34   PM          2512228447   Creola       AL          Incoming
  5/24/2018     2:45   PM          2512280120   Creola       AL          Incoming
  5/24/2018     3:09   PM          2515252192   Saraland     AL          Incoming
  5/24/2018     3:57   PM          2515331222   Saraland     AL          Incoming
  5/24/2018     7:43   PM          2516233541   Moss         Point
  5/24/2018     8:17   PM          2513004764   Moss         Point
  5/24/2018     8:24   PM          9857220210   Moss         Point
  5/24/2018     8:26   PM          2515812452   Moss         Point
  5/24/2018     8:27   PM          2516233541   Moss         Point
  5/24/2018     8:30   PM          2515812452   Moss         Point
  5/24/2018     8:35   PM          2513004764   Moss         Point
  5/24/2018     8:36   PM          2512228447   Moss         Point
  5/24/2018     8:40   PM          2516794283   Moss         Point
  5/24/2018     8:40   PM          2515812452   Moss         Point
  5/24/2018     9:35   PM          2515252192   Moss         Point
  5/25/2018     7:18   AM          9857220210   Mobile       AL          Incoming
  5/25/2018     7:21   AM          2515252192   Mobile       AL          Mobile
  5/25/2018     7:30   AM          9857220210   Creola       AL          Incoming
  5/25/2018     7:53   AM          2512323342   Saraland     AL          Incoming
  5/25/2018     7:55   AM          2515107994   Saraland     AL          Incoming
  5/25/2018     7:55   AM          2515107994   Saraland     AL          Vm
  5/25/2018     8:09   AM          2514630270   Saraland     AL          Incoming
  5/25/2018     8:42   AM          2513826949   Saraland     AL          Mobile
  5/25/2018     8:46   AM          2515252192   Saraland     AL          Mobile
  5/25/2018     9:27   AM          2512323342   Creola       AL          Incoming
  5/25/2018     9:59   AM          2515186614   Saraland     AL          Mobile
  5/25/2018    10:05   AM          2512228447   Saraland     AL          Mobile
  5/25/2018    10:55   AM          2513634274   Saraland     AL          Vm
  5/25/2018    11:11   AM          2516751310   Creola       AL          Incoming
  5/25/2018    11:16   AM          2515331222   Saraland     AL          Vm
  5/25/2018    11:25   AM          2515331222   Saraland     AL          Incoming
  5/25/2018    11:40   AM          2512323342   Saraland     AL          Incoming
  5/25/2018     1:12   PM          2515252192   Saraland     AL          Incoming
  5/25/2018     1:32   PM          2512228447   Saraland     AL          Mobile
  5/25/2018     1:50   PM          2512323342   Saraland     AL          Mobile
  5/25/2018     1:51   PM          2515252192   Saraland     AL          Mobile
  5/25/2018     1:56   PM          2515252192   Creola       AL          Incoming
  5/25/2018     2:01   PM          2515252192   Creola       AL          Incoming
  5/25/2018     4:27   PM          2515930167   Saraland     AL          Incoming
  5/25/2018     4:28   PM          2516106389   Saraland     AL          Mobile
  5/25/2018     4:42   PM          2515252192   Creola       AL          Incoming
  5/25/2018     6:02   PM          2515331222   Grandbay     AL          Incoming
  5/25/2018    11:00   PM          8448655958   Moss         Point
  5/26/2018    11:46   AM          2512952805   Theodore     AL          Mobile
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 83 of 97      PageID #: 212


  5/27/2018     1:41   PM          2516233541   Moss         Point
  5/27/2018     2:30   PM          2515252192   Moss         Point
  5/27/2018     2:33   PM          2515252192   Moss         Point
  5/28/2018     8:07   AM          2515252192   Moss         Point
  5/28/2018     8:59   AM          8504337621   Moss         Point
  5/28/2018     9:29   AM          8504337621   Moss         Point
  5/28/2018     9:40   AM          2513634274   Moss         Point
  5/28/2018    10:03   AM          2515331222   Moss         Point
  5/28/2018    10:05   AM          2514226634   Moss         Point
  5/28/2018    11:01   AM          2515252192   Moss         Point
  5/28/2018    11:03   AM          9857220210   Moss         Point
  5/28/2018     3:53   PM          2515252192   Moss         Point
  5/28/2018     8:26   PM          6014663623   Moss         Point
  5/29/2018     6:54   AM          2512952805   Grandbay     AL          Mobile
  5/29/2018     7:11   AM          2515812452   Mobile       AL          Mobile
  5/29/2018     7:23   AM          6014663623   Moss         Point
  5/29/2018     7:49   AM          2515252192   Creola       AL          Incoming
  5/29/2018     8:31   AM          2515930167   Creola       AL          Incoming
  5/29/2018     8:49   AM          8887398265   Saraland     AL          Toll-Free
  5/29/2018     9:12   AM          2514726968   Saraland     AL          Vm
  5/29/2018     9:19   AM          2514630270   Creola       AL          Incoming
  5/29/2018     9:24   AM          2516790037   Creola       AL          Mobile
  5/29/2018     9:32   AM          2514726968   Saraland     AL          Mobile
  5/29/2018     9:40   AM          2512280120   Saraland     AL          Fortmorgan
  5/29/2018     9:54   AM          2514630270   Saraland     AL          Mobile
  5/29/2018    10:14   AM          2517679566   Creola       AL          Incoming
  5/29/2018    11:06   AM          2517679566   Saraland     AL          Incoming
  5/29/2018    11:34   AM          2517679566   Creola       AL          Mobile
  5/29/2018     1:04   PM          2514726968   Saraland     AL          Mobile
  5/29/2018     1:38   PM          2514726968   Saraland     AL          Incoming
  5/29/2018     1:39   PM          6014663623   Saraland     AL          Hattiesbg
  5/29/2018     1:52   PM          2252689282   Saraland     AL          Vm
  5/29/2018     2:02   PM          2513004764   Creola       AL          Vm
  5/29/2018     2:11   PM          2514726968   Saraland     AL          Incoming
  5/29/2018     2:19   PM          2513004764   Creola       AL          Vm
  5/29/2018     2:37   PM          2515930167   Saraland     AL          Incoming
  5/29/2018     2:45   PM          2513004764   Saraland     AL          Mobile
  5/29/2018     3:04   PM          2512280120   Creola       AL          Fortmorgan
  5/29/2018     3:09   PM          2515812452   Saraland     AL          Incoming
  5/29/2018     4:21   PM          2515252192   Saraland     AL          Incoming
  5/29/2018     6:14   PM          2512280120   Moss         Point
  5/30/2018     6:28   AM          2513004764   Moss         Point
  5/30/2018     6:29   AM          2513004764   Moss         Point
  5/30/2018     6:30   AM          2515930167   Moss         Point
  5/30/2018     6:32   AM          2513826949   Moss         Point
  5/30/2018     6:32   AM          2515930167   Moss         Point
  5/30/2018     6:37   AM          2513004764   Grand        Bay
  5/30/2018     6:38   AM          2516234429   Grandbay     AL          Mobile
  5/30/2018     6:40   AM          9857220210   Grandbay     AL          Paradis
  5/30/2018     6:43   AM          2515812452   Grand        Bay
  5/30/2018     7:17   AM          2512323342   Creola       AL          Incoming
  5/30/2018     7:36   AM          2515252192   Saraland     AL          Mobile
  5/30/2018     7:38   AM          2512323342   Saraland     AL          Mobile
  5/30/2018     8:15   AM          2515252192   Saraland     AL          Incoming
  5/30/2018     8:39   AM          2515930167   Saraland     AL          Monroevl
  5/30/2018     8:40   AM          2517679566   Saraland     AL          Incoming
  5/30/2018     8:43   AM          2513826949   Saraland     AL          Mobile
  5/30/2018     9:05   AM          2514087022   Saraland     AL          Mobile
  5/30/2018     9:41   AM          6014663623   Saraland     AL          Incoming
  5/30/2018     9:48   AM          2515331222   Saraland     AL          Incoming
  5/30/2018     9:57   AM          2513634274   Saraland     AL          Incoming
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 84 of 97      PageID #: 213


  5/30/2018    12:27   PM          2515252192   Saraland     AL          Mobile
  5/30/2018    12:36   PM          2512280120   Saraland     AL          Fortmorgan
  5/30/2018    12:53   PM          2514087022   Saraland     AL          Incoming
  5/30/2018    12:55   PM          2514087022   Saraland     AL          Incoming
  5/30/2018     1:07   PM          2514087022   Saraland     AL          Mobile
  5/30/2018     1:09   PM          2515812452   Saraland     AL          Mobile
  5/30/2018     1:10   PM          2514087022   Saraland     AL          Mobile
  5/30/2018     1:36   PM          2512323342   Saraland     AL          Incoming
  5/30/2018     1:41   PM          2514087022   Saraland     AL          Incoming
  5/30/2018     2:39   PM          2514726968   Saraland     AL          Mobile
  5/30/2018     2:40   PM          2516790037   Saraland     AL          Incoming
  5/30/2018     3:01   PM          2515812452   Creola       AL          Incoming
  5/30/2018     3:20   PM          2512228447   Saraland     AL          Mobile
  5/30/2018     3:43   PM          2515331222   Creola       AL          Incoming
  5/31/2018     7:25   AM          2515252192   Saraland     AL          Incoming
  5/31/2018     7:28   AM          2512280120   Creola       AL          Vm
  5/31/2018     7:33   AM          2514726968   Creola       AL          Incoming
  5/31/2018     8:09   AM          2515331222   Creola       AL          Incoming
  5/31/2018     9:04   AM          2515930167   Saraland     AL          Incoming
  5/31/2018     9:10   AM          6014663623   Saraland     AL          Hattiesbg
  5/31/2018     9:27   AM          2516234429   Saraland     AL          Mobile
  5/31/2018     9:32   AM          2512323342   Saraland     AL          Incoming
  5/31/2018     9:34   AM          2516234429   Saraland     AL          Incoming
  5/31/2018    10:21   AM          2515252192   Saraland     AL          Mobile
  5/31/2018    12:19   PM          2512228447   Saraland     AL          Mobile
  5/31/2018    12:22   PM          2515812452   Saraland     AL          Mobile
  5/31/2018     1:04   PM          2514726968   Saraland     AL          Incoming
  5/31/2018     1:22   PM          2282498057   Saraland     AL          Pascagoula
  5/31/2018     2:14   PM          2515252192   Saraland     AL          Incoming
  5/31/2018     3:07   PM          2513634274   Saraland     AL          Incoming
  5/31/2018     3:10   PM          2514630270   Saraland     AL          Vm
  5/31/2018     3:14   PM          2515252192   Saraland     AL          Mobile
  5/31/2018     3:20   PM          2514630270   Saraland     AL          Mobile
  5/31/2018     3:32   PM          2252689282   Saraland     AL          Batonrouge
  5/31/2018     3:44   PM          2512067919   Saraland     AL          Mobile
  5/31/2018     3:49   PM          2514630270   Saraland     AL          Incoming
  5/31/2018     4:10   PM          2513004764   Saraland     AL          Mobile
  5/31/2018     4:27   PM          2514226634   Creola       AL          Mobile
  5/31/2018     5:03   PM          2516233541   Creola       AL          Mobile
  5/31/2018     6:12   PM          2512323342   Theodore     AL          Mobile
   6/1/2018     7:07   AM          9857220210   Theodore     AL          Paradis
   6/1/2018     7:25   AM          9857220210   Theodore     AL          Incoming
   6/1/2018     7:57   AM          2516234429   Moss         Point
   6/1/2018     8:01   AM          2516790037   Moss         Point
   6/1/2018     8:05   AM          2516790037   Moss         Point
   6/1/2018     8:08   AM          9857220210   Moss         Point
   6/1/2018     9:44   AM          2513634274   Moss         Point
   6/1/2018     9:58   AM          2513634274   Moss         Point
   6/1/2018    10:44   AM          2512323342   Moss         Point
   6/1/2018    10:56   AM          9857220210   Moss         Point
   6/1/2018    11:16   AM          9857220210   Moss         Point
   6/1/2018    12:30   PM          2514726968   Moss         Point
   6/1/2018     1:03   PM          2516790037   Moss         Point
   6/1/2018     1:25   PM          9857220210   Moss         Point
   6/1/2018     1:45   PM          2515252192   Moss         Point
   6/1/2018     1:53   PM          9857220210   Moss         Point
   6/1/2018     2:08   PM          2516234429   Moss         Point
   6/1/2018     2:10   PM          2516790037   Moss         Point
   6/1/2018     2:27   PM          6014663623   Moss         Point
   6/1/2018     3:44   PM          2515812452   Moss         Point
   6/1/2018     8:14   PM          9857220210   Moss         Point
    Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 85 of 97           PageID #: 214


         6/1/2018             9:01 PM               9857220210 Moss   Point
         6/1/2018             9:04 PM               2515812452 Moss   Point
         6/1/2018            11:16 PM               2515812452 Moss   Point
Total                "10           833"
Company Name: GULF COAST EXPRESS CARRIERS
User name: CHRIS RHODES
Structure name: Default
Posi on: GULF COAST EXPRESS CARRIERS (NPP TRANS)

Report Name: Call detail - wireless number detail




Call detail - roaming calls
DateTimeIn/Out numberOrigina onDes na onDura on
Roaming Calls Total0
       Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 86 of 97                              PageID #: 215


Bremenstul, Minia

From:                              Bremenstul, Minia
Sent:                              Wednesday, August 14, 2019 11:39 AM
To:                                dpevans@evanslawpc.com
Cc:                                Lewis, Sidney; Wilson, Lida; Janet Ives
Subject:                           RE: Blackwell v. Gulf Coast Express Carriers, Inc., 1:19-cv-433
Attachments:                       Dee Blackwell v. Express Container Services of Creola, LLC d/b/a Gulf Coast Express
                                   Carriers Corp.; *EXT* Dee Blackwell v. Express Container Services of Creola, LLC d/b/a
                                   Gulf Coast Express Carriers Corp.


Mr. Evans,

The day after our email exchange below regarding service, we learned you filed into the record an executed summons
claiming service has been effectuated. However, service still is not proper. Federal Rule of Civil Procedure 4(h) governs
service of a corporation. It does not authorize service by mail, unless the state where the district court is located or the
state where service is to be made allows service by mail. Louisiana, the state where service is to be made, does not allow
service by mail. Alabama, the state where the action is pending, allows the clerk or an attorney to initiate service by
Certified Mail, but only if certain requirements are followed. Those requirements have not been followed in this case.

First, Plaintiff did not file a request for service by certified mail. Although an attorney may initiate service, you did not
immediately file with the Court an “Affidavit of Certified Mailing of Process and Complaint,” as required. See Alabama
Rule of Civil Procedure 4(i)(2)(B)(ii). Second, service is not effective because delivery was not made to the named
addressee, Kevin Gautreau, or to his agent authorized to accept service. See Alabama Rule of Civil Procedure 4(i)(2)(C).
As you can see, the signature box reflects another person’s signature and the box “agent” or “addressee” is not checked.
Upon information and belief, the signature reflects the name of Mr. Gautreau’s housekeeper, who is not authorized to
accept service on Defendant’s or Mr. Gautreau’s behalf and which is why our client was under the impression the
summons and petition arrived by regular U.S. Mail. Because the requirements of Federal Rule of Civil Procedure 4 and
Alabama Rule of Civil Procedure 4 have not been followed, service is not effective.

Although we tried to raise this issue with you previously to avoid Court involvement, there is now an entry in the record
indicating service was made and that Defendant’s answer is due, which is inaccurate. We are hoping the parties can
avoid unnecessary briefing on a motion to quash service. To that end, please let us know how plaintiff intends to cure
this error. If it will assist with moving this matter along, Defendant is willing to waive service in accordance with Federal
Rule of Civil Procedure 4(d), allowing it 60 days to respond to the Complaint. If we do not hear from you by the end of
day Monday, August 19, we will move forward with filing a motion to quash.

Additionally, we have attached for your reference correspondence with Ms. Blackwell’s previous attorney regarding the
inadequacy of her claims. Please let us know if you would like to discuss any of the items above.

Thank you,
Minia

Minia Bremenstul | Associate
Jones Walker LLP
D: 504.582.8603
MBremenstul@joneswalker.com

From: Bremenstul, Minia <mbremenstul@joneswalker.com>
Sent: Monday, August 12, 2019 11:32 AM
To: Patrick Evans <dpevans@evanslawpc.com>
                                                              1
        Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 87 of 97                            PageID #: 216
Cc: Lewis, Sidney <slewis@joneswalker.com>; Wilson, Lida <lwilson@joneswalker.com>; Janet Ives
<jbives@evanslawpc.com>
Subject: RE: Blackwell v. Gulf Coast Express Carriers, Inc., 1:19-cv-433

Thank you. If that is the case, our client has not yet received the summons and complaint by Certified Mail. We also are
happy to discuss further after your trial.

Best,
Minia

Minia Bremenstul | Associate
Jones Walker LLP
D: 504.582.8603
MBremenstul@joneswalker.com

From: Patrick Evans <dpevans@evanslawpc.com>
Sent: Monday, August 12, 2019 10:54 AM
To: Bremenstul, Minia <mbremenstul@joneswalker.com>
Cc: Lewis, Sidney <slewis@joneswalker.com>; Wilson, Lida <lwilson@joneswalker.com>; Janet Ives
<jbives@evanslawpc.com>
Subject: [EXTERNAL] Re: Blackwell v. Gulf Coast Express Carriers, Inc., 1:19-cv-433

Ms. Bremenstul,

Thank you for your email. I am in trial this week, but I will follow up with you over the next few days. As for
your email, the summons and complaint were not served by regular mail. The Court issued the summons to
serve by Certified U.S. Mail and we did so accordingly.

I am happy to discuss this further. I look forward to working with you all.

Regards,
Patrick Evans

Get Outlook for iOS

From: Bremenstul, Minia <mbremenstul@joneswalker.com>
Sent: Monday, August 12, 2019 10:31:34 AM
To: Patrick Evans <dpevans@evanslawpc.com>
Cc: Lewis, Sidney <slewis@joneswalker.com>; Wilson, Lida <lwilson@joneswalker.com>
Subject: Blackwell v. Gulf Coast Express Carriers, Inc., 1:19-cv-433

Mr. Evans,

Good morning. Our firm represents Gulf Coast Express Carriers in connection with the above-captioned matter. Please
kindly direct all future correspondence regarding this matter to Sid Lewis (copied here) and me.

Our client notified us that it recently received a copy of Ms. Blackwell’s complaint filed in the U.S. District Court for the
Southern District of Alabama via regular U.S. mail. Federal Rule of Civil Procedure 4(h) does not permit service of process
through regular mail. Accordingly, service of process is not proper. We write to you to provide plaintiff the opportunity
to effect proper service in hopes that the parties can avoid briefing any motion to quash or to dismiss based on
improper service.


                                                              2
       Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 88 of 97   PageID #: 217
Thank you,
Minia

Minia Bremenstul | Associate
D: 504.582.8603
MBremenstul@joneswalker.com




Jones Walker LLP
201 St. Charles Ave, Ste 5100
New Orleans, LA 70170
joneswalker.com




                                             3
       Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 89 of 97                             PageID #: 218




From:                               Wilson, Lida on behalf of Lewis, Sidney
Sent:                               Monday, July 2, 2018 2:49 PM
To:                                 CEspy@forthepeople.com
Cc:                                 Lewis, Sidney; dspann@forthepeople.com
Subject:                            Dee Blackwell v. Express Container Services of Creola, LLC d/b/a Gulf Coast Express
                                    Carriers Corp.
Attachments:                        Dee Blackwell resume November 2018.pdf; Dispatcher Job Description.pdf



Dear Mr. Espy:

This is in response to your correspondence dated June 20, 2018 and your assertion that Dee Blackwell should have been
considered non-exempt in her role as Company Dispatcher. My client, Gulf Coast Express Carriers Corp., disputes liability
on two bases.

First, Ms. Blackwell was employed for only six months, and rarely, if ever, worked over 40 hours in any week. She missed
was out partial days for multiple doctor appointments, as well as a full day for that reason. Her schedule was 8 a.m. to 5
p.m. with a one hour lunch. Toward the end of her employment, Ms. Blackwell was occasionally leaving at 4:30 p.m.
because it was slow. Ms. Blackwell answered calls while on call, but we have reviewed our records and she was on the
phone with drivers outside of her schedule a total of 20 hours during that 6 month period, and not all of that may have
been work-related.

Further, per established case law, Ms. Blackwell was exempt under either or both the executive or administrative
exemption. Attached is Ms. Blackwell’s own resume recently placed online. As you can see, Ms. Blackwell indicates that
she: 1) scheduled drivers; 2) monitored their progress; 3) interacted with customers; 4) monitored and enforced safety
procedures; 5) prepared corrective action documentation when drivers violated safety regulations; 6) scheduled drug
tests; 7) managed drivers on their certifications; 8) initiated corrective actions after inspections; and 8) managed training
for both drivers and terminal operations staff. Also, attached is the dispatcher job description likewise confirming
exempt duties.

There are numerous cases with almost identical facts finding such dispatchers to be exempt as either executive and/or
administrative employees. We are confident we can prevail on that argument.

While we stand ready to defend, I certainly welcome an opportunity to discuss this further with you. Please feel free to
call me at your convenience.

Sincerely,




                         Sidney F. Lewis                       201 St. Charles Ave, Ste 5100
                         Jones Walker LLP                      New Orleans, LA 70170
                         D: 504.582.8352 F: 504.589.8352       T: 504.582.8000
                         slewis@joneswalker.com                www.joneswalker.com



                                                              1
         Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 90 of 97                               PageID #: 219

NOTICE: This message constitutes a confidential lawyer-client communication. It is not intended for
transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail
transmission i n error, do not read it. Pl ease delete it from your system wi thout copying i t, and
notify the sender so that our address record can be corrected.




                                                                         2
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 91 of 97                          PageID #: 220



                                              Dee Blackwell

                                           Eight Mile, AL 36613

                                              251-423-8036

                                       Dee.Blackwell46@gmail.com

                           Cost Effective Trucking Dispatcher / Terminal Manager

        Hot Shot / Intermodal / Flatbed / Heavy Haul / Dry Van / Air Freight / Tanker Hazmat Bulk
                                    Transportation / Freight Brokerage

Focused, detailed driven team player with strong problem solving skills, multi-tasker who learns quickly
   and shares knowledge with co-workers. Keeps cost low by developing measures saving time and
                                         transportation cost

        Dispatching / Customer Service/ Sales / Driver Settlement / Rate Quotes / Dot Compliance

                                         Professional Experience

  Focused, detail driven team player with strong problem solving skills, multi tasker who learns quickly
    and shares knowledge with co-workers. Keep cost low by developing measures saving time and
                                           transportation cost

   Dispatching / Customer Service/ Sales / Driver Settlement / Rate Quotes / Dot Compliance & Safety

                                         Professional Experience

Gulf Coast Express Carriers, Inc

Affiliate of Quality Carriers, Inc

Creola, AL                                                         November 2017 – May 2018

Dispatcher / Safety Advocate

Customer Service, except electronic load tenders via EDI, enter non electronic load tenders into the
TMW dispatch system, schedule drivers and equipment to cover the freight shipment, sent electronic
dispatches to trucks via People Net. Monitor driver progress via People Net. Schedule and booked
export / import ISO tank deliveries and pickups from APM terminals’ appointment website. Scheduled
tank washes. Completed shipments in TMW prepared for billing and driver settlements. Supplied
shipment updates and PODs to customers. Performed Safety person duties such as collecting and
submitting paper logs for new drivers, preparing Corrective Action documentation when drivers had
violated safety regulation. Maintained DOT and Safety files, monitored drivers hours of service,
monitored both truck and trailer required inspections, services and scheduled such services as VIKS, 90
day / PMs, scheduled driver physicals and randoms, performed gas mask FIT test, Keep track and
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 92 of 97                          PageID #: 221



reminded drivers to renew their CDLs, HAZMAT, and TWIC cards. Processed both good and bad Road
Side Inspection along with any required corrective actions, assigned Infinity online training for both
drivers, and terminal operations staff.

Baldwin Transfer Company, Inc.

Chickasaw, AL                                                    November 2016 – February 2017

Dispatch Coordinator

Accept freight shipments from customers via phone email or customer websites. Input freight
shipments into the TMW Suite dispatch system along with the company dispatch planning spread sheet.

Monitor driver pickups, in route timing, deliveries, and hours of service, driver required breaks and
speed. Update customers as to pickups, freight in route, and delivery arrival, completion and provide
customer with POD information via phone calls, emails and / or customer websites. Match driver
paperwork to individual freight documents; scan all documents into the TMW Suites system for invoicing

Coastal Services Express, Inc

dba / Quick Delivery Service, Mobile, AL                         February 2012 – November 2016

Hot Shot / Intermodal Department Customer Service for hot shot and intermodal customers, provide
rates for hot shot and intermodal shipments, plan and coordinate freight , dispatch shipments to
appropriate drivers and equipment, prepare dispatches (via Crown System) provide customers with
shipment updates from pickup through delivery completion, providing customers with PODs, billing,
driver settlements, payroll audit, monitor drivers’ hours of service, speed, required break times, manage
driver assets, broker freight to contract carriers, set up and manage contract carriers, customer credit
checks, book driver and intermodal container in / out appointment with APM Terminal the Port of
Mobile, AL, issued ComChecks for approved advances for drivers also to vendors for on the road services
calls

S/M Transportation, Inc

Saraland, AL                                             October 2009 – May 2011

Flatbed Terminal Manager

Customer Service, providing flatbed rate quotes, plan and dispatch freight shipments (utilizing TMW
Innovative System) prepared dispatched, dispatch shipments to drivers and trucks via QualComm,
acquired inbound backhaul freight, collect shipment related Bills of Lading and POD information, provide
customers with shipment updates from pickup to delivery completions along with both verbal and Faxed
hard copy PODs, submit all shipment related documentation to the billing department, monitor drivers
hours of service, speed, and required breaks, communicated with drivers via QualComm , provided
ComChecks to drivers for approved advances and to vendors for on the road services calls
Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 93 of 97                         PageID #: 222



Landstar Agent (MAB) Driven Forces, Inc

Mobile, AL                                                  March 2008 – October 2009

Freight Dispatcher

Customer Service, locate, solicited, and acquire new nationwide customer base, provide customers with
rates, including rates for heavy haul freight, dispatch freight to both Landstar owner operators and to
contract carriers. Submit freight information to Landstar via AS400 and LEADS systems. Provide
shipment updates to customers also to Landstar Corporate Accounts via EDI.

Education

Cedar Valley College                              Real Estate Law of Agency

Lancaster, TX

Del Mar College                                   Freshman English, Introduction to Computers

Corpus Christi, TX                                Algebra and American History



Technical Skills

Microsoft Word, Excel, and Outlook, Hot Shot Air Freight Crown Dispatch System, APM Terminal –
Website, TMW Suite, TMW Innovative, LEADS, AS400, EDI, People Net, Google Mail & Sharing. I have
been both HAZMAT certified and TSA certified

Business Related Organizations

Transportation and Logistics Club of Mobile, AL

Business Related References

Denson White                     APM Terminal the Port of Mobile, AL

Tim Oxenburg                     Linzing Fibers, Axis, AL
    Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 94 of 97                     PageID #: 223


                                                Dispatcher
This position is responsible for the relationship with an assigned group of drivers to ensure the driver
experience is a positive one.


Terminal

Works with assigned group of drivers on a daily basis to ensure maximum utility of their hours and that
each driver's earnings are maximized while maintaining the desired standard of living for each individual
driver
Work with Maintenance facility on a daily basis to ensure all drivers and tractors are in a high level of
repair and in full compliance to all federal, state and local regulations as well as all Compliance
standards



Maintain a driver calendar to be used but the planner of all drivers requested time off and other
compliance related time the driver is not available to work.
Ensure drivers hours of service are properly updated in the Peoplenet system and make any needed
authorized updates
Counsel drivers on safety, compliance and service issues as needed to include written documentation of
any and all such counseling.
Ensure all monthly Infiniti training is completed and work with drivers and safety to assign other need
refreshers as driver performance dictates
Work with all IC's to help them make good business decisions in accepting freight and ensuring they are
prepared for all repair costs that will ultimately occur
Work with the Dispatcher daily to ensure all priorities are being met


Work with Terminal Manager to develop a needed disciplinary actions consistent with the QC
Disciplinary Action SOPs and maximize the personal growth of all drivers and ICs.
Make independent decisions on when to contact a group of customers for additional loads
The Dispatcher is directly responsible for determining the level of driver and tractor capacity available
for dispatch on a daily basis, impacting revenue generation and asset utility. The DM is also making any
driver terminal recommendations to the Terminal Manager.




{N3620913.1}
         Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 95 of 97                                  PageID #: 224




From:                                     Wilson, Lida on behalf of Lewis, Sidney
Sent:                                     Friday, July 6, 2018 1:16 PM
To:                                       CEspy@ForThePeople.com
Cc:                                       Lewis, Sidney; DSpann@forthepeople.com
Subject:                                  *EXT* Dee Blackwell v. Express Container Services of Creola, LLC d/b/a Gulf Coast
                                          Express Carriers Corp.



In follow-up to your request, attached are some of the cases finding dispatchers to be exempt: Donovan v. Flowers
Marine, Inc., (545 F.Supp. 4915 (E.D. La. 1982); Freeman v. Corporate Express Delivery Systems, 1999 WL 1012331 (N.D.
Cal. 1999); D’Angelo v. J & F Steel Corp. , 2003 U. S. Dist. LEXIS 6273 (N.D. Ill. April 14, 2033); Brian Rock v. Sunbelt Cranes
Construction and Hauling, Inc., 678 F.Supp.2d 1264 (2009); Mooney v. Preston Trucking Co., 215 F.Supp. 568, 47 Lab. Cas.
(CCH) P31,426 (D. NJ 1963); Alley v. Comella, 241 F.Supp. 1016, 52 Lab. Cas. (CCH) P31,715 (W.D. Pa. 1965); Goldberg v.
Arkansas Best Freight System, Inc., 206 F.Supp. 828, 45 Lab. Cas. (CCH) P31.308 (W.D. Ark. 1962); Mitchell v. Branch
Motor Express Co., 168 F.Supp. 72, 36 Lab. Cas. (CCH) P65.054 (ED Pa. 1958); Clougherty v. James Vernor Co., 187 F.2d
288, 19 Lab. Cas. (CCH) P66, 184 (6th Cir. 1951); Harrison v. Preston Trucking Co., 201 F. Supp. 654, 45 Lab. Cas. (CCH)
P31.267 (D. Md. 1962); Kennedy v Cassens Transport Co., 1997 U.S. Dis LEXIS 14490 (E.D. Mi. 1997); Wirtz v. Watkins
Motor Lines, Inc., 1965 U.S. Dis. LEXIS 7718; 51 Lab. Cas. (CCH) P31,674 (MD Ga. 1965); Carlson v. C.H. Robinson
Worldwide, 2005 U.S. Dist. LEXIS 5677, 150 Lab. Cas. (CCH) P34.977 (D. Mn. 2005); Perine v. ABF Freight Systems, Inc.,
457 F.Supp.2d 1004 (C.D. Ca. 2006); McComb v. New York and New Brunswick Auto Express Co., 95 F.Supp. 636, 18 Lab.
Cas. (CCH) P65.713 (D. NJ 1950).




                             Sidney F. Lewis                              201 St. Charles Ave, Ste 5100
                             Jones Walker LLP                             New Orleans, LA 70170
                             D: 504.582.8352 F: 504.589.8352              T: 504.582.8000
                             slewis@joneswalker.com                       www.joneswalker.com


NOTICE: This message constitutes a confidential lawyer-client communication. It is not intended for
transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail
transmission i n error, do not read it. Pl ease delete it from your system wi thout copying i t, and
notify the sender so that our address record can be corrected.




From: Christopher Espy <CEspy@ForThePeople.com>
Sent: Monday, July 2, 2018 2:51 PM
To: Lewis, Sidney <slewis@joneswalker.com>
Cc: Dawn Spann <DSpann@forthepeople.com>
Subject: Re: *EXT* Dee Blackwell v. Express Container Services of Creola, LLC d/b/a Gulf Coast Express Carriers Corp.



                                                                         1
      Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 96 of 97                                    PageID #: 225



Please send cases that you reference. Thanks, Chris.


       Christopher Espy
       Attorney
       My Bio

       P: 6017182087
       F: 6017182102
       A: 4450 Old Canton Rd, Suite 200, Jackson, MS 39211




       A referral is the best compliment. If you know anyone that needs our help, please have them call our office 24/7.

       On Jul 2, 2018, at 2:48 PM, Lewis, Sidney <slewis@joneswalker.com> wrote:

       Dear Mr. Espy:

       This is in response to your correspondence dated June 20, 2018 and your assertion that Dee Blackwell
       should have been considered non-exempt in her role as Company Dispatcher. My client, Gulf Coast
       Express Carriers Corp., disputes liability on two bases.

       First, Ms. Blackwell was employed for only six months, and rarely, if ever, worked over 40 hours in any
       week. She missed was out partial days for multiple doctor appointments, as well as a full day for that
       reason. Her schedule was 8 a.m. to 5 p.m. with a one hour lunch. Toward the end of her employment,
       Ms. Blackwell was occasionally leaving at 4:30 p.m. because it was slow. Ms. Blackwell answered calls
       while on call, but we have reviewed our records and she was on the phone with drivers outside of her
       schedule a total of 20 hours during that 6 month period, and not all of that may have been work-related.

       Further, per established case law, Ms. Blackwell was exempt under either or both the executive or
       administrative exemption. Attached is Ms. Blackwell’s own resume recently placed online. As you can
       see, Ms. Blackwell indicates that she: 1) scheduled drivers; 2) monitored their progress; 3) interacted
       with customers; 4) monitored and enforced safety procedures; 5) prepared corrective action
       documentation when drivers violated safety regulations; 6) scheduled drug tests; 7) managed drivers on
       their certifications; 8) initiated corrective actions after inspections; and 8) managed training for both
       drivers and terminal operations staff. Also, attached is the dispatcher job description likewise confirming
       exempt duties.

       There are numerous cases with almost identical facts finding such dispatchers to be exempt as either
       executive and/or administrative employees. We are confident we can prevail on that argument.

       While we stand ready to defend, I certainly welcome an opportunity to discuss this further with you.
       Please feel free to call me at your convenience.

       Sincerely,



                                                                2
       Case 1:19-cv-00433-C Document 32-1 Filed 04/17/20 Page 97 of 97                                           PageID #: 226



       <image001.jpg>Sidney F. Lewis                                             201 St. Charles Ave, Ste 5100
                          Jones Walker LLP                                       New Orleans, LA 70170
                          D: 504.582.8352 F: 504.589.8352                        T: 504.582.8000
                          slewis@joneswalker.com                                 www.joneswalker.com



       NOTICE: This message constitutes a confidential lawyer-client communication. It is not intended for
       transmission to, or receipt by, any unauthorized persons. If you have received this electronic mail
       transmission i n error, do not read it. Pl ease delete it from your system wi thout copying i t, and
       notify the sender so that our address record can be corrected.




       <Dee Blackwell resume November 2018.pdf><Dispatcher Job Description.pdf>




CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the person
or entity to which it is addressed and may contain confidential and/or privileged material. Any unauthorized
review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the
sender by reply e-mail and destroy all copies of the original message. Thank you.




                                                                      3
